EXHIBIT 10.2

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of August 2, 2017, by and among Amyris, Inc., a Delaware corporation (the
“Company”), and each of Vivo Capital Fund VIII, L.P., a Delaware limited
partnership, and Vivo Surplus Funds VIII, L.P., a Delaware limited partnership
(each, a “Purchaser” and collectively, the “Purchasers”).

 

Preliminary Statement

 

A.                The Company and each Purchaser are executing and delivering
this Agreement in reliance upon the exemption from registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “SEC”) under the
Securities Act.

 

B.                 The Purchasers wishes to purchase and the Company wishes to
issue and sell, upon the terms and conditions stated in this Agreement, an
aggregate of (i) 2,826,711 shares of the Company’s common stock (the “Common
Stock”), $0.0001 par value per share (collectively referred to herein as the
“Common Shares”), (ii) 12,958.21196 shares of the Company’s Series D Convertible
Preferred Stock, $0.0001 par value per share (collectively referred to herein as
the “Preferred Shares” and together with the Common Shares, the “Shares”),
(iii) warrants, in substantially the form attached hereto as Exhibit A (the
“Cash Warrants”), to acquire up to that number of additional shares of Common
Stock as determined pursuant to Article 6 of this Agreement and (iv) warrants,
in substantially the form attached hereto as Exhibit B (the “Dilution Warrants”
and together with the Cash Warrants, the “Warrants”)), to acquire up to that
number of additional shares of Common Stock as determined pursuant to the
anti-dilution formula set forth therein. The shares of Common Stock issuable
upon exercise of the Warrants and upon conversion of the Preferred Shares are
collectively referred to herein as the “Underlying Shares.”

 

C.                 The Shares, the Warrants and the Underlying Shares issued
pursuant to this Agreement are collectively referred to herein as the
“Securities.”

 

D.                In addition to the transactions contemplated hereby, the
Company intends to raise an additional $25,000,000 of working capital through
the sale and issuance to DSM International B.V. (“DSM”) of shares of the
Company’s 17.38% Series B Convertible Preferred Stock and warrants to purchase
shares of Common Stock (the “DSM Financing”) in accordance with the terms of
that certain Securities Purchase Agreement dated as of August 2, 2017 and
certain related agreements, all in the forms provided to the Purchaser
(collectively, the “DSM Transaction Documents”).

 

Agreement

 

The parties, intending to be legally bound, agree as follows:

 



 

 

ARTICLE 1
SALE OF SHARES

 

The Purchasers will purchase from the Company an aggregate of 2,826,711 Common
Shares at a price of $4.26 per share in cash and 12,958.21196 Preferred Shares
at a price of $1,000 per share in cash. The total purchase price payable by the
Purchasers for the Shares that the Purchasers are hereby agreeing to purchase is
$25,000,000 (the “Purchase Price”). The portion of the Purchase Price and the
Securities issuable to each Purchaser are as set forth on the signature pages to
this Agreement of each such Purchaser.

 

ARTICLE 2
CLOSING; DELIVERY

 

2.1.            Closing. The closing (“Closing”) of the transactions
contemplated hereby shall be held at the offices of Fenwick & West LLP, 801
California Street, Mountain View, California 94041 within one business day
following the date on which the last of the conditions set forth in Articles 5
and 6 have been satisfied or waived in accordance with this Agreement but in no
event later than August 9, 2017 (such date, the “Closing Date”), or at such
other time and place as the Company and the Purchasers mutually agree upon.

 

2.2.            Delivery. At the Closing, the Company shall execute and deliver
to each Purchaser this Agreement, the Stockholder Agreement in the form attached
hereto as Exhibit C (the “Stockholder Agreement”), a Cash Warrant to acquire up
to that number of additional shares of Common Stock as determined pursuant to
Article 6 of this Agreement, a Dilution Warrant and the other documents
referenced in Article 6. At the Closing, each Purchaser shall pay the Company
the applicable portion of the Purchase Price in immediately available funds.
Promptly following the Closing, the Company shall deliver to each Purchaser (i)
a single stock certificate representing the number of Common Shares purchased by
such Purchaser, as set forth herein, and (ii) a single stock certificate
representing the number of Preferred Shares purchased by such Purchaser, as set
forth herein, such stock certificates to be registered in the name of such
Purchaser, or in such nominee’s or nominees’ name(s) as designated by such
Purchaser in writing in the form of the Purchaser Suitability Questionnaire of
the Purchaser attached hereto as Exhibit D (the “Purchaser Suitability
Questionnaire”), against payment of the purchase price therefor by wire transfer
of immediately available funds to such account or accounts as the Company shall
designate in writing to the Purchasers at least two days prior to the Closing
Date.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents, warrants and covenants to the Purchasers, except as set
forth in the disclosure letter supplied by the Company to the Purchasers dated
as of the date hereof (the “Disclosure Letter”), which exceptions shall be
deemed to be part of the representations and warranties made hereunder as
provided therein, as follows:

 

3.1.            Organization and Standing. The Company and each of its
subsidiaries is duly incorporated, validly existing, and in good standing under
the laws of the jurisdiction of its organization. Each of the Company and its
subsidiaries has all requisite power and authority to own and operate its
respective properties and assets and to carry on its respective business as
presently conducted and as proposed to be conducted. The Company and each of its
subsidiaries is qualified to do business as a foreign entity in every
jurisdiction in which the failure to be so qualified would have, or would
reasonably be expected to have, a material adverse effect, individually or in
the aggregate, upon the business, properties, tangible and intangible assets,
liabilities, operations, prospects, financial condition or results of operation
of the Company and its subsidiaries or the ability of the Company or any of its
subsidiaries to perform their respective obligations under the Transaction
Agreements (as defined below) (a “Material Adverse Effect”).

 

2

 



3.2.            Subsidiaries. As used in this Agreement, references to any
“subsidiary” of a specified Person shall refer to an Affiliate controlled by
such Person directly, or indirectly through one or more intermediaries, as such
terms are used in and construed under Rule 405 under the Securities Act (which,
for the avoidance of doubt, shall include the Company’s controlled joint
ventures, including shared-controlled joint ventures). The Company’s
subsidiaries, as of the date hereof, are listed on Exhibit 21.01 to the
Company’s Annual Report on Form 10-K for the year ended December 31, 2016 and
are the only subsidiaries, direct or indirect, of the Company as of the date
hereof. All the issued and outstanding shares of each subsidiary’s capital stock
have been duly authorized and validly issued, are fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, were
not issued in violation of or subject to any preemptive rights or other rights
to subscribe for or purchase securities, and, except as set forth on Section 3.2
of the Disclosure Letter, are owned by the Company or a Company subsidiary free
and clear of all liens, encumbrances and equities and claims. As used herein,
“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof, and an “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly controls, is controlled by, or is under common
control with, such Person.

 

3.3.            Power. The Company has all requisite power to execute and
deliver this Agreement, to sell and issue the Securities hereunder, and to carry
out and perform its obligations under the terms of this Agreement, the Warrants,
the Stockholder Agreement, and any ancillary agreements and instruments to be
entered into by the Company hereunder (together, the “Transaction Agreements”).

 

3.4.            Authorization. The execution, delivery, and performance of the
Transaction Agreements by the Company has been duly authorized by all requisite
action on the part of the Company and its officers, directors and stockholders,
and this Agreement constitutes, and the other Transaction Agreements will
constitute, legal, valid, and binding obligations of the Company enforceable in
accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally, and (b) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies (together, the “Enforceability Exceptions”).

 

3.5.            Consents and Approvals. Except for any Current Report on Form
8-K or Notice of Exempt Offering of Securities on Form D to be filed by the
Company in connection with the transactions contemplated hereby or except as set
forth on Section 3.5 of the Disclosure Letter, the Company is not required to
give any notice to, make any filing with, or obtain any authorization, consent,
or approval of any government or governmental agency in order to consummate the
transactions contemplated by the Transaction Agreements. Assuming the accuracy
of the representations of the Purchasers set forth herein and in the Purchaser
Suitability Questionnaire, no consent, approval, authorization or other order
of, or registration, qualification or filing with, any court, regulatory body,
administrative agency, self-regulatory organization, stock exchange or market
(including The NASDAQ Stock Market), or other governmental body is required for
the execution and delivery of the Transaction Agreements, the valid issuance,
sale and delivery of the Securities to be sold pursuant to this Agreement other
than such as have been or will be made or obtained as of the Closing, or for any
securities filings required to be made under federal or state securities laws
applicable to the offering of the Securities.

 

3

 



3.6.            Non-Contravention. The execution and delivery of the Transaction
Agreements, the issuance, sale and delivery of the Securities to be sold by the
Company under this Agreement, the performance by the Company of its obligations
under the Transaction Agreements and/or the consummation of the transactions
contemplated thereby will not (a) conflict with, result in the breach or
violation of, or constitute (with or without the giving of notice or the passage
of time or both) a violation of, or default under, (i) any bond, debenture, note
or other evidence of indebtedness, or under any lease, license, franchise,
permit, indenture, mortgage, deed of trust, loan agreement, joint venture or
other agreement or instrument to which the Company or any subsidiary is a party
or by which it or its properties may be bound or affected, (ii) the Company’s
Restated Certificate of Incorporation, as amended and as in effect on the date
hereof (the “Certificate of Incorporation”), the Company’s Bylaws, as amended
and as in effect on the date hereof (the “Bylaws”), or the equivalent document
with respect to any subsidiary, as amended and as in effect on the date hereof,
or (iii) any statute or law, judgment, decree, rule, regulation, ordinance or
order of any court or governmental or regulatory body (including The NASDAQ
Stock Market), governmental agency, arbitration panel or authority applicable to
the Company, any of its subsidiaries or their respective properties, except in
the case of clauses (i) and (iii) for such conflicts, breaches, violations or
defaults that would not be likely to have, individually or in the aggregate, a
Material Adverse Effect, or (b) result in the creation or imposition of any
lien, encumbrance, claim, security interest or restriction whatsoever upon any
of the material properties or assets of the Company or any of its subsidiaries
or an acceleration of indebtedness pursuant to any obligation, agreement or
condition contained in any material bond, debenture, note or any other evidence
of indebtedness or any material indenture, mortgage, deed of trust or any other
agreement or instrument to which the Company or any if its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company is subject. For purposes of this
Section 3.6, the term “material” shall apply to agreements, understandings,
instruments, contracts or proposed transactions to which the Company is a party
or by which it is bound involving obligations (contingent or otherwise) of, or
payments to, the Company in excess of $100,000 in a consecutive 12-month period.

 

3.7.            Shares. The Shares are duly authorized and when issued pursuant
to the terms of this Agreement will be validly issued, fully paid, and
nonassessable, and will be free of any liens or encumbrances with respect to the
issuance thereof; provided, however, that the Shares shall be subject to
restrictions on transfer under state or federal securities laws as set forth in
this Agreement, or as otherwise may be required under state or federal
securities laws as set forth in this Agreement at the time a transfer is
proposed. Except as set forth on Section 3.7 of the Disclosure Letter, the
issuance and delivery of the Shares is not subject to preemptive, co-sale, right
of first refusal or any other similar rights of the stockholders of the Company
or any other Person, or any liens or encumbrances or result in the triggering of
any anti-dilution or other similar rights under any outstanding securities of
the Company.

 

4

 



3.8.            Authorization of the Warrants. The Warrants have been duly
authorized by the Company and, when duly executed and delivered by the Company,
will constitute valid and binding agreements of the Company, enforceable against
the Company in accordance with their terms, subject to the Enforceability
Exceptions.

 

3.9.               Authorization of the Underlying Shares. The Underlying Shares
issuable upon conversion of the Preferred Shares or exercise of the Warrants
have been duly authorized and reserved for issuance upon exercise by all
necessary corporate action and such shares, when issued upon such conversion or
exercise in accordance of the terms of the applicable Warrant or the Certificate
of Designation of Preferences, Rights and Limitations of Series D Convertible
Preferred Stock, in the form of Exhibit E hereto (the “Certificate of
Designation”), as applicable, will be validly issued and will be fully paid and
non-assessable, and will be free of any liens or encumbrances with respect to
the issuance thereof; provided, however, that the Underlying Shares shall be
subject to restrictions on transfer under state or federal securities laws as
set forth in this Agreement, or as otherwise may be required under state or
federal securities laws as set forth in this Agreement at the time a transfer is
proposed. Except as set forth on Section 3.9 of the Disclosure Letter, the
issuance and delivery of the Underlying Shares is not subject to preemptive,
co-sale, right of first refusal or any other similar rights of the stockholders
of the Company or any other Person, or any liens or encumbrances or result in
the triggering of any anti-dilution or other similar rights under any
outstanding securities of the Company.

 

3.10.        No Registration. Assuming the accuracy of each of the
representations and warranties of the Purchasers herein and in the Purchaser
Suitability Questionnaire, the issuance by the Company of the Securities is
exempt from registration under the Securities Act.

 

3.11.        Reporting Status. The Company is subject to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and, except as set forth in Section 3.11 of the Disclosure Letter, and
the Company has, in a timely manner, filed all documents and reports that the
Company was required to file pursuant to Section I.A.3.b of the General
Instructions to Form S-3 promulgated under the Securities Act in order for the
Company to be eligible to use Form S-3 for the two years preceding the Closing
Date or such shorter time period as the Company has been subject to such
reporting requirements (the foregoing materials, together with any materials
filed by the Company under the Exchange Act, whether or not required,
collectively, the “SEC Documents”). The SEC Documents complied as to form in all
material respects with requirements of the Securities Act and Exchange Act and
the rules and regulations of the SEC promulgated thereunder (collectively, the
“SEC Rules”), and none of the SEC Documents and the information contained
therein, as of their respective filing dates, contained any untrue statement of
a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. As used in this
Agreement, “Previously Disclosed” means information set forth in or incorporated
by reference into the SEC Documents filed with the SEC on or after March 31,
2017 but prior to the date hereof (except for risks and forward-looking
information set forth in the “Risk Factors” section of the applicable SEC
Documents or in any forward-looking statement disclaimers or similar statements
that are similarly non-specific and are predictive or forward-looking in
nature).

 

5

 



3.12.        Contracts. Each indenture, contract, lease, mortgage, deed of
trust, note agreement, loan or other agreement or instrument of a character that
is required to be described or summarized in the SEC Documents or to be filed as
an exhibit to the SEC Documents under the SEC Rules (collectively, the “Material
Contracts”) is so described, summarized or filed. The Material Contracts to
which the Company or its subsidiaries are a party have been duly and validly
authorized, executed and delivered by the Company and constitute the legal,
valid and binding agreements of the Company or its subsidiaries, as applicable,
enforceable by and against the Company or its subsidiaries, as applicable, in
accordance with their respective terms, subject to the Enforceability
Exceptions. The Company is not party to any contract, side letter, arrangement
or agreement or understanding with DSM related to the transactions contemplated
by the DSM Financing, other than the DSM Transaction Documents in the forms
provided to Purchasers. The Company agrees not to enter into any amendment,
modification or waiver of any provisions of the DSM Transaction Documents to the
extent such amendment would make the economic terms of the Securities (as
defined in the Securities Purchase Agreement of even date herewith between the
Company and DSM) more favorable to DSM without the prior written consent of the
Purchasers.

 

3.13.        Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of (a) 250,000,000 shares of Common Stock, $0.0001 par
value per share, 25,845,138 shares of which are issued and outstanding as of the
date hereof, and (b) 5,000,000 shares of Preferred Stock, $0.0001 par value per
share, of which 3,300 shares of Series A Preferred Stock, 68,395.4779 shares of
Series B Preferred Stock, and 0 shares of Series C Preferred Stock are issued
and outstanding as of the date hereof. All subscriptions, warrants, options,
convertible securities, and other rights (contingent or other) to purchase or
otherwise acquire equity securities of the Company issued and outstanding as of
the date hereof, or material contracts, commitments, understandings, or
arrangements by which the Company or any of its subsidiaries is or may be
obligated to issue shares of capital stock, or securities or rights convertible
or exchangeable for shares of capital stock, are as set forth in the SEC
Documents. Taking into account all rights and agreements described in the
immediately preceding sentence and any applicable Anti-Dilution Provisions (as
defined in the Disclosure Letter) in any such agreements, immediately after the
Closing and after giving effect to the consummation of the transactions
contemplated hereby and consummation of the DSM Financing, (i) the summary
capitalization of the Company will be as set forth on Section 3.13 of the
Disclosure Letter; (ii) on an “issued and outstanding” basis, the Purchasers
will own 9.9% of the voting power of the Company; and (iii) on a “fully diluted
and as converted” basis (which shall include all convertible securities and
rights to acquire equity securities, regardless of the “strike price” or voting
rights thereof), the Purchasers will own at least 12.7% of the stock of the
Company. The issued and outstanding shares of the Company’s capital stock have
been duly authorized and validly issued, are fully paid and nonassessable, have
been issued in compliance with all applicable federal and state securities laws,
and were not issued in violation of or subject to any preemptive rights or other
rights to subscribe for or purchase securities. Except as set forth on Section
3.7 of the Disclosure Letter, no holder of the Company’s capital stock is
entitled to preemptive or similar rights. Except as set forth on Section 3.13 of
the Disclosure Letter, there are no bonds, debentures, notes or other
indebtedness having general voting rights (or convertible into securities having
such rights) of the Company issued and outstanding. Except as Previously
Disclosed, there are no agreements or arrangements under which the Company or
any of its subsidiaries is obligated to register the sale of any of their
securities under the Securities Act. The Company has made available to the
Purchasers, a true, correct and complete copy of the Company’s Certificate of
Incorporation and Bylaws.

 

6

 



3.14.        Legal Proceedings. Except as Previously Disclosed, there is no
action, suit or proceeding before any court, governmental agency or body,
domestic or foreign, now pending or, to the knowledge of the Company, threatened
against the Company or its subsidiaries wherein an unfavorable decision, ruling
or finding would reasonably be expected to, individually or in the aggregate,
(i) materially adversely affect the validity or enforceability of, or the
authority or ability of the Company to perform its obligations under, this
Agreement or (ii) have a Material Adverse Effect. The Company is not a party to
or subject to the provisions of any injunction, judgment, decree or order of any
court, regulatory body, administrative agency or other governmental agency or
body that might have, individually or in the aggregate, a Material Adverse
Effect.

 

3.15.        No Violations. Neither the Company nor any of its subsidiaries is
in violation of its respective certificate of incorporation, bylaws or other
organizational documents, or to its knowledge, is in violation of any statute or
law, judgment, decree, rule, regulation, ordinance or order of any court or
governmental or regulatory body (including The NASDAQ Stock Market),
governmental agency, arbitration panel or authority applicable to the Company or
any of its subsidiaries, which violation, individually or in the aggregate,
would be reasonably likely to have a Material Adverse Effect. Neither the
Company nor any of its subsidiaries is in default (and there exists no condition
which, with or without the passage of time or giving of notice or both, would
constitute a default) in the performance of any bond, debenture, note or any
other evidence of indebtedness in any indenture, mortgage, deed of trust or any
other material agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or by which the properties of the Company are bound, which would be
reasonably likely to have a Material Adverse Effect. There has not been, and to
the knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC involving the Company or any current or former director
or officer of the Company and the Company is not an “ineligible issuer” pursuant
to Rules 164, 405 and 433 under the Securities Act. The Company has not received
any comment letter from the SEC relating to any SEC Documents which has not been
finally resolved. The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Exchange Act or the Securities Act.

 

3.16.        Governmental Permits; FDA Matters.

 

(a)       Permits. The Company and its subsidiaries possess all necessary
franchises, licenses, certificates and other authorizations from any foreign,
federal, state or local government or governmental agency, department or body
that are currently necessary for the operation of their respective businesses as
currently conducted, except where such failure to possess would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect. Neither the Company nor any of its subsidiaries has received any notice
of proceedings relating to the revocation or modification of any such permit
which, if the subject of an unfavorable decision, ruling or finding, could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

7

 



(b)       EPA and FDA Matters. As to each of the manufacturing processes,
intermediate products and research or commercial products of the Company and
each of its subsidiaries, including, without limitation, products or compounds
currently under research and/or development by the Company, subject to the
jurisdiction of the United States Environmental Protection Agency (“EPA”) under
the Toxic Substances Control Act and regulations thereunder (“TSCA”) or the Food
and Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic Act
and the regulations thereunder (“FDCA”) (each such product, a “Life Science
Product”), such Life Science Product is being researched, developed,
manufactured, tested, distributed and/or marketed in compliance in all material
respects with all applicable requirements under the FDCA and TSCA and similar
laws and regulations applicable to such Life Science Product, including those
relating to investigational use, premarket approval, good manufacturing
practices, labeling, advertising, record keeping, filing of reports and
security. The Company has not received any notice or other communication from
the FDA, EPA or any other federal, state or foreign governmental entity (i)
contesting the premarket approval of, the uses of or the labeling and promotion
of any Life Science Product or (ii) otherwise alleging any violation by the
Company of any law, regulation or other legal provision applicable to a Life
Science Product. Neither the Company, nor any officer, employee or agent of the
Company has made an untrue statement of a material fact or fraudulent statement
to the FDA or other federal, state or foreign governmental entity performing
similar or equivalent functions or failed to disclose a material fact required
to be disclosed to the FDA or such other federal, state or foreign governmental
entity.

 

3.17.        Listing Compliance. The Company is in compliance with the
requirements of The NASDAQ Stock Market LLC for continued listing of the Common
Stock thereon and has no knowledge of any facts or circumstances that could
reasonably lead to delisting of its Common Stock from The NASDAQ Stock Market.
The Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or the
listing of the Common Stock on The NASDAQ Stock Market, nor has the Company
received any notification that the SEC or The NASDAQ Stock Market is
contemplating terminating such registration or listing. The transactions
contemplated by the Transaction Agreements will not contravene the rules and
regulations of The NASDAQ Stock Market. The Company will comply with all
requirements of The NASDAQ Stock Market with respect to the issuance of the
Securities, including the filing of any listing notice with respect to the
issuance of the Securities.

 

3.18.        Intellectual Property.

 

(a)       Except as set forth in Section 3.18 of the Disclosure Letter or as
otherwise Previously Disclosed, or as otherwise would not be reasonably likely
to have, individually or in the aggregate, a Material Adverse Effect, Company
and/or its subsidiaries owns or possesses, free and clear of all encumbrances,
all legal rights to all intellectual property and industrial property rights and
rights in confidential information, including all (i) patents, patent
applications, invention disclosures, and all related continuations,
continuations-in-part, divisional, reissues, re-examinations, substitutions and
extensions thereof, (ii) trademarks, trademark rights, service marks, service
mark rights, corporate names, trade names, trade name rights, domain names,
logos, slogans, trade dress, design rights, and other similar designations of
source or origin, together with the goodwill symbolized by and of the foregoing,
(iii) trade secrets and all other confidential information, ideas, know-how,
inventions, proprietary processes, formulae, models, and other methodologies,
(iv) copyrights, (v) computer programs (whether in object code, subject code or
other form), algorithms, databases, compilations and data, technology supporting
the foregoing, and all related documentation, (vi) licenses to any of the
foregoing, and (vii) all applications and registrations of the foregoing, and
(viii) all other similar proprietary rights (collectively, “Intellectual
Property”) used or held for use in, or necessary for the conduct of their
businesses as now conducted and as proposed to be conducted, and neither the
Company nor any of its subsidiaries (A) has received any communications alleging
that either the Company or any of its subsidiaries has violated, infringed or
misappropriated or, by conducting their businesses as now conducted and as
proposed to be conducted, would violate, infringe or misappropriate any of the
Intellectual Property of any other Person, (B) knows of any claim that the
Company or any of its subsidiaries has violated, infringed or misappropriated,
or, by conducting their businesses as now conducted and as proposed to be
conducted, would violate, infringe or misappropriate any of the Intellectual
Property of any other Person, and (C) knows of any material third-party
infringement, misappropriation or violation of any Company or any Company
subsidiary’s Intellectual Property. The Company has taken and takes reasonable
security measures to protect the secrecy, confidentiality and value of its
Intellectual Property, including requiring all Persons with access thereto to
enter into appropriate non-disclosure agreements. To the knowledge of the
Company, there has not been any disclosure of any material trade secret of the
Company or a Company subsidiary (including any such information of any other
Person disclosed in confidence to the Company) to any other Person in a manner
that has resulted or is likely to result in the loss of trade secret in and to
such information. Except as Previously Disclosed, and except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, there are no outstanding options, licenses or agreements,
claims, encumbrances or shared ownership interests of any kind relating to the
Company’s or its subsidiaries’ Intellectual Property, nor is the Company or its
subsidiaries bound by or a party to any options, licenses or agreements of any
kind with respect to the Intellectual Property of any other Person. 

 

8

 



(b)       To the Company’s knowledge, none of the employees of the Company or
its subsidiaries are obligated under any contract (including, without
limitation, licenses, covenants or commitments of any nature or contracts
entered into with prior employers), or subject to any judgment, decree or order
of any court or administrative agency, that would interfere with the use of his
or her best efforts to promote the interests of the Company or its subsidiaries
or would conflict with their businesses as now conducted and as proposed to be
conducted. Neither the execution nor delivery of the Transaction Agreements will
conflict with or result in a breach of the terms, conditions or provisions of,
or constitute a default under any contract, covenant or instrument under which
the Company or its subsidiaries or any of the employees of the Company or its
subsidiaries is now obligated, and neither the Company nor its subsidiaries will
need to use any inventions that any of its employees, or Persons it currently
intends to employ, have made prior to their employment with the Company or its
subsidiaries, except for inventions that have been assigned or licensed to the
Company or its subsidiaries as of the date hereof. Each current and former
employee or contractor of the Company or its subsidiaries that has developed any
Intellectual Property owned or purported to be owned by the Company or its
subsidiaries has executed and delivered to the Company a valid and enforceable
Invention Assignment and Confidentiality Agreement that (i) assigns to the
Company or such subsidiaries all right, title and interest in and to any
Intellectual Property rights arising from or developed or delivered to the
Company or such subsidiaries in connection with such Person’s work for or on
behalf of the Company or such subsidiaries, and (ii) provides reasonable
protection for the trade secrets, know-how and other confidential information
(1) of the Company or such subsidiaries and (2) of any third party that has
disclosed same to the Company or such subsidiaries. To the knowledge of the
Company, no current or former employee, officer, consultant or contractor is in
default or breach of any term of any employment, consulting or contractor
agreement, non-disclosure agreement, assignment agreement, or similar agreement.
Except as Previously Disclosed, to the knowledge of the Company, no present or
former employee, officer, consultant or contractor of the Company has any
ownership, license or other right, title or interest, directly or indirectly, in
whole or in part, in any Intellectual Property that is owned or purported to be
owned, in whole or part, by the Company or its subsidiaries.

 

9

 



3.19.        Financial Statements. The consolidated financial statements of the
Company and its subsidiaries and the related notes thereto included in the SEC
Documents (the “Financial Statements”) comply in all material respects with
applicable accounting requirements and the rules and regulations of the SEC with
respect thereto as in effect at the time of filing and present fairly, in all
material respects, the financial position of the Company and its subsidiaries as
of the dates indicated and the results of its operations and cash flows for the
periods therein specified subject, in the case of unaudited statements, to
normal year-end audit adjustments. Except as set forth in such Financial
Statements (or the notes thereto), such Financial Statements (including the
related notes) have been prepared in accordance with U.S. generally accepted
accounting principles applied on a consistent basis throughout the periods
therein specified (“GAAP”). Except as set forth in the Financial Statements,
neither the Company nor its subsidiaries has any material liabilities other than
liabilities and obligations that have arisen in the ordinary course of business
and which would not be required to be reflected in financial statements prepared
in accordance with GAAP.

 

3.20.        Accountants. PricewaterhouseCoopers LLP, which has expressed its
opinion with respect to the consolidated financial statements contained in the
Company’s Annual Report on Form 10-K for the year ended December 31, 2016, are
registered independent public accountants as required by the Exchange Act and
the rules and regulations promulgated thereunder (and by the rules of the Public
Company Accounting Oversight Board).

 

3.21.        Internal Accounting Controls. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has disclosure controls and procedures (as defined in
Rules 13a-14 and 15d-14 under the Exchange Act) that are effective and designed
to ensure that (i) information required to be disclosed in the reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified by the SEC Rules, and (ii) such
information is accumulated and communicated to the Company’s management,
including its principal executive officer and principal financial officer, to
allow timely decisions regarding required disclosure. The Company is otherwise
in compliance in all material respects with all applicable provisions of the
Sarbanes-Oxley Act of 2002, as amended and the rules and regulations promulgated
thereunder.

 

10

 



3.22.        Off-Balance Sheet Arrangements. There is no transaction,
arrangement or other relationship between the Company or its subsidiaries and an
unconsolidated or other off-balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so disclosed or
that otherwise would be reasonably likely to have, individually or in the
aggregate, a Material Adverse Effect. There are no such transactions,
arrangements or other relationships with the Company that may create
contingencies or liabilities that are not otherwise disclosed by the Company in
its Exchange Act filings.

 

3.23.        No Material Adverse Change. (a) Except as set forth in the SEC
Documents, in each case, filed or made through and including the date hereof
(but excluding any documents incorporated by reference to such SEC Documents,
but including any exhibits to such SEC Documents), since March 31, 2017:

 

(i)        there has not been any event, occurrence or development that,
individually or in the aggregate, has had or that could reasonably be expected
to result in a Material Adverse Effect,

 

(ii)  the Company has not incurred any liabilities (contingent or otherwise)
other than (1) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (2) liabilities not
required to be reflected in the Company's financial statements pursuant to GAAP
or not required to be disclosed in filings made with the SEC,

 

(iii)  the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock other than
routine withholding in accordance with the Company’s existing stock-based plan,

 

(iv)       the Company has not altered its method of accounting or the identity
of its auditors, except as Previously Disclosed,

 

(v)       the Company has not issued any equity securities except pursuant to
the Company’s existing stock based plans, upon conversion, exercise, repayment
or exchange of the Company’s existing securities, or as otherwise Previously
Disclosed; and

 

(vi)       there has not been any loss or damage (whether or not insured) to the
physical property of the Company or any of its subsidiaries.

 

(b)       The Company is not as of the date hereof, and after giving effect to
the transactions contemplated hereby to occur at the Closing, will not be
Insolvent (as defined below). For purposes of this Section, “Insolvent” means,
with respect to any Person, (i) the present fair saleable value of such Person’s
assets is less than the amount required to pay such Person’s total indebtedness,
(ii) such Person is unable to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured, (iii) such Person intends to incur or believes that it will incur debts
that would be beyond its ability to pay as such debts mature or (iv) such Person
has unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is currently proposed to be
conducted.

 

11

 



(c)       The Company has not incurred any obligation or liability (contingent
or otherwise) under this Agreement, or any of the documents or instruments
contemplated hereby, with actual intent to hinder, delay or defraud either
present or future creditors of the Company or any of its subsidiaries.

 

3.24.        No Manipulation of Stock. Neither the Company nor any of its
subsidiaries, nor to the Company’s knowledge, any of their respective officers,
directors, employees, Affiliates or controlling Persons has taken and will not,
in violation of applicable law, take, any action designed to or that might
reasonably be expected to, directly or indirectly, cause or result in
stabilization or manipulation of the price of the Common Stock.

 

3.25.        Insurance. The Company and its subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
its subsidiaries are engaged. The Company and its subsidiaries will continue to
maintain such insurance or substantially similar insurance, which covers the
same risks at the same levels as the existing insurance with insurers which
guarantee the same financial responsibility as the current insurers, and neither
the Company nor any subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business without a significant increase in cost.

 

3.26.        Properties. Except as Previously Disclosed, the Company and its
subsidiaries have good and marketable title to all the properties and assets
(both tangible and intangible) described as owned by them in the consolidated
financial statements included in the SEC Documents, free and clear of all liens,
mortgages, pledges, or encumbrances of any kind except (i) those, if any,
reflected in such consolidated financial statements (including the notes
thereto), or (ii) those that are not material in amount and do not adversely
affect the use made and proposed to be made of such property by the Company or
its subsidiaries. The Company and each of its subsidiaries hold their leased
properties under valid and binding leases. The Company and each of its
subsidiaries own or lease all such properties as are necessary to its operations
as now conducted.

 

3.27.        Tax Matters. The Company and its subsidiaries have filed all Tax
Returns, and these Tax Returns are true, correct, and complete in all material
respects. The Company and each subsidiary (i) have paid all Taxes that are due
from the Company or such subsidiary for the periods covered by the Tax Returns
or (ii) have duly and fully provided reserves adequate to pay all Taxes in
accordance with GAAP. No agreement as to indemnification for, contribution to,
or payment of Taxes exists between the Company or any subsidiary, on the one
hand, and any other Person, on the other, including pursuant to any Tax sharing
agreement, lease agreement, purchase or sale agreement, partnership agreement or
any other agreement not entered into in the ordinary course of business. Neither
the Company nor any of its subsidiaries has any liability for Taxes of any
Person (other than the Company or any of its subsidiaries) under Treasury
Regulation Section 1.1502-6 (or any similar provision of any state, local or
foreign law), or as a transferee or successor, by contract or otherwise. Since
the date of the Company's most recent Financial Statements, the Company has not
incurred any liability for Taxes other than in the ordinary course of business
consistent with past practice. Neither the Company nor its subsidiaries has been
advised (a) that any of its Tax Returns have been or are being audited as of the
date hereof, or (b) of any deficiency in assessment or proposed judgment to its
Taxes. Neither the Company nor any of its subsidiaries has knowledge of any Tax
liability to be imposed upon its properties or assets as of the date of this
Agreement that is not adequately provided for. The Company has not distributed
stock of another corporation, or has had its stock distributed by another
corporation, in a transaction that was governed, or purported or intended to be
governed, in whole or in part, by Section 355 of the Internal Revenue Code (i)
in the two years prior to the date of this Agreement or (ii) in a distribution
that could otherwise constitute part of a “plan” or “series of related
transactions” (within the meaning of Section 355(e) of the Internal Revenue
Code) in conjunction with the purchase of the Shares. “Tax” or “Taxes” means any
foreign, federal, state or local income, gross receipts, license, payroll,
employment, excise, severance, stamp, occupation, premium, property, windfall,
profits, environmental, customs, capital stock, franchise, employees’ income
withholding, foreign or domestic withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer, value added,
alternative or add-on minimum or other similar tax, governmental fee,
governmental assessment or governmental charge, including any interest,
penalties or additions to Taxes or additional amounts with respect to the
foregoing. “Tax Returns” means all returns, reports, or statements required to
be filed with respect to any Tax (including any elections, notifications,
declarations, schedules or attachments thereto, and any amendment thereof)
including any information return, claim for refund, amended return or
declaration of estimated Tax.

 

12

 



3.28.        Investment Company Status. The Company is not, and immediately
after receipt of payment for the Shares will not be, an “investment company,” an
“affiliated person” of, “promoter” for or “principal underwriter” for, or an
entity “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended, or the rules and regulations
promulgated thereunder.

 

3.29.        Transactions With Affiliates and Employees. Except as set forth in
the Company’s Definitive Proxy Statements filed on April 27, 2017, April 15,
2016 and April 6, 2015 or as set forth in Section 3.29 of the Disclosure Letter,
none of the officers or directors of the Company or its subsidiaries and, to the
knowledge of the Company, none of the employees of the Company or its
subsidiaries is presently a party to any transaction with the Company or any
subsidiary (other than for services as employees, officers and directors)
required to be disclosed under Item 404 of Regulation S-K under the Exchange
Act.

 

3.30.        Foreign Corrupt Practices. Neither the Company nor its subsidiaries
or Affiliates, any director or officer, nor to the knowledge of the Company, any
agent, employee or other Person acting on behalf of the Company or its
subsidiaries has, in the course of its actions for, or on behalf of, the Company
or any of its subsidiaries (a) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity, (b) made or promised to make any direct or indirect unlawful
payment to any foreign or domestic government official or employee (including
any officer or employee of a government or government-owned or controlled entity
or of a public international organization, or any Person acting in an official
capacity for or on behalf of any of the foregoing, or of any political party or
part official or candidate for political office (each such Person, a “Government
Official”)) from corporate funds, (c) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended or
(d) made or promised to make any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment to any foreign or domestic
Government Official.

 

13

 



3.31.        Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, and the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of Pub. L. 107-56 (signed into law on October 26, 2001)),
applicable money laundering statutes and applicable rules and regulations
thereunder (collectively, the “Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Money Laundering Laws is pending or, to the Company’s knowledge, threatened.

 

3.32.        OFAC. Neither the Company, any director or officer, nor, to the
Company’s knowledge, any agent, employee, subsidiary or Affiliate of the Company
is currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the offering, or lend, contribute
or otherwise make available such proceeds to any subsidiary, joint venture
partner or other Person, for the purpose of financing the activities of any
Person currently subject to any U.S. sanctions administered by OFAC.

 

3.33.        Environmental Laws. The Company and its subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, singly or in the aggregate,
have a Material Adverse Effect on the Company and its subsidiaries, taken as a
whole. There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, have a Material Adverse Effect on the Company and its subsidiaries,
taken as a whole.

 

3.34.        Employee Relations. Except as set forth in Section 3.34 of the
Disclosure Letter, neither the Company nor any of its subsidiaries is a party to
any collective bargaining agreement or employs any member of a union. Neither
the Company nor any of its subsidiaries is engaged in any unfair labor practice.
There is (i) (x) no unfair labor practice complaint pending or, to the Company’s
knowledge, threatened against the Company or any of its subsidiaries before the
National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under collective bargaining agreements is pending or
threatened, (y) no strike, labor dispute, slowdown or stoppage pending or, to
the Company’s knowledge, threatened against the Company or any of its
subsidiaries and (z) no union representation dispute currently existing
concerning the employees of the Company or any of its subsidiaries, and (ii) to
the Company’s knowledge, (x) no union organizing activities are currently taking
place concerning the employees of the Company or any of its subsidiaries and
(y) there has been no violation of any federal, state, local or foreign law
relating to discrimination in the hiring, promotion or pay of employees or any
applicable wage or hour laws. No executive officer of the Company (as defined in
Rule 501(f) promulgated under the Securities Act) has notified the Company that
such officer intends to leave the Company or otherwise terminate such officer’s
employment with the Company. No executive officer of the Company, to the
knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
agreement or any restrictive covenant, and the continued employment of each such
executive officer does not subject the Company or any of its subsidiaries to any
liability with respect to any of the foregoing matters.

 

14

 



3.35.        ERISA. The Company and its subsidiaries are in compliance in all
material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (herein called “ERISA”); no “reportable
event” (as defined in ERISA) has occurred with respect to any “pension plan” (as
defined in ERISA) for which the Company or any of its subsidiaries would have
any liability; the Company has not incurred and does not expect to incur
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan”; or (ii) Sections 412 or 4971 of the
Internal Revenue Code of 1986, as amended, including the regulations and
published interpretations thereunder (the “Code”); and each “Pension Plan” for
which the Company would have liability that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects and nothing
has occurred, whether by action or by failure to act, which would cause the loss
of such qualification.

 

3.36.        Obligations of Management. To the Company’s knowledge, each officer
and key employee of the Company or its subsidiaries is currently devoting
substantially all of his or her business time to the conduct of the business of
the Company or its subsidiaries, respectively. The Company is not aware that any
officer or key employee of the Company or its subsidiaries is planning to work
less than full time at the Company or its subsidiaries, respectively, in the
future. To the Company’s knowledge, no officer or key employee is currently
working or plans to work for a competitive enterprise, whether or not such
officer or key employee is or will be compensated by such enterprise. To the
Company’s knowledge, no officer or Person currently nominated to become an
officer of the Company or its subsidiaries is or has been subject to any
judgment or order of, the subject of any pending civil or administrative action
by the SEC or any self-regulatory organization.

 

3.37.        Integration; Other Issuances of Securities. Except as set forth in
Section 3.37 of the Disclosure Letter, neither the Company nor its subsidiaries
or any Affiliates, nor any Person acting on its or their behalf, has issued any
shares of Common Stock or shares of any series of preferred stock or other
securities or instruments convertible into, exchangeable for or otherwise
entitling the holder thereof to acquire shares of Common Stock which would be
integrated with the sale or exchange of the Securities to the Purchasers for
purposes of the Securities Act or of any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
The NASDAQ Stock Market, nor will the Company or its subsidiaries or Affiliates
take any action or steps that would require registration of any of the
Securities under the Securities Act or cause the offering of the Securities to
be integrated with other offerings if any such integration would cause the
issuance of the Securities hereunder to fail to be exempt from registration
under the Securities Act as provided in Section 3.10 above or cause the
transactions contemplated hereby to contravene the rules and regulations of The
NASDAQ Stock Market.

 

15

 



3.38.        No General Solicitation. Neither the Company nor its subsidiaries
or any Affiliates, nor any Person acting on its or their behalf, has offered or
sold any of the Securities by any form of general solicitation or general
advertising.

 

3.39.        No Brokers’ Fees. The Company has not incurred any liability for
any finder’s or broker’s fee or agent’s commission in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.

 

3.40.        Registration Rights. Except as set forth in (i) the Registration
Rights Agreement, dated July 30, 2012, by and between the Company and Total
Raffinage Chimie S.A. (“Total”), (ii) the Amended and Restated Letter Agreement
dated May 8, 2014, by and among the Company and note holders party thereto;
(iii) the Registration Rights Agreement, dated February 24, 2015, by and between
the Company and Nomis Bay Ltd.; (iv) the Letter Agreement, dated July 29, 2015,
by and among the Company and certain investors listed on the signature pages
thereto, (v) the Registration Rights Agreement, dated October 20, 2015, by and
among the Company and certain purchasers listed on the signature pages thereto,
(vi) the warrant to purchase common stock issued by the Company to Nenter & Co.,
Inc. on November 16, 2016, (vii) the Securities Purchase Agreement, dated May 8,
2017, by and among the Company and certain investors listed on the signature
pages thereto, (viii) the Stockholder Agreement, dated May 11, 2017, as amended
and restated from time to time, between the Company and DSM, and (ix) the
Securities Purchase Agreement, dated May 31, 2017, between the Company and John
E. Abdo, As Trustee Under Trust Agreement Dated March 15, 1976 For The Benefit
Of John E. Abdo, the Company has not granted or agreed to grant to any Person
any rights (including “piggy-back” registration rights) to have any securities
of the Company registered with the SEC or any other governmental authority that
have not been satisfied or waived.

 

3.41.        Application of Takeover Protections. There is no control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
charter documents or the laws of its state of incorporation that is or could
become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Agreements, including, without limitation, as a result of the
Company’s issuance of the Securities and the Purchasers’ ownership of the
Securities.

 

16

 



3.42.        No Disqualification. No “bad actor” disqualifying event described
in Rule 506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”)
is applicable to the Company or, to the Company’s knowledge, any Company Covered
Person, except for a Disqualification Event as to which Rule 506(d)(2)(ii–iv) or
(d)(3), is applicable. As used herein, “Company Covered Person” means, with
respect to the Company as an “issuer” for purposes of Rule 506 promulgated under
the Securities Act, any Person listed in the first paragraph of Rule 506(d)(1).

 

3.43.        Disclosure. The Company understands and confirms that the
Purchasers will rely on the foregoing representations in effecting transactions
in the Securities. All disclosure furnished by or on behalf of the Company to
the Purchasers in connection with this Agreement regarding the Company, its
business and the transactions contemplated hereby is true and correct in all
material respects and does not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading. The Company acknowledges and agrees that neither Purchaser has made
nor makes any representations or warranties with respect to the transactions
contemplated hereby other than those set forth in Article 4 hereto or in the
Purchaser Suitability Questionnaire.

 

3.44.        Acknowledgement Regarding Purchasers’ Purchase of Securities. The
Company acknowledges and agrees that the Purchasers are acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Agreements
and the transactions contemplated thereby. The Company further acknowledges that
the Purchasers are not acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Agreements and the
transactions contemplated thereby and any advice given by the Purchasers or any
of their respective representatives or agents in connection with the Transaction
Agreements and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities. The Company further represents to the
Purchasers that the Company’s decision to enter into this Agreement and the
other Transaction Agreements has been based solely on the independent evaluation
of the transactions contemplated hereby by the Company and its representatives.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERs

 

Each Purchaser, severally and not jointly, represents, warrants and covenants to
the Company with respect to this purchase as follows:

 

4.1.            Organization. The Purchaser is duly organized, validly existing,
and in good standing under the laws of the jurisdiction of its organization.

 

4.2.            Power. The Purchaser has all requisite power to execute and
deliver this Agreement and to carry out and perform its obligations under the
terms of this Agreement.

 

4.3.            Authorization. The execution, delivery, and performance of this
Agreement by the Purchaser has been duly authorized by all requisite action, and
this Agreement constitutes the legal, valid, and binding obligation of the
Purchaser enforceable in accordance with its terms, except as limited by the
Enforceability Exceptions.

 

17

 



4.4.            Consents and Approvals. The Purchaser need not give any notice
to, make any filing with, or obtain any authorization, consent, or approval of
any government or governmental agency in order to consummate the transactions
contemplated by this Agreement.

 

4.5.            Non-Contravention. Neither the execution and the delivery of
this Agreement, nor the consummation of the transactions contemplated hereby,
will violate in any material respect any constitution, statute, regulation,
rule, injunction, judgment, order, decree, ruling, charge, or other restriction
of any government, governmental agency, or court to which the Purchaser is
subject. No approval, waiver, or consent by the Purchaser under any instrument,
contract, or agreement to which the Purchaser or any of its Affiliates is a
party is necessary to consummate the transactions contemplated hereby.

 

4.6.            Purchase for Investment Only. The Purchaser is purchasing the
Securities for the Purchaser’s own account for investment purposes only and not
with a view to, or for resale in connection with, any “distribution” in
violation of the Securities Act. By executing this Agreement, the Purchaser
further represents that it does not have any contract, undertaking, agreement,
or arrangement with any Person to sell, transfer, or grant participation to such
Person or to any third Person, with respect to any of the Securities. The
Purchaser understands that the Securities have not been registered under the
Securities Act or any applicable state securities laws by reason of a specific
exemption therefrom that depends upon, among other things, the bona fide nature
of the investment intent as expressed herein.

 

4.7.            Disclosure of Information. The Purchaser has had an opportunity
to review the Company’s filings under the Securities Act and the Exchange Act
(including risks factors set forth therein) and the Purchaser represents that it
has had an opportunity to ask questions and receive answers from the Company to
evaluate the financial risk inherent in making an investment in the Securities.
The Purchaser has not been offered the opportunity to purchase the Securities by
means of any general solicitation or general advertising.

 

4.8.            Risk of Investment. The Purchaser realizes that the purchase of
the Securities will be a highly speculative investment and the Purchaser may
suffer a complete loss of its investment. The Purchaser understands all of the
risks related to the purchase of the Securities. By virtue of the Purchaser’s
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company, the Purchaser is capable of
evaluating the merits and risks of the Purchaser’s investment in the Company and
has the capacity to protect the Purchaser’s own interests.

 

4.9.            Advisors. The Purchaser has reviewed with its own tax advisors
the federal, state, and local tax consequences of this investment and the
transactions contemplated by this Agreement. The Purchaser acknowledges that it
has had the opportunity to review the Transaction Agreements and the
transactions contemplated thereby with the Purchaser’s own legal counsel.

 

4.10.        Finder. The Purchaser is not obligated and will not be obligated to
pay any broker commission, finders’ fee, success fee, or commission in
connection with the transactions contemplated by this Agreement.

 

18

 



4.11.        Restricted Securities. The Purchaser understands that the
Securities must be held indefinitely unless subsequently registered under the
Securities Act or unless an exemption from registration is otherwise available.
Moreover, the Purchaser understands that the Company is under no obligation to
register the Shares, the Warrants or the Underlying Shares. The Purchaser is
aware of Rule 144 promulgated under the Securities Act (“SEC Rule 144”) that
permits limited resales of securities purchased in a private placement subject
to the satisfaction of certain conditions.

 

4.12.        Legend. It is understood by the Purchaser that each certificate or
other instrument representing the Shares, the Warrants or the Underlying Shares
shall be endorsed with a legend substantially in the following form:

 

“NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE OR EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER (IF REQUESTED BY
THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION
IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD
PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

Subject to Section 7.3, the Company need not register a transfer of Securities
unless the conditions specified in the foregoing legend are satisfied. Subject
to Section 7.3, the Company may also instruct its transfer agent not to register
the transfer of any of the Securities unless the conditions specified in the
foregoing legend are satisfied.

 

4.13.        Investor Qualification. The Purchaser is an “accredited investor”
as defined in Rule 501(a) of Regulation D under the Securities Act. The
Purchaser acknowledges that it has completed the Purchaser Suitability
Questionnaire. The Purchaser has truthfully set forth in the Purchaser
Suitability Questionnaire the factual basis or reason for qualification as an
“accredited investor” as defined in Rule 501(a) of Regulation D under the
Securities Act and such information remains true and correct as of the date
hereof. The Purchaser agrees to furnish any additional information that the
Company deems reasonably necessary in order to verify the answers set forth in
the Purchaser Suitability Questionnaire.

 

4.14.        Disqualification. The Purchaser represents that neither the
Purchaser, nor any person or entity with whom the Purchaser shares beneficial
ownership of the Company securities, is subject to any Disqualification Event
(as defined in Rule 506(d)(1)(i) through (viii) under the Securities Act),
except for Disqualification Events covered by Rule 506(d)(2)(ii) or (iii) or
(d)(3) under the Securities Act and disclosed reasonably in advance of the
Closing in writing in reasonable detail to the Company.

 

19

 



The Company acknowledges and agrees that the representations contained in this
Article 4 and in the Purchaser Suitability Questionnaire shall not modify, amend
or affect the Purchasers’ right to rely on the Company’s representations and
warranties contained in this Agreement or any other Transaction Agreement or any
other documents or instruments executed and/or delivered in connection with this
Agreement or the consummation of the transactions contemplated hereby.

 

ARTICLE 5
CONDITIONS TO COMPANY’S OBLIGATIONS AT THE CLOSING

 

The Company’s obligation to complete the sale and issuance of the Shares and
Warrants and deliver the Shares and Warrants to the Purchasers at the Closing
shall be subject to the following conditions to the extent not waived by the
Company:

 

(a)        Receipt of Payment. The Company shall have received payment by wire
transfer of immediately available funds in the full amount of the Purchase Price
for the Shares being purchased by the Purchasers at the Closing, as set forth
herein.

 

(b)        Representations and Warranties. The representations and warranties
made by the Purchasers in Section 4 hereof shall be true and correct in all
material respects as of, and as if made on, the date of this Agreement and as of
the Closing.

 

(c)        Receipt of Executed Documents. The Purchasers shall have duly
executed and delivered to the Company the Purchaser Suitability Questionnaire
and the Stockholder Agreement.

 

ARTICLE 6
CONDITIONS TO PURCHASERS’ OBLIGATIONS AT THE CLOSING

 

The Purchasers’ obligation to accept delivery of the Shares and Warrants and to
pay for the Shares and Warrants shall be subject to the following conditions to
the extent not waived by the Purchasers:

 

(a)        Representations and Warranties. The representations and warranties
made by the Company in Section 3 hereof shall be true and correct in all
respects as of, and as if made on, the date of this Agreement and as of the
Closing.

 

(b)        Officers’ Certificate. The Purchasers shall have received a
certificate signed by the Company’s Chief Executive Officer and Chief Financial
Officer to the effect that the representations and warranties of the Company in
Section 3 hereof are true and correct in all respects as of, and as if made on,
the date of this Agreement and, except for the representations and warranties
set forth in the third sentence of Section 3.13, which are made solely as of the
date of this Agreement, as of the Closing Date, and that the Company has
satisfied in all material respects all of the conditions set forth in this
Agreement.

 

(c)        Good Standing. The Company is validly existing as a corporation in
good standing under the laws of Delaware as evidenced by a certificate of the
Secretary of State of the State of Delaware, a copy of which was provided to the
Purchasers.

 

20

 



(d)       Secretary’s Certificate. A certificate, executed by the Secretary or
the Assistant Secretary of the Company and dated as of the Closing Date, as to
(A) the resolutions approving the issuance of the Securities as adopted by an
Independent Committee of the Board of Directors and/or the Company’s Board of
Directors, (B) the certificate of incorporation, and (C) the bylaws, each as in
effect as of the Closing Date.

 

(e)       Board Approval. The terms and conditions of the issuance of the
Securities and the Transaction Agreements shall have been approved by an
Independent Committee of the Board of Directors and/or a majority of the
disinterested directors of the Board of Directors, as applicable.

 

(f)       Approvals. The Company shall have obtained all governmental,
regulatory or third party consents and approvals, if any, necessary for the sale
of the Securities.

 

(g)       Warrants. The Company shall have issued to the Purchasers (i) the Cash
Warrants, which Cash Warrants will be exercisable for an aggregate of 5,575,118
shares of Common Stock at an exercise price of $6.39 per share and (ii) the
Dilution Warrants, which Dilution Warrant will be exercisable for the number of
shares of Common Stock as determined pursuant to the anti-dilution formula set
forth therein at an exercise price of $0.0001 per share.

 

(h)       Receipt of Stockholder Agreement. The Company shall have executed and
delivered to the Purchasers the Stockholder Agreement in the form attached
hereto as Exhibit B.

 

(i)       Certificate of Designation. The Certificate of Designation, in the
form of Exhibit E hereto, shall have been filed with the Delaware Secretary of
State.

 

(j)       DSM Financing. The Company shall have completed the DSM Financing on
the terms set forth in the DSM Transaction Documents heretofore provided to the
Purchasers.

 

ARTICLE 7
OTHER AGREEMENTS OF THE PARTIES

 

7.1.            Securities Laws Disclosure. The Company will file a Current
Report on Form 8-K with the SEC describing the terms of the Transaction
Agreements (the “8-K Filing”) within the time required by the Exchange Act.
Neither the Company, its Subsidiaries nor the Purchasers shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby without the prior consent of the other; provided, however,
the Company or the Purchasers each shall be entitled, without the prior approval
of the other, to make any press release or other public disclosure with respect
to such transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations.

 

7.2.            Form D; Blue Sky Filings. The Company agrees to timely file a
Form D with respect to the Securities as required under Regulation D and to
provide a copy thereof to the Purchasers (provided that the posting of the Form
D on the SEC’s EDGAR system shall be deemed delivery of the Form D for purposes
of this Agreement). The Company shall take such action as the Company shall
reasonably determine is necessary in order to obtain exemption for, or to
qualify the Securities for sale to the Purchasers at the Closing under the
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of such action promptly upon request of either Purchaser.

 

21

 



7.3.            Removal of Legends and Transfer Restrictions. The Company hereby
covenants with the Purchasers to, no later than three trading days following the
delivery by either Purchaser to the Company of a legended certificate
representing Securities (endorsed or with stock powers attached, signatures
guaranteed, and otherwise in form necessary to affect the reissuance and/or
transfer), in connection with the transfer or sale of all or a portion of the
Securities pursuant to (1) an effective registration statement that is effective
at the time of such sale or transfer, (2) a transaction exempt from the
registration requirements of the Securities Act in which the Company receives an
opinion of counsel reasonably satisfactory to the Company that the Securities
are freely transferable and that the legend is no longer required on such stock
certificate, or (3) an exemption from registration pursuant to SEC Rule 144,
deliver or cause the Company’s transfer agent to deliver to the transferee of
the Securities or to such Purchaser, as applicable, a new certificate
representing such Securities that is free from all restrictive and other
legends. The Company acknowledges that the remedy at law for a breach of its
obligations under this Section 7.3 may be inadequate and agrees, in the event of
a breach or threatened breach by the Company of the provisions of this
Section 7.3 with respect to any Purchaser, the Purchaser shall be entitled, in
addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.

 

7.4.            Stockholder Approval.

 

(a)       Stockholders Meeting. On or prior to the date of the Company’s 2018
Annual Meeting of Stockholders or, at either Purchaser’s option, any date prior
thereto upon at least ninety (90) days’ prior written notice, the Company shall
hold a meeting of stockholders of the Company (the “Stockholder Meeting”) for
the purpose of voting upon the approval of resolutions (the “Stockholder
Resolutions”) with respect to the matters contemplated by the Stockholder
Approval (as defined below) (the date such approval is obtained, the
“Stockholder Approval Date”), provided, however, nothing herein shall prevent
the Company from postponing or adjourning the Stockholder Meeting if (i) there
are insufficient shares of the Common Stock present or represented by a proxy at
the Stockholder Meeting to conduct business at the Stockholder Meeting, (ii) the
Company is required to postpone or adjourn the Stockholder Meeting by applicable
law or a request from the Commission or its staff, or (iii) the Company
determines in good faith (after consultation with outside legal counsel) that it
is necessary or appropriate to postpone or adjourn the Stockholder Meeting in
order to give the stockholders of the Company sufficient time to evaluate any
information or disclosure that the Company has sent to the stockholders or
otherwise made available to the stockholders by issuing a press release, filing
materials with the SEC or otherwise. The Company shall solicit from the
stockholders of the Company proxies in favor of the Stockholder Resolutions in
accordance with applicable law, and shall submit the Stockholder Resolutions for
a vote of the Company’s stockholders at the Stockholder Meeting. The Company
shall use commercially reasonable efforts to secure the Stockholder Approval at
the Stockholder Meeting. As used herein, “Stockholder Approval” means such
approval as may be required by the applicable rules and regulations of the
Nasdaq Stock Market (or any successor entity) from the stockholders of the
Company with respect to the anti-dilution provisions of the Warrants.

 

22

 



(b)       Company Board Recommendation. Subject to the terms of this
Section 7.4(b), the Board of Directors shall recommend that the Company’s
stockholders approve the Stockholder Resolutions in accordance with the
applicable law (the “Company Board Recommendation”). Neither the Board of
Directors nor any committee thereof shall fail to make, withhold, withdraw,
amend or modify in a manner adverse to the Purchasers the Company Board
Recommendation, unless the Board of Directors determines in good faith (after
consultation with outside legal counsel) that the failure to make such public
statement would be a breach of its fiduciary duties to the Company’s
stockholders under applicable law (a “Company Board Recommendation Change”).
Notwithstanding the foregoing, at any time prior to the receipt of the
Stockholder Approval, the Board of Directors may effect a Company Board
Recommendation Change if, as a result of an Intervening Event, the Board of
Directors determines in good faith (after consultation with outside legal
counsel) that the failure to effect a Company Board Recommendation Change would
be a breach of its fiduciary duties to the Company’s stockholders under
applicable law; provided that prior to effecting such Company Board
Recommendation Change, the Board of Directors shall give the Purchasers at least
four Business Days advance notice thereof (the “Notice Period”). For the
purposes of this Section 7.4(b), an “Intervening Event” means any material event
or development or material change in circumstances with respect to the Company
that (i) was unknown by the Board of Directors as of, or prior to, the date
hereof, or (ii) if known, the magnitude and consequences of which were not known
or foreseeable by the Board of Directors as of the date hereof.

 

(c)       Additional Stockholder Meetings. If the Company does not obtain
Stockholder Approval at the first meeting, the Company shall call a meeting
every four months thereafter to seek Stockholder Approval until the earlier of
the date Stockholder Approval is obtained or the Warrants are no longer
outstanding.

 

7.5.            Subsequent Equity Sales. The Company shall not, and shall use
its commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Securities in a manner that
would require the registration under the Securities Act of the sale of the
Securities to the Purchasers, or that will be integrated with the offer or sale
of the Securities for purposes of the rules and regulations of any trading
market such that it would require stockholder approval prior to the closing of
such other transaction unless stockholder approval is obtained before the
closing of such subsequent transaction; provided, however, that the foregoing
shall not prohibit the issuance by the Company of any securities in connection
with the DSM Financing. Additionally, (i) unless Stockholder Approval has been
obtained and deemed effective, neither the Company nor any subsidiary shall make
any issuance whatsoever of Common Stock, Common Stock Equivalents or any other
securities that would have triggered the anti-dilution protection in the
Warrants (if the Stockholder Approval had been obtained prior to such issuance)
without the Purchasers’ prior written consent (which consent may be withheld,
conditioned or denied in the Purchaser’s sole and absolute discretion) and (ii)
neither the Company nor any subsidiary shall make any issuance whatsoever of
Common Stock, Common Stock Equivalents or any other securities that would have
triggered the anti-dilution protection in the Warrants at an effective price per
share less than $0.10 (as adjusted for any stock splits, stock dividends,
recapitalizations or the like). The Purchasers shall be entitled to obtain
injunctive relief against the Company to preclude any such issuance, which
remedy shall be in addition to any right to collect damages.

 

23

 



7.6.            Listing. The Company shall promptly take any action required to
maintain the listing of all of the Shares and the Underlying Shares, once they
have been issued, upon each national securities exchange and automated quotation
system, if any, upon which shares of Common Stock are then listed (subject to
official notice of issuance) and shall maintain, so long as any other shares of
Common Stock shall be so listed, such listing of all Shares and Underlying
Shares from time to time issuable under the terms of the Transaction Agreements.
The Company shall take all actions within its control to comply with the
reporting requirements of the Exchange Act and each applicable national
securities exchange and automated quotation system on which the Common Stock is
listed. The Company shall make and keep public information available, as those
terms are understood and defined in SEC Rule 144, for so long as required in
order to permit the resale of the Securities pursuant to SEC Rule 144 and to
file period reports with the SEC whether or not required to do so. The Company
shall not take any action which would be reasonably expected to result in the
delisting or suspension of the Common Stock on The NASDAQ Stock Market.

 

7.7.            Reservation of Common Stock. Following the date hereof, the
Company will immediately reserve and continue to keep available, at all times,
free of preemptive or similar rights, a sufficient number of shares of Common
Stock equal to, as of any date, the maximum aggregate number of shares of Common
Stock then issuable or potentially issuable in the future pursuant to the
Transaction Agreements, including, without limitation, any Underlying Shares
issuable upon exercise in full of all Warrants or conversion in full of all
shares of Preferred Stock, ignoring any conversion or exercise limits set forth
therein.

 

7.8.            Voting Restriction. Each Purchaser hereby agrees not to vote any
Underlying Shares or Common Shares held by such Purchaser for or against the
Stockholder Approval, whether at the Stockholder Meeting or at any subsequent
meeting of the Company’s stockholders with respect to any vote relating to the
Stockholder Approval.

 

 

ARTICLE 8
MISCELLANEOUS

 

8.1.            Survival. The representations, warranties and covenants
contained herein shall survive the execution and delivery of this Agreement and
the sale of the Securities.

 

8.2.            Indemnification.

 

(a)       Indemnification of Purchasers. The Company agrees to indemnify and
hold harmless the Purchasers and their respective Affiliates and their
respective directors, officers, trustees, members, managers, partners, employees
and agents, and their respective successors and assigns (each, a “Purchaser
Party”), from and against any and all losses, obligations, claims,
contingencies, damages, liabilities and expenses (including without limitation
reasonable attorney fees and disbursements and other expenses reasonably
incurred in connection with investigating, preparing or defending any action,
claim or proceeding, pending or threatened and the costs of enforcement thereof)
(collectively, “Losses”) to which the Purchaser Party may become subject or
suffer or incur as a result of or relating to (a) any breach of any
representation, warranty, covenant or agreement made by or to be performed on
the part of the Company under the Transaction Agreements or (b) any action
instituted against the Purchaser Parties in any capacity, or any of them or
their respective Affiliates, by any stockholder of the Company who is not an
Affiliate of such Purchaser Party, with respect to any of the transactions
contemplated by the Transaction Agreements (unless such action is based upon a
breach of the Purchaser Party’s representations, warranties or covenants under
the Transaction Documents or any agreements or understanding such Purchaser
Party may have with any such stockholder or any violations by such Purchaser
Party of state or federal securities laws or any conduct by such Purchaser Party
which constitutes fraud, gross negligence or willful misconduct). The Company
agrees to reimburse each Purchaser Party for all such Losses as they are
incurred by such Purchaser Party.

 

24

 



(b)       Conduct of Indemnification Proceedings. Any Purchaser Party entitled
to indemnification hereunder shall (i) give prompt notice to the Company of any
claim with respect to which it seeks indemnification and (ii) permit the Company
to assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party; provided that any Purchaser Party entitled to indemnification
hereunder shall have the right to employ separate counsel and to participate in
the defense of such claim, but the fees and expenses of such counsel shall be at
the expense of such Purchaser Party unless (a) the Company has agreed to pay
such fees or expenses, or (b) the Company shall have failed after a reasonable
period of time to assume the defense of such claim and employ counsel reasonably
satisfactory to such Purchaser Party or (c) in the reasonable judgment of any
such Purchaser Party, based upon written advice of its counsel, a conflict of
interest exists between such Purchaser Party and the Company with respect to
such claims (in which case, if the Purchaser Party notifies the Company in
writing that such Purchaser Party elects to employ separate counsel at the
expense of the Company, the Company shall not have the right to assume the
defense of such claim on behalf of such Purchaser Party); and provided, further,
that the failure of any Purchaser Party to give notice as provided herein shall
not relieve the Company of its obligations hereunder, except to the extent that
such failure to give notice shall materially adversely affect the Company in the
defense of any such claim or litigation. It is understood that the Company shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties. The Company will not, except with the prior written
consent of the Purchaser Party, consent to entry of any judgment or enter into
any settlement that does not include as an unconditional term thereof the giving
by the claimant or plaintiff to such Purchaser Party of a release from all
liability in respect of such claim or litigation. No Purchaser Party will,
except with the consent of the Company, consent to entry of any judgment or
enter into any settlement. The indemnity agreements contained herein shall be in
addition to any cause of action or similar right of any Purchaser Party against
the Company or others and any liabilities of the Company may be subject pursuant
to law.

 

8.3.            Assignment; Successors and Assigns. This Agreement may not be
assigned by either party without the prior written consent of the other party;
provided, that this Agreement may be assigned by any Purchaser to the valid
transferee of any security purchased hereunder if such security remains a
“restricted security” under the Securities Act. This Agreement and all
provisions thereof shall be binding upon, inure to the benefit of, and are
enforceable by the parties hereto and their respective successors and permitted
assigns.

 

25

 



8.4.            Notices. All notices, requests, and other communications
hereunder shall be in writing and will be deemed to have been duly given and
received (a) when personally delivered, (b) when sent by facsimile upon
confirmation of receipt, (c) one business day after the day on which the same
has been delivered prepaid to a nationally recognized courier service, or
(d) five business days after the deposit in the United States mail, registered
or certified, return receipt requested, postage prepaid, in each case addressed
to, as to the Company, Amyris, Inc., 5885 Hollis Street, Suite 100, Emeryville,
CA 94608, Attn: General Counsel, facsimile number: (510) 740-7416, with a copy
to Fenwick & West LLP, 801 California Street, Mountain View, CA 94041, Attn: Dan
Winnike, Esq., facsimile number: (650) 938-5200, and as to a Purchaser at the
address and facsimile number set forth below such Purchaser’s signature on the
signature pages of this Agreement. Any party hereto from time to time may change
its address, facsimile number, or other information for the purpose of notices
to that party by giving notice specifying such change to the other parties
hereto. Any Purchaser and the Company may each agree in writing to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures reasonably approved by it; provided that approval of such
procedures may be limited to particular notices or communications.

 

8.5.            Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Agreements shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Agreements (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Agreements), and hereby irrevocably
waives, and agrees not to assert in any action or proceeding, any claim that it
is not personally subject to the jurisdiction of any such court, that such
action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such action or proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. If any party shall commence an action or proceeding to enforce
any provisions of the Transaction Agreements, then, in addition to the
obligations of the Company under Section 8.2, the prevailing party in such
action or pproceeding shall be reimbursed by the non- prevailing party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

26

 



8.6.            Confidentiality. The Company and the Purchasers agree to use,
and to use its reasonable best efforts to ensure that its authorized
representatives use the same degree of care as such party uses to protect its
own confidential information (but in no event less than reasonable care) to keep
confidential the information provided to it pursuant to this Agreement, and any
other information furnished to it which the disclosing party identifies as being
confidential or proprietary (so long as such information is not in the public
domain) or, under the circumstances surrounding disclosure, such party knows or
has reason to know should be treated as confidential (“Confidential
Information”), unless otherwise required by law (provided that a party shall, to
the extent permitted by law, promptly notify the other party of any required
disclosure and take reasonable steps to minimize the extent of any such required
disclosure); provided, however, that Confidential Information shall not include
information, that (i) was in the public domain prior to the time it was
furnished to such recipient, (ii) is at the time of the alleged breach (through
no willful or improper action or inaction by such recipient) generally available
to the public, (iii) was rightfully disclosed to such recipient by a third party
without restriction or (iv) as of the time of the alleged breach, had been
independently developed (as evidenced by written records) without any use of
Confidential Information.

 

8.7.            Severability. In the event that any provision of this Agreement
or the application of any provision hereof is declared to be illegal, invalid,
or otherwise unenforceable by a court of competent jurisdiction, the remainder
of this Agreement shall not be affected except to the extent necessary to delete
such illegal, invalid, or unenforceable provision unless that provision held
invalid shall substantially impair the benefits of the remaining portions of
this Agreement.

 

8.8.            Headings. The headings in this Agreement are for convenience of
reference only and shall not constitute a part of this Agreement, nor shall they
affect its meaning, construction, or effect.

 

8.9.            Entire Agreement. This Agreement embodies the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understandings
relating to the subject matter hereof.

 

8.10.        Finder’s Fee. The Company agrees that it shall be responsible for
the payment of any placement agent’s fees, financial advisory fees, or brokers’
commissions (other than for Persons engaged by the Purchasers) relating to or
arising out of the transactions contemplated hereby. The Company shall pay, and
hold the Purchasers harmless against, any liability, loss or expense (including,
without limitation, reasonable attorneys’ fees and out-of-pocket expenses)
arising in connection with any claim for any such fees or commissions.

 

8.11.        Expenses. Each party will bear its own costs and expenses in
connection with this Agreement; provided that conditioned upon the Closing: (i)
the Company will reimburse the Purchasers for their reasonable outside legal
fees incurred in connection with this Agreement and the transactions
contemplated hereby in an amount not to exceed $75,000 in the aggregate, and
(ii) the Company shall reimburse the Purchasers for reasonable financing related
fees and expenses incurred in connection with the Purchasers’ funding of the
Purchase Price in an amount not to exceed $50,000 in the aggregate.

 

27

 



8.12.        Further Assurances. The parties agree to execute and deliver all
such further documents, agreements and instruments and take such other and
further action as may be necessary or appropriate to carry out the purposes and
intent of this Agreement.

 

8.13.        Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other party. Facsimile signatures shall be deemed originals for
all purposes hereunder.

 

8.14.        WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

 

[Signature pages follows]

 

28

 



This Securities Purchase Agreement is hereby confirmed and accepted by the
Company as of August 2, 2017.

 

        AMYRIS, INC.         By:

 /s/ John Melo

  Name: John Melo   Title: President and CEO

 

 

 

 

[Signature Page to Securities Purchase Agreement]



 

 

This Securities Purchase Agreement is hereby confirmed and accepted by the
Purchasers as of August 2, 2017.

 



  PURCHASERS:         VIVO CAPITAL FUND VIII, L.P.               By: /s/ Frank
Kung   Name: Frank Kung   Title: Managing Member

 

  Common Shares: 2,483,737   Preferred Shares: 2,672,758

  Shares subject to Cash Warrant: 4,898,670



 



 

  VIVO SURPLUS FUNDS VIII, L.P.               By: /s/ Frank Kung   Name: Frank
Kung   Title: Managing Member

 

  Common Shares: 342,974   Preferred Shares: 369,076

  Shares subject to Cash Warrant: 676,448

 

 

  Address:   505 Hamilton Ave   Suite 207   Palo Alto, CA 94301

  Facsimile No:     E-mail Address:  

 

 

 



[Signature Page to Securities Purchase Agreement]

 

Exhibit A

 

FORM OF CASH WARRANT

 

 

 

 

 



 

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES

 

COMMON STOCK PURCHASE WARRANT

 

AMYRIS, INC.

 



Warrant Shares: [______] Issue Date: August __, 2017

 



 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, [________] or its assigns (the “Holder”) is entitled, upon the terms
and subject to the limitations on exercise and the conditions hereinafter set
forth, at any time after the Issue Date (the “Initial Exercise Date”) and on or
prior to the close of business on the five (5) year anniversary of the Initial
Exercise Date (the “Termination Date”) but not thereafter, to subscribe for and
purchase from Amyris, Inc., a Delaware corporation (the “Company”), up to
[______] shares (as subject to adjustment hereunder, the “Warrant Shares”) of
Common Stock. The purchase price of one share of Common Stock under this Warrant
shall be equal to the Exercise Price, as defined in Section 2(b).

 

Section 1. Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in that certain Securities Purchase Agreement
(the “Purchase Agreement”), dated August 2, 2017, between the Company, the
Holder and the other investors party thereto.

 

Section 2. Exercise.

 

a)                  Exercise of Warrant. Exercise of the purchase rights
represented by this Warrant may be made, in whole or in part, at any time or
times on or after the Initial Exercise Date and on or before the Termination
Date by delivery to the Company of a duly executed facsimile copy or PDF copy
submitted by electronic (or e-mail attachment) of the Notice of Exercise in the
form annexed hereto (“Notice of Exercise”). Within the earlier of (i) three (3)
Trading Days (as defined in Section 2(c) herein) and (ii) the number of Trading
Days comprising the Standard Settlement Period (as defined in Section 2(d)(i)
herein) following the date of exercise as aforesaid, the Holder shall deliver
the aggregate Exercise Price for the shares specified in the applicable Notice
of Exercise by wire transfer or cashier’s check drawn on a United States bank
unless the cashless exercise procedure specified in Section 2(c) below is
specified in the applicable Notice of Exercise. No ink-original Notice of
Exercise shall be required, nor shall any medallion guarantee (or other type of
guarantee or notarization) of any Notice of Exercise form be required.
Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Warrant to the Company until the Holder
has purchased all of the Warrant Shares available hereunder and the Warrant has
been exercised in full, in which case, the Holder shall surrender this Warrant
to the Company for cancellation within three (3) Trading Days of the date the
final Notice of Exercise is delivered to the Company. Partial exercises of this
Warrant resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable hereunder in an amount equal to the
applicable number of Warrant Shares purchased. The Company shall maintain
records showing the number of Warrant Shares purchased and the date of such
purchases. The Company shall deliver any objection to any Notice of Exercise
within one (1) Business Day of receipt of such notice. The Holder and any
assignee, by acceptance of this Warrant, acknowledge and agree that, by reason
of the provisions of this paragraph, following the purchase of a portion of the
Warrant Shares hereunder, the number of Warrant Shares available for purchase
hereunder at any given time may be less than the amount stated on the face
hereof.

 

1

 



b)                  Exercise Price. The exercise price per share of the Common
Stock under this Warrant shall be $6.39, subject to adjustment hereunder (the
“Exercise Price”).

 

c)                  Cashless Exercise. This Warrant may be exercised, in whole
or in part, at any time or times on or after the Initial Exercise Date and on or
before the Termination Date at the election of the Holder (in such Holder’s sole
discretion) by means of a “cashless exercise” in which the Holder shall be
entitled to receive a number of Warrant Shares equal to the quotient obtained by
dividing ((A-B) * (X)) by (A), where:

 

(A) = as applicable: (i) the VWAP on the Trading Day immediately preceding the
date of the applicable Notice of Exercise if such Notice of Exercise is (1) both
executed and delivered pursuant to Section 2(a) hereof on a day that is not a
Trading Day or (2) both executed and delivered pursuant to Section 2(a) hereof
on a Trading Day prior to the opening of “regular trading hours” (as defined in
Rule 600(b)(64) of Regulation NMS promulgated under the federal securities laws)
on such Trading Day, (ii) at the option of the Holder, either (y) the VWAP on
the Trading Day immediately preceding the date of the applicable Notice of
Exercise or (z) the Bid Price of the Common Stock on the principal Trading
Market as reported by Bloomberg L.P. as of the time of the Holder’s execution of
the applicable Notice of Exercise if such Notice of Exercise is executed during
“regular trading hours” on a Trading Day and is delivered within two (2) hours
thereafter pursuant to Section 2(a) hereof or (iii) the VWAP on the date of the
applicable Notice of Exercise if the date of such Notice of Exercise is a
Trading Day and such Notice of Exercise is both executed and delivered pursuant
to Section 1(a) hereof after the close of “regular trading hours” on such
Trading Day;

 

2

 



(B) = the Exercise Price of this Warrant, as adjusted hereunder; and

 

(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

 

If Warrant Shares are issued in such a cashless exercise, the parties
acknowledge and agree that in accordance with Section 3(a)(9) of the Securities
Act, the Warrant Shares shall take on the characteristics of the Warrants being
exercised, and the holding period of the Warrant Shares being issued may be
tacked on to the holding period of this Warrant.  The Company agrees not to take
any position contrary to this Section 2(c).

 

“Bid Price” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the bid price of the Common Stock for the time in question
(or the nearest preceding date) on the Trading Market on which the Common Stock
is then listed or quoted as reported by Bloomberg L.P. (based on a Trading Day
from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City time)), (b)  if
OTCQB or OTCQX is not a Trading Market, the volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on OTCQB or OTCQX as
applicable, (c) if the Common Stock is not then listed or quoted for trading on
OTCQB or OTCQX and if prices for the Common Stock are then reported in the “Pink
Sheets” published by OTC Markets Group, Inc. (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported, or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Purchaser and reasonably acceptable to
the Company, the fees and expenses of which shall be paid by the Company.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if OTCQB or OTCQX is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on OTCQB or OTCQX as applicable, (c) if the Common Stock is not then listed or
quoted for trading on OTCQB or OTCQX and if prices for the Common Stock are then
reported in the “Pink Sheets” published by OTC Markets Group, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported, or (d) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Purchaser and reasonably
acceptable to the Company, the fees and expenses of which shall be paid by the
Company.

 

3

 



“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTCQB or OTCQX (or any successors to
any of the foregoing).

 

Notwithstanding anything herein to the contrary, on the Termination Date, this
Warrant shall be automatically exercised via cashless exercise pursuant to this
Section 2(c).

 

d)                   Mechanics of Exercise.

 

i.            Delivery of Warrant Shares Upon Exercise. Warrant Shares purchased
hereunder shall be transmitted by the Transfer Agent to the Holder by crediting
the account of the Holder’s or its designee’s balance account with The
Depository Trust Company through its Deposit or Withdrawal at Custodian system
(“DWAC”) if the Company is then a participant in such system and either (A)
there is an effective registration statement permitting the issuance of the
Warrant Shares to or resale of the Warrant Shares by the Holder or (B) the
Warrant Shares are eligible for resale by the Holder without volume or
manner-of-sale limitations pursuant to Rule 144, and otherwise by physical
delivery of a certificate, registered in the Company’s share register in the
name of the Holder or its designee, for the number of Warrant Shares to which
the Holder is entitled pursuant to such exercise to the address specified by the
Holder in the Notice of Exercise by the date that is the earlier of (i) the
earlier of (A) three (3) Trading Days after the delivery to the Company of the
Notice of Exercise and (B) one (1) Trading Day after delivery of the aggregate
Exercise Price to the Company and (ii) the number of Trading Days comprising the
Standard Settlement Period after the delivery to the Company of the Notice of
Exercise (such date, the “Warrant Share Delivery Date”). Upon delivery of the
Notice of Exercise, the Holder shall be deemed for all corporate purposes to
have become the holder of record of the Warrant Shares with respect to which
this Warrant has been exercised, irrespective of the date of delivery of the
Warrant Shares, provided that payment of the aggregate Exercise Price (other
than in the case of a cashless exercise) is received within the earlier of (i)
three Trading Days and (ii) the number of Trading Days comprising the Standard
Settlement Period following delivery of the Notice of Exercise. If the Company
fails for any reason to deliver to the Holder the Warrant Shares subject to a
Notice of Exercise by the Warrant Share Delivery Date, the Company shall pay to
the Holder, in cash, as liquidated damages and not as a penalty, for each $1,000
of Warrant Shares subject to such exercise (based on the VWAP of the Common
Stock on the date of the applicable Notice of Exercise), $10 per Trading Day
(increasing to $20 per Trading Day on the fifth Trading Day after such
liquidated damages begin to accrue) for each Trading Day commencing one Trading
Day after such Warrant Share Delivery Date until such Warrant Shares are
delivered or Holder rescinds such exercise. The Company agrees to maintain a
transfer agent that is a participant in the FAST program so long as this Warrant
remains outstanding and exercisable. As used herein, “Standard Settlement
Period” means the standard settlement period, expressed in a number of Trading
Days, on the Company’s primary Trading Market with respect to the Common Stock
as in effect on the date of delivery of the Notice of Exercise.

 

4

 



ii.                     Delivery of New Warrants Upon Exercise. If this Warrant
shall have been exercised in part, the Company shall, at the request of a Holder
and upon surrender of this Warrant certificate, at the time of delivery of the
Warrant Shares, deliver to the Holder a new Warrant evidencing the rights of the
Holder to purchase the unpurchased Warrant Shares called for by this Warrant,
which new Warrant shall in all other respects be identical with this Warrant.

 

iii.                  Rescission Rights. If the Company fails to cause the
Transfer Agent to transmit to the Holder the Warrant Shares pursuant to Section
2(d)(i) by the Warrant Share Delivery Date, then the Holder will have the right
to rescind such exercise.

 

iv.                  Compensation for Buy-In on Failure to Timely Deliver
Warrant Shares. In addition to any other rights available to the Holder, if the
Company fails to cause the Transfer Agent to transmit to the Holder the Warrant
Shares in accordance with the provisions of Section 2(d)(i) above pursuant to an
exercise on or before the Warrant Share Delivery Date, and if after such date
the Holder is required by its broker to purchase (in an open market transaction
or otherwise) or the Holder’s brokerage firm otherwise purchases, shares of
Common Stock to deliver in satisfaction of a sale by the Holder of the Warrant
Shares which the Holder anticipated receiving upon such exercise (a “Buy-In”),
then the Company shall (A) pay in cash to the Holder the amount, if any, by
which (x) the Holder’s total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased exceeds (y) the amount obtained
by multiplying (1) the number of Warrant Shares that the Company was required to
deliver to the Holder in connection with the exercise at issue times (2) the
price at which the sell order giving rise to such purchase obligation was
executed, and (B) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Warrant Shares for which such exercise was
not honored (in which case such exercise shall be deemed rescinded) or deliver
to the Holder the number of shares of Common Stock that would have been issued
had the Company timely complied with its exercise and delivery obligations
hereunder. For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (A) of the immediately
preceding sentence the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In and, upon request of the Company,
evidence of the amount of such loss. Nothing herein shall limit a Holder’s right
to pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver shares
of Common Stock upon exercise of the Warrant as required pursuant to the terms
hereof

 

5

 



v.                  No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.

 

vi.                  Charges, Taxes and Expenses. Issuance of Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such Warrant Shares, all
of which taxes and expenses shall be paid by the Company, and such Warrant
Shares shall be issued in the name of the Holder or in such name or names as may
be directed by the Holder; provided, however, that in the event that Warrant
Shares are to be issued in a name other than the name of the Holder, this
Warrant when surrendered for exercise shall be accompanied by the Assignment
Form attached hereto duly executed by the Holder and the Company may require, as
a condition thereto, the payment of a sum sufficient to reimburse it for any
transfer tax incidental thereto. The Company shall pay all Transfer Agent fees
required for same-day processing of any Notice of Exercise and all fees to the
Depository Trust Company (or another established clearing corporation performing
similar functions) required for same-day electronic delivery of the Warrant
Shares.

 

6

 



vii.                  Closing of Books. The Company will not close its
stockholder books or records in any manner which prevents the timely exercise of
this Warrant, pursuant to the terms hereof.

 

e)       Holder’s Exercise Limitations. Notwithstanding anything to the contrary
contained herein, the Company shall not effect any exercise of this Warrant, and
a Holder shall not have the right to exercise any portion of this Warrant,
pursuant to Section 2 or otherwise, to the extent that after giving effect to
such issuance after exercise as set forth on the applicable Notice of Exercise,
the Holder (together with the Holder’s Affiliates, and any other Persons acting
as a group together with the Holder or any of the Holder’s Affiliates (such
Persons, “Attribution Parties”)), would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates and Attribution Parties shall include the number
of shares of Common Stock issuable upon exercise of this Warrant with respect to
which such determination is being made, but shall exclude the number of shares
of Common Stock which would be issuable upon (i) exercise of the remaining,
nonexercised portion of this Warrant beneficially owned by the Holder or any of
its Affiliates or Attribution Parties and (ii) exercise or conversion of the
unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any other Common Stock Equivalents (as defined
below)) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder or any of its
Affiliates or Attribution Parties.  Except as set forth in the preceding
sentence, for purposes of this Section 2(e), beneficial ownership shall be
calculated in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder, it being acknowledged by the Holder that
the Company is not representing to the Holder that such calculation is in
compliance with Section 13(d) of the Exchange Act and the Holder is solely
responsible for any schedules required to be filed in accordance therewith. To
the extent that the limitation contained in this Section 2(e) applies, the
determination of whether this Warrant is exercisable (in relation to other
securities owned by the Holder together with any Affiliates and Attribution
Parties) and of which portion of this Warrant is exercisable shall be in the
sole discretion of the Holder, and the submission of a Notice of Exercise shall
be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any Affiliates and Attribution Parties) and of which portion of this Warrant is
exercisable, in each case subject to the Beneficial Ownership Limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 2(e), in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
reflected in (A) the Company’s most recent periodic or annual report filed with
the Commission, as the case may be, (B) a more recent public announcement by the
Company or (C) a more recent written notice by the Company or the Transfer Agent
setting forth the number of shares of Common Stock outstanding.  Upon the
written or oral request of a Holder, the Company shall within two Trading Days
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder or its
Affiliates or Attribution Parties since the date as of which such number of
outstanding shares of Common Stock was reported. The “Beneficial Ownership
Limitation” shall be 9.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon exercise of this Warrant. The Holder, upon notice to the
Company, may waive the Beneficial Ownership Limitation provisions of this
Section 2(e), provided that such waiver (i) will not be effective until the 61st
day after such notice is delivered to the Company, and (ii) will not be
effective to the extent such waiver would require the prior approval of the
Company’s stockholders, unless such approval has been obtained. If such
stockholder approval is required and has not been obtained, the Corporation
shall use its commercially reasonable efforts to timely obtain such stockholder
approval. The provisions of this paragraph shall be construed and implemented in
a manner otherwise than in strict conformity with the terms of this Section 2(e)
to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant. “Common Stock Equivalents” means any
securities of the Company or its subsidiaries which would entitle the holder
thereof to acquire at any time Common Stock, including, without limitation, any
debt, preferred stock, right, option, warrant or other instrument that is at any
time convertible into, or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive, Common Stock.

 

7

 



Section 3. Certain Adjustments.

 

a)      Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Warrant), (ii) subdivides outstanding shares of
Common Stock into a larger number of shares, (iii) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event, and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted such that the aggregate Exercise Price of this Warrant shall remain
unchanged. Any adjustment made pursuant to this Section 3(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.

 

8

 



b)      Subsequent Equity Sales. If the Company or any Subsidiary thereof, as
applicable, during the period ending three (3) years from the Issue Date, and
while this Warrant is outstanding, shall sell or grant any option to purchase,
or sell or grant any right to reprice, or otherwise dispose of or issue (or
announce any offer, sale, grant or any option to purchase or other disposition)
any Common Stock or Common Stock Equivalents, at an effective price per share
less than the Exercise Price then in effect (such lower price, the “Base Share
Price” and such issuance, a “Dilutive Issuance”) (it being understood and agreed
that if the holder of the Common Stock or Common Stock Equivalents so issued
shall at any time, whether by operation of purchase price adjustments, reset
provisions, floating conversion, exercise or exchange prices or otherwise, or
due to warrants, options or rights per share which are issued in connection with
such issuance, be entitled to receive shares of Common Stock at an effective
price per share that is less than the Exercise Price, such issuance shall be
deemed to have occurred for less than the Exercise Price on such date of the
Dilutive Issuance at such effective price) then the Exercise Price shall be
reduced and only reduced to the Base Share Price. Such adjustment shall be made
whenever such Common Stock or Common Stock Equivalents are issued.
Notwithstanding the foregoing, no adjustments shall be made, paid or issued
under this Section 3(b) (i) in respect of an Exempt Issuance (as defined below),
or (ii) until such time as the Company has obtained the Stockholder Approval;
provided, however, that any adjustments under this Section 3(b) that would have
occurred but for the Company’s failure to obtain the Stockholder Approval shall
be deemed effective immediately after such date that the Stockholder Approval is
obtained. The Company shall notify the Holder, in writing, no later than the
Trading Day following the issuance or deemed issuance of any Common Stock or
Common Stock Equivalents subject to this Section 3(b), indicating therein the
applicable issuance price, or applicable reset price, exchange price, conversion
price and other pricing terms (such notice, the “Dilutive Issuance Notice”). For
purposes of clarification, whether or not the Company provides a Dilutive
Issuance Notice pursuant to this Section 3(b), upon the occurrence of any
Dilutive Issuance, the Holder is entitled to receive a number of Warrant Shares
based upon the Base Share Price regardless of whether the Holder accurately
refers to the Base Share Price in the Notice of Exercise. “Exempt Issuance”
means the issuance of (a) shares of Common Stock or options to employees,
officers or directors of the Company pursuant to any stock or option plan or
employee stock purchase plan duly adopted for such purpose, by a majority of the
non-employee members of the Board of Directors or a majority of the members of a
committee of non-employee directors established for such purpose for services
rendered to the Company, (b) securities upon the exercise or exchange of or
conversion of any Securities issued under the Purchase Agreement and/or other
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding, or committed for issuance, or as to which a
dilution adjustment may be triggered, or the payment of interest or principal in
shares of Common Stock on securities which so provide, outstanding or committed
for issuance on the date of the Purchase Agreement, provided that such
securities have not been amended since the date of the Purchase Agreement to
increase the number of such securities or to decrease the exercise price,
exchange price or conversion price of such securities (other than in connection
with stock splits or combinations or adjustments pursuant to anti-dilution
provisions existing on the date hereof) or to extend the term of such
securities, (c) securities issued pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors of the
Company, provided that any such issuance shall only be to a Person (or to the
equityholders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Company as determined in good faith by the Board of Directors
and shall provide to the Company additional benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities, and (d) any securities issued
to DSM International B.V. or its affiliates in connection with the DSM Financing
(as defined in the Purchase Agreement).

 

9

 



c)      Subsequent Rights Offerings. In addition to any adjustments pursuant to
Section 3(a) above, if at any time subsequent to the Issue Date of this Warrant
but prior to the date the Company obtains the Stockholder Approval the Company
grants, issues or sells any Common Stock Equivalents or rights to purchase
stock, warrants, securities or other property pro rata to the record holders of
any class of shares of Common Stock (the “Purchase Rights”), then the Holder
will be entitled to acquire, upon the terms applicable to such Purchase Rights,
the aggregate Purchase Rights which the Holder could have acquired if the Holder
had held the number of shares of Common Stock acquirable upon complete exercise
of this Warrant (without regard to any limitations on exercise hereof, including
without limitation, the Beneficial Ownership Limitation) immediately before the
date on which a record is taken for the grant, issuance or sale of such Purchase
Rights, or, if no such record is taken, the date as of which the record holders
of shares of Common Stock are to be determined for the grant, issue or sale of
such Purchase Rights (provided, however, to the extent that the Holder’s right
to participate in any such Purchase Right would result in the Holder exceeding
the Beneficial Ownership Limitation and the Beneficial Ownership Limitation is
not waived by the Holder, then the Holder shall not be entitled to participate
in such Purchase Right to such extent (or beneficial ownership of such shares of
Common Stock as a result of such Purchase Right to such extent) and such
Purchase Right to such extent shall be held in abeyance for the Holder until
such time, if ever, as its right thereto would not result in the Holder
exceeding the Beneficial Ownership Limitation).

 

d)     Pro Rata Distributions. During such time as this Warrant is outstanding,
if the Company shall declare or make any dividend or other distribution of its
assets (or rights to acquire its assets) to holders of shares of Common Stock,
by way of return of capital or otherwise (including, without limitation, any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction, but excluding any dividend that
results in adjustment to the Conversion Price pursuant to Section 3(a) above) (a
“Distribution”), at any time after the issuance of this Warrant, then, in each
such case, the Holder shall be entitled to participate in such Distribution to
the same extent that the Holder would have participated therein if the Holder
had held the number of shares of Common Stock acquirable upon complete exercise
of this Warrant (without regard to any limitations on exercise hereof, including
without limitation, the Beneficial Ownership Limitation) immediately before the
date of which a record is taken for such Distribution, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the participation in such Distribution (provided, however, to
the extent that the Holder's right to participate in any such Distribution would
result in the Holder exceeding the Beneficial Ownership Limitation and the
Beneficial Ownership Limitation is not waived by the Holder, then the Holder
shall not be entitled to participate in such Distribution to such extent (or in
the beneficial ownership of any shares of Common Stock as a result of such
Distribution to such extent) and the portion of such Distribution shall be held
in abeyance for the benefit of the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Beneficial Ownership
Limitation).

 

10

 



e)      Fundamental Transaction. If, at any time while this Warrant is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Company, directly
or indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, the Holder shall have the right to receive,
for each Warrant Share that would have been issuable upon such exercise
immediately prior to the occurrence of such Fundamental Transaction (as if the
exercise of the Warrant occurred immediately prior to the occurrence of such
Fundamental Transaction), at the option of the Holder (without regard to any
limitation in Section 2(e) on the exercise of this Warrant), the number of
shares of common stock of the successor or acquiring corporation or shares of
Common Stock of the Company, if it is the surviving corporation, and any
additional consideration (the “Alternate Consideration”) receivable as a result
of such Fundamental Transaction by a holder of the number of shares of Common
Stock for which this Warrant is exercisable immediately prior to such
Fundamental Transaction (without regard to any limitation in Section 2(e) on the
exercise of this Warrant). For purposes of any such exercise, the determination
of the Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction.

 

11

 



f)       Calculations. All calculations under this Section 3 shall be made to
the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 3, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

 

g)      Notice to Holder.

 

i.      Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 3, the Company shall within two (2)
Trading Days deliver to the Holder by facsimile or email a notice setting forth
the Exercise Price after such adjustment and any resulting adjustment to the
number of Warrant Shares and setting forth a brief statement of the facts
requiring such adjustment.

 

ii.      Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights, (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
delivered by facsimile or email to the Holder at its last facsimile number or
email address as it shall appear upon the Warrant Register of the Company, at
least 20 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange; provided that the failure to deliver such notice or any defect
therein or in the delivery thereof shall not affect the validity of the
corporate action required to be specified in such notice. To the extent that any
notice provided in this Warrant constitutes, or contains, material, non-public
information regarding the Company or any of the Subsidiaries, the Company shall
simultaneously file such notice with the Commission pursuant to a Current Report
on Form 8-K. The Holder shall remain entitled to exercise this Warrant during
the period commencing on the date of such notice to the effective date of the
event triggering such notice except as may otherwise be expressly set forth
herein.

 

12

 



Section 4. Transfer of Warrant.

 

a)      Transferability. Subject to compliance with any applicable securities
laws and the conditions set forth in Section 4(d) hereof and to the provisions
of Section 4 and 7.3 of the Purchase Agreement, this Warrant and all rights
hereunder (including, without limitation, any registration rights) are
transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company or its designated agent, together with a written
assignment of this Warrant substantially in the form attached hereto duly
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer. Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees, as applicable, and
in the denomination or denominations specified in such instrument of assignment,
and shall issue to the assignor a new Warrant evidencing the portion of this
Warrant not so assigned, and this Warrant shall promptly be cancelled.
Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Warrant to the Company unless the Holder
has assigned this Warrant in full, in which case, the Holder shall surrender
this Warrant to the Company within three (3) Trading Days of the date the Holder
delivers an assignment form to the Company assigning this Warrant full. The
Warrant, if properly assigned in accordance herewith, may be exercised by a new
holder for the purchase of Warrant Shares without having a new Warrant issued.

 

13

 



b)      New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney.
Subject to compliance with Section 4(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice. All Warrants issued on transfers or
exchanges shall be dated the original issue date and shall be identical with
this Warrant except as to the number of Warrant Shares issuable pursuant
thereto.

 

c)      Warrant Register. The Company shall register this Warrant, upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

 

d)     Transfer Restrictions. If, at the time of the surrender of this Warrant
in connection with any transfer of this Warrant, the transfer of this Warrant
shall not be either (i) registered pursuant to an effective registration
statement under the Securities Act and under applicable state securities or blue
sky laws or (ii) eligible for resale without volume or manner-of-sale
restrictions or current public information requirements pursuant to Rule 144,
the Company may require, as a condition of allowing such transfer, that the
Holder or transferee of this Warrant, as the case may be, comply with the
provisions of Section 8.3 of the Purchase Agreement.

 

e)      Representation by the Holder. The Holder, by the acceptance hereof,
represents and warrants that it is acquiring this Warrant and, upon any exercise
hereof, will acquire the Warrant Shares issuable upon such exercise, for its own
account and not with a view to or for distributing or reselling such Warrant
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, except pursuant to sales registered or exempted under the
Securities Act.

 

Section 5. Miscellaneous.

 

a)      No Rights as Stockholder Until Exercise. This Warrant does not entitle
the Holder to any voting rights, dividends or other rights as a stockholder of
the Company prior to the exercise hereof as set forth in Section 2(d)(i), except
as expressly set forth in Section 3.

 

b)      Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

14

 



c)      Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

d)     Authorized Shares.

 

During the period the Warrant is outstanding from and after the Initial Exercise
Date, the Company covenants that it will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of the Warrant Shares upon the exercise of any purchase rights under this
Warrant. The Company further covenants that its issuance of this Warrant shall
constitute full authority to its officers who are charged with the duty of
issuing the necessary Warrant Shares upon the exercise of the purchase rights
under this Warrant. The Company will take all such reasonable action as may be
necessary to assure that such Warrant Shares may be issued as provided herein
without violation of any applicable law or regulation, or of any requirements of
the Trading Market upon which the Common Stock may be listed. The Company
covenants that all Warrant Shares which may be issued upon the exercise of the
purchase rights represented by this Warrant will, upon exercise of the purchase
rights represented by this Warrant and payment for such Warrant Shares in
accordance herewith, be duly authorized, validly issued, fully paid and
nonassessable and free from all taxes, liens and charges created by the Company
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously with such issue).

 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.

 

15

 



Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

e)      Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Purchase Agreement.

 

f)       Restrictions. The Holder acknowledges that the Warrant Shares acquired
upon the exercise of this Warrant, if not registered and the Holder does not
utilize cashless exercise, will have restrictions upon resale imposed by state
and federal securities laws.

 

g)      Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice the Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date. If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to the Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by the Holder in collecting
any amounts due pursuant hereto or in otherwise enforcing any of its rights,
powers or remedies hereunder.

 

h)      Notices. Any notice, request or other document required or permitted to
be given or delivered to the Holder by the Company shall be delivered in
accordance with the notice provisions of the Purchase Agreement.

 

i)        Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

 

j)        Remedies. The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.

 

16

 



k)      Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder. The provisions of
this Warrant are intended to be for the benefit of any Holder from time to time
of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.

 

l)        Amendment. This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and the Holder.

 

m)    Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

n)      Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

 

********************

 

 

(Signature Page Follows)

 

 

 

17

 



IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

 

 

 

 

AMYRIS, INC.

          By:

 

    Name:     Title:

 

 



18

 

NOTICE OF EXERCISE

 

To: AMYRIS, INC.

 

(1)   The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

 

(2)   Exercise Price: $

 

(3)   Payment shall take the form of (check applicable box):

 

[ ] in lawful money of the United States; or

 

[ ] [the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 2(c), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 2(c).

 

(4)   Please issue said Warrant Shares in the name of the undersigned or in such
other name as is specified below:

 

_______________________________

 

 

The Warrant Shares shall be delivered to the following DWAC Account Number:

 

_______________________________

 

_______________________________

 

_______________________________

 

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:    



Signature of Authorized Signatory of Investing Entity:    



Name of Authorized Signatory:    

19

 

Title of Authorized Signatory:    



Date:    

 

 

 

 

 



 



20

 

ASSIGNMENT FORM

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

Name:   (Please Print)     Address:

 

(Please Print)

    Phone Number:       Email Address:       Dated: _______________ __, ______  

 

Holder’s Signature:       Holder’s Address:      

 

 

 

 

 

 



21

 

Exhibit B

 

FORM OF DILUTION WARRANT

 

 

 

 

 



 
 

 



NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES

 

COMMON STOCK PURCHASE WARRANT

 

AMYRIS, INC.

 

Issue Date: August __, 2017

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, [__________] or its assigns (the “Holder”) is entitled, upon the terms
and subject to the limitations on exercise and the conditions hereinafter set
forth, at any time on or after the date that Stockholder Approval (as defined in
the Purchase Agreement) is obtained and deemed effective (the “Initial Exercise
Date”) and on or prior to the close of business on the five (5) year anniversary
of the Initial Exercise Date (the “Termination Date”) but not thereafter, to
subscribe for and purchase from Amyris, Inc., a Delaware corporation (the
“Company”), up to that number of shares of the Company’s Common Stock equal to
the Warrant Share Amount (as defined below) (as subject to adjustment hereunder,
the “Warrant Shares”). The purchase price of one share of Common Stock under
this Warrant shall be equal to the Exercise Price, as defined in Section 2(b).

 

Section 1. Definitions.

 

a)                  Capitalized terms used and not otherwise defined herein
shall have the meanings set forth in that certain Securities Purchase Agreement
(the “Purchase Agreement”), dated August 2, 2017, between the Company, the
Holder and the other investors party thereto.

 

b)                  “Dilutive Issuance” means, other than an Exempt Issuance,
during the period ending three (3) years from the Issue Date, and while this
Warrant is outstanding, an issuance by the Company or any Subsidiary thereof
whereby the Company or any Subsidiary thereof, as applicable, shall sell or
grant any option to purchase, or sell or grant any right to reprice, or
otherwise dispose of or issue (or announce any offer, sale, grant or any option
to purchase or other disposition) any Common Stock or Common Stock Equivalents,
at an effective price per share less than the Effective Price then in effect
(such lower price, the “Base Share Price”) (it being understood and agreed that
if the holder of the Common Stock or Common Stock Equivalents so issued shall at
any time, whether by operation of purchase price adjustments, reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options or rights per share which are issued in connection with such
issuance, be entitled to receive shares of Common Stock at an effective price
per share that is less than the Effective Price, such issuance shall be deemed
to have occurred for less than the Effective Price on such date of the Dilutive
Issuance at such effective price).

 

1

 



c)                  “Effective Price” means $4.26 per share (as adjusted for any
stock splits, stock dividends, recapitalizations or the like).

 

d)                 “Exempt Issuance” means the issuance of (a) shares of Common
Stock or options to employees, officers or directors of the Company pursuant to
any stock or option plan or employee stock purchase plan duly adopted for such
purpose, by a majority of the non-employee members of the Board of Directors or
a majority of the members of a committee of non-employee directors established
for such purpose for services rendered to the Company, (b) securities upon the
exercise or exchange of or conversion of any Securities issued under the
Purchase Agreement and/or other securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding, or committed for
issuance, or as to which a dilution adjustment may be triggered, or the payment
of interest or principal in shares of Common Stock on securities which so
provide, outstanding or committed for issuance on the date of the Purchase
Agreement, provided that such securities have not been amended since the date of
the Purchase Agreement to increase the number of such securities or to decrease
the exercise price, exchange price or conversion price of such securities (other
than in connection with stock splits or combinations or adjustments pursuant to
anti-dilution provisions existing on the date hereof) or to extend the term of
such securities, (c) securities issued pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors of the
Company, provided that any such issuance shall only be to a Person (or to the
equityholders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Company as determined in good faith by the Board of Directors
and shall provide to the Company additional benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities, and (d) any securities issued
to DSM International B.V. in connection with the DSM Financing (as defined in
the Purchase Agreement).

 

e)                  “Warrant Share Amount” means a number of shares of Common
Stock determined subsequent to any Dilutive Issuance equal to the difference
between (i) the quotient obtained by dividing the applicable Holder’s portion of
the Purchase Price by the greater of (A) the Base Share Price in the
lowest-priced such Dilutive Issuance, and (B) $0.10 per share (as adjusted for
any stock splits, stock dividends, recapitalizations or the like), rounded down
to the nearest share, minus (ii) the quotient obtained by dividing the
applicable Holder’s portion of the Purchase Price by the Effective Price,
rounded down to the nearest whole share, minus (iii) the number of shares that
have been issued upon exercise of this Warrant following any prior Dilutive
Issuance. For the avoidance of doubt, on the Issue Date of this Warrant, the
Warrant Share Amount shall equal zero; and if one Dilutive Issuance is followed
by a subsequent Dilutive Issuance at higher Base Share Price than the prior
Dilutive Issuance, the lower Base Share Price shall apply. For the avoidance of
doubt, Vivo Capital Fund VIII, L.P.’s applicable portion of the Purchase Price
is $21,966,667.21; and Vivo Surplus Funds VIII, L.P.’s applicable portion of the
Purchase Price is $3,033,332.79.

 

2

 



Section 2. Exercise.

 

a)                  Exercise of Warrant. Exercise of the purchase rights
represented by this Warrant may be made, in whole or in part, at any time or
times on or after the Initial Exercise Date and on or before the Termination
Date by delivery to the Company of a duly executed facsimile copy or PDF copy
submitted by electronic (or e-mail attachment) of the Notice of Exercise in the
form annexed hereto (“Notice of Exercise”). Within the earlier of (i) three (3)
Trading Days (as defined in Section 2(c) herein) and (ii) the number of Trading
Days comprising the Standard Settlement Period (as defined in Section 2(d)(i)
herein) following the date of exercise as aforesaid, the Holder shall deliver
the aggregate Exercise Price for the shares specified in the applicable Notice
of Exercise by wire transfer or cashier’s check drawn on a United States bank
unless the cashless exercise procedure specified in Section 2(c) below is
specified in the applicable Notice of Exercise. No ink-original Notice of
Exercise shall be required, nor shall any medallion guarantee (or other type of
guarantee or notarization) of any Notice of Exercise form be required.
Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Warrant to the Company until the Holder
has purchased all of the Warrant Shares available hereunder and the Warrant has
been exercised in full, in which case, the Holder shall surrender this Warrant
to the Company for cancellation within three (3) Trading Days of the date the
final Notice of Exercise is delivered to the Company. Partial exercises of this
Warrant resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable hereunder in an amount equal to the
applicable number of Warrant Shares purchased. The Company shall maintain
records showing the number of Warrant Shares purchased and the date of such
purchases. The Company shall deliver any objection to any Notice of Exercise
within one (1) Business Day of receipt of such notice. The Holder and any
assignee, by acceptance of this Warrant, acknowledge and agree that, by reason
of the provisions of this paragraph, following the purchase of a portion of the
Warrant Shares hereunder, the number of Warrant Shares available for purchase
hereunder at any given time may be less than the amount stated on the face
hereof.

 

b)                  Exercise Price. The exercise price per share of the Common
Stock under this Warrant shall be $0.0001 subject to adjustment hereunder (the
“Exercise Price”).

 

3

 



c)                  Cashless Exercise. This Warrant may be exercised, in whole
or in part, at any time or times on or after the Initial Exercise Date and on or
before the Termination Date at the election of the Holder (in such Holder’s sole
discretion) by means of a “cashless exercise” in which the Holder shall be
entitled to receive a number of Warrant Shares equal to the quotient obtained by
dividing ((A-B) * (X)) by (A), where:

 

(A) = as applicable: (i) the VWAP on the Trading Day immediately preceding the
date of the applicable Notice of Exercise if such Notice of Exercise is (1) both
executed and delivered pursuant to Section 2(a) hereof on a day that is not a
Trading Day or (2) both executed and delivered pursuant to Section 2(a) hereof
on a Trading Day prior to the opening of “regular trading hours” (as defined in
Rule 600(b)(64) of Regulation NMS promulgated under the federal securities laws)
on such Trading Day, (ii) at the option of the Holder, either (y) the VWAP on
the Trading Day immediately preceding the date of the applicable Notice of
Exercise or (z) the Bid Price of the Common Stock on the principal Trading
Market as reported by Bloomberg L.P. as of the time of the Holder’s execution of
the applicable Notice of Exercise if such Notice of Exercise is executed during
“regular trading hours” on a Trading Day and is delivered within two (2) hours
thereafter pursuant to Section 2(a) hereof or (iii) the VWAP on the date of the
applicable Notice of Exercise if the date of such Notice of Exercise is a
Trading Day and such Notice of Exercise is both executed and delivered pursuant
to Section 1(a) hereof after the close of “regular trading hours” on such
Trading Day;

 

(B) = the Exercise Price of this Warrant, as adjusted hereunder; and

 

(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

 

If Warrant Shares are issued in such a cashless exercise, the parties
acknowledge and agree that in accordance with Section 3(a)(9) of the Securities
Act, the Warrant Shares shall take on the characteristics of the Warrants being
exercised, and the holding period of the Warrant Shares being issued may be
tacked on to the holding period of this Warrant.  The Company agrees not to take
any position contrary to this Section 2(c).

 

“Bid Price” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the bid price of the Common Stock for the time in question
(or the nearest preceding date) on the Trading Market on which the Common Stock
is then listed or quoted as reported by Bloomberg L.P. (based on a Trading Day
from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City time)), (b)  if
OTCQB or OTCQX is not a Trading Market, the volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on OTCQB or OTCQX as
applicable, (c) if the Common Stock is not then listed or quoted for trading on
OTCQB or OTCQX and if prices for the Common Stock are then reported in the “Pink
Sheets” published by OTC Markets Group, Inc. (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported, or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Purchaser and reasonably acceptable to
the Company, the fees and expenses of which shall be paid by the Company.

 

4

 



“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if OTCQB or OTCQX is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on OTCQB or OTCQX as applicable, (c) if the Common Stock is not then listed or
quoted for trading on OTCQB or OTCQX and if prices for the Common Stock are then
reported in the “Pink Sheets” published by OTC Markets Group, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported, or (d) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Purchaser and reasonably
acceptable to the Company, the fees and expenses of which shall be paid by the
Company.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTCQB or OTCQX (or any successors to
any of the foregoing).

 

 

Notwithstanding anything herein to the contrary, on the Termination Date, this
Warrant shall be automatically exercised via cashless exercise pursuant to this
Section 2(c).

 

d)                 Mechanics of Exercise.

 

5

 



i.            Delivery of Warrant Shares Upon Exercise. Warrant Shares purchased
hereunder shall be transmitted by the Transfer Agent to the Holder by crediting
the account of the Holder’s or its designee’s balance account with The
Depository Trust Company through its Deposit or Withdrawal at Custodian system
(“DWAC”) if the Company is then a participant in such system and either (A)
there is an effective registration statement permitting the issuance of the
Warrant Shares to or resale of the Warrant Shares by the Holder or (B) the
Warrant Shares are eligible for resale by the Holder without volume or
manner-of-sale limitations pursuant to Rule 144, and otherwise by physical
delivery of a certificate, registered in the Company’s share register in the
name of the Holder or its designee, for the number of Warrant Shares to which
the Holder is entitled pursuant to such exercise to the address specified by the
Holder in the Notice of Exercise by the date that is the earlier of (i) the
earlier of (A) three (3) Trading Days after the delivery to the Company of the
Notice of Exercise and (B) one (1) Trading Day after delivery of the aggregate
Exercise Price to the Company and (ii) the number of Trading Days comprising the
Standard Settlement Period after the delivery to the Company of the Notice of
Exercise (such date, the “Warrant Share Delivery Date”). Upon delivery of the
Notice of Exercise, the Holder shall be deemed for all corporate purposes to
have become the holder of record of the Warrant Shares with respect to which
this Warrant has been exercised, irrespective of the date of delivery of the
Warrant Shares, provided that payment of the aggregate Exercise Price (other
than in the case of a cashless exercise) is received within the earlier of (i)
three Trading Days and (ii) the number of Trading Days comprising the Standard
Settlement Period following delivery of the Notice of Exercise. If the Company
fails for any reason to deliver to the Holder the Warrant Shares subject to a
Notice of Exercise by the Warrant Share Delivery Date, the Company shall pay to
the Holder, in cash, as liquidated damages and not as a penalty, for each $1,000
of Warrant Shares subject to such exercise (based on the VWAP of the Common
Stock on the date of the applicable Notice of Exercise), $10 per Trading Day
(increasing to $20 per Trading Day on the fifth Trading Day after such
liquidated damages begin to accrue) for each Trading Day commencing one Trading
Day after such Warrant Share Delivery Date until such Warrant Shares are
delivered or Holder rescinds such exercise. The Company agrees to maintain a
transfer agent that is a participant in the FAST program so long as this Warrant
remains outstanding and exercisable. As used herein, “Standard Settlement
Period” means the standard settlement period, expressed in a number of Trading
Days, on the Company’s primary Trading Market with respect to the Common Stock
as in effect on the date of delivery of the Notice of Exercise.

 

ii.                     Delivery of New Warrants Upon Exercise. If this Warrant
shall have been exercised in part, the Company shall, at the request of a Holder
and upon surrender of this Warrant certificate, at the time of delivery of the
Warrant Shares, deliver to the Holder a new Warrant evidencing the rights of the
Holder to purchase the unpurchased Warrant Shares called for by this Warrant,
which new Warrant shall in all other respects be identical with this Warrant.

 

6

 



iii.                  Rescission Rights. If the Company fails to cause the
Transfer Agent to transmit to the Holder the Warrant Shares pursuant to Section
2(d)(i) by the Warrant Share Delivery Date, then the Holder will have the right
to rescind such exercise.

 

iv.                  Compensation for Buy-In on Failure to Timely Deliver
Warrant Shares. In addition to any other rights available to the Holder, if the
Company fails to cause the Transfer Agent to transmit to the Holder the Warrant
Shares in accordance with the provisions of Section 2(d)(i) above pursuant to an
exercise on or before the Warrant Share Delivery Date, and if after such date
the Holder is required by its broker to purchase (in an open market transaction
or otherwise) or the Holder’s brokerage firm otherwise purchases, shares of
Common Stock to deliver in satisfaction of a sale by the Holder of the Warrant
Shares which the Holder anticipated receiving upon such exercise (a “Buy-In”),
then the Company shall (A) pay in cash to the Holder the amount, if any, by
which (x) the Holder’s total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased exceeds (y) the amount obtained
by multiplying (1) the number of Warrant Shares that the Company was required to
deliver to the Holder in connection with the exercise at issue times (2) the
price at which the sell order giving rise to such purchase obligation was
executed, and (B) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Warrant Shares for which such exercise was
not honored (in which case such exercise shall be deemed rescinded) or deliver
to the Holder the number of shares of Common Stock that would have been issued
had the Company timely complied with its exercise and delivery obligations
hereunder. For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (A) of the immediately
preceding sentence the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In and, upon request of the Company,
evidence of the amount of such loss. Nothing herein shall limit a Holder’s right
to pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver shares
of Common Stock upon exercise of the Warrant as required pursuant to the terms
hereof.

 

v.                  No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.

 

7

 



vi.                  Charges, Taxes and Expenses. Issuance of Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such Warrant Shares, all
of which taxes and expenses shall be paid by the Company, and such Warrant
Shares shall be issued in the name of the Holder or in such name or names as may
be directed by the Holder; provided, however, that in the event that Warrant
Shares are to be issued in a name other than the name of the Holder, this
Warrant when surrendered for exercise shall be accompanied by the Assignment
Form attached hereto duly executed by the Holder and the Company may require, as
a condition thereto, the payment of a sum sufficient to reimburse it for any
transfer tax incidental thereto. The Company shall pay all Transfer Agent fees
required for same-day processing of any Notice of Exercise and all fees to the
Depository Trust Company (or another established clearing corporation performing
similar functions) required for same-day electronic delivery of the Warrant
Shares.

 

vii.                  Closing of Books. The Company will not close its
stockholder books or records in any manner which prevents the timely exercise of
this Warrant, pursuant to the terms hereof.

 

8

 



e)       Holder’s Exercise Limitations. Notwithstanding anything to the contrary
contained herein, the Company shall not effect any exercise of this Warrant, and
a Holder shall not have the right to exercise any portion of this Warrant,
pursuant to Section 2 or otherwise, to the extent that after giving effect to
such issuance after exercise as set forth on the applicable Notice of Exercise,
the Holder (together with the Holder’s Affiliates, and any other Persons acting
as a group together with the Holder or any of the Holder’s Affiliates (such
Persons, “Attribution Parties”)), would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates and Attribution Parties shall include the number
of shares of Common Stock issuable upon exercise of this Warrant with respect to
which such determination is being made, but shall exclude the number of shares
of Common Stock which would be issuable upon (i) exercise of the remaining,
nonexercised portion of this Warrant beneficially owned by the Holder or any of
its Affiliates or Attribution Parties and (ii) exercise or conversion of the
unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any other Common Stock Equivalents (as defined
below)) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder or any of its
Affiliates or Attribution Parties.  Except as set forth in the preceding
sentence, for purposes of this Section 2(e), beneficial ownership shall be
calculated in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder, it being acknowledged by the Holder that
the Company is not representing to the Holder that such calculation is in
compliance with Section 13(d) of the Exchange Act and the Holder is solely
responsible for any schedules required to be filed in accordance therewith. To
the extent that the limitation contained in this Section 2(e) applies, the
determination of whether this Warrant is exercisable (in relation to other
securities owned by the Holder together with any Affiliates and Attribution
Parties) and of which portion of this Warrant is exercisable shall be in the
sole discretion of the Holder, and the submission of a Notice of Exercise shall
be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any Affiliates and Attribution Parties) and of which portion of this Warrant is
exercisable, in each case subject to the Beneficial Ownership Limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 2(e), in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
reflected in (A) the Company’s most recent periodic or annual report filed with
the Commission, as the case may be, (B) a more recent public announcement by the
Company or (C) a more recent written notice by the Company or the Transfer Agent
setting forth the number of shares of Common Stock outstanding.  Upon the
written or oral request of a Holder, the Company shall within two Trading Days
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder or its
Affiliates or Attribution Parties since the date as of which such number of
outstanding shares of Common Stock was reported. The “Beneficial Ownership
Limitation” shall be 9.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon exercise of this Warrant. The Holder, upon notice to the
Company, may waive the Beneficial Ownership Limitation provisions of this
Section 2(e), provided that such waiver (i) will not be effective until the 61st
day after such notice is delivered to the Company, and (ii) will not be
effective to the extent such waiver would require the prior approval of the
Company’s stockholders, unless such approval has been obtained. If such
stockholder approval is required and has not been obtained, the Corporation
shall use its commercially reasonable efforts to timely obtain such stockholder
approval. The provisions of this paragraph shall be construed and implemented in
a manner otherwise than in strict conformity with the terms of this Section 2(e)
to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant. “Common Stock Equivalents” means any
securities of the Company or its subsidiaries which would entitle the holder
thereof to acquire at any time Common Stock, including, without limitation, any
debt, preferred stock, right, option, warrant or other instrument that is at any
time convertible into, or exercisable or exchangeable for, or otherwise entitles
the holder thereof to receive, Common Stock.

 

9

 



Section 3. Certain Adjustments.

 

a)   Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
exercise of this Warrant), (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, (iii) combines (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares
or (iv) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then in each case the Exercise Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event, and the number of shares
issuable upon exercise of this Warrant shall be proportionately adjusted such
that the aggregate Exercise Price of this Warrant shall remain unchanged. Any
adjustment made pursuant to this Section 3(a) shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

 

b)   Subsequent Rights Offerings. In addition to any adjustments pursuant to
Section 3(a) above, if at any time subsequent to the Issue Date of this Warrant
but prior to the date the Company obtains the Stockholder Approval the Company
grants, issues or sells any Common Stock Equivalents or rights to purchase
stock, warrants, securities or other property pro rata to the record holders of
any class of shares of Common Stock (the “Purchase Rights”), then the Holder
will be entitled to acquire, upon the terms applicable to such Purchase Rights,
the aggregate Purchase Rights which the Holder could have acquired if the Holder
had held the number of shares of Common Stock acquirable upon complete exercise
of this Warrant (without regard to any limitations on exercise hereof, including
without limitation, the Beneficial Ownership Limitation) immediately before the
date on which a record is taken for the grant, issuance or sale of such Purchase
Rights, or, if no such record is taken, the date as of which the record holders
of shares of Common Stock are to be determined for the grant, issue or sale of
such Purchase Rights (provided, however, to the extent that the Holder’s right
to participate in any such Purchase Right would result in the Holder exceeding
the Beneficial Ownership Limitation and the Beneficial Ownership Limitation is
not waived by the Holder, then the Holder shall not be entitled to participate
in such Purchase Right to such extent (or beneficial ownership of such shares of
Common Stock as a result of such Purchase Right to such extent) and such
Purchase Right to such extent shall be held in abeyance for the Holder until
such time, if ever, as its right thereto would not result in the Holder
exceeding the Beneficial Ownership Limitation).

 

10

 



c)   Pro Rata Distributions. During such time as this Warrant is outstanding, if
the Company shall declare or make any dividend or other distribution of its
assets (or rights to acquire its assets) to holders of shares of Common Stock,
by way of return of capital or otherwise (including, without limitation, any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction, but excluding any dividend that
results in adjustment to the Conversion Price pursuant to Section 3(a) above) (a
“Distribution”), at any time after the issuance of this Warrant, then, in each
such case, the Holder shall be entitled to participate in such Distribution to
the same extent that the Holder would have participated therein if the Holder
had held the number of shares of Common Stock acquirable upon complete exercise
of this Warrant (without regard to any limitations on exercise hereof, including
without limitation, the Beneficial Ownership Limitation) immediately before the
date of which a record is taken for such Distribution, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the participation in such Distribution (provided, however, to
the extent that the Holder's right to participate in any such Distribution would
result in the Holder exceeding the Beneficial Ownership Limitation and the
Beneficial Ownership Limitation is not waived by the Holder, then the Holder
shall not be entitled to participate in such Distribution to such extent (or in
the beneficial ownership of any shares of Common Stock as a result of such
Distribution to such extent) and the portion of such Distribution shall be held
in abeyance for the benefit of the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Beneficial Ownership
Limitation).

 

d)  Fundamental Transaction. If, at any time while this Warrant is outstanding,
(i) the Company, directly or indirectly, in one or more related transactions
effects any merger or consolidation of the Company with or into another Person,
(ii) the Company, directly or indirectly, effects any sale, lease, license,
assignment, transfer, conveyance or other disposition of all or substantially
all of its assets in one or a series of related transactions, (iii) any, direct
or indirect, purchase offer, tender offer or exchange offer (whether by the
Company or another Person) is completed pursuant to which holders of Common
Stock are permitted to sell, tender or exchange their shares for other
securities, cash or property and has been accepted by the holders of 50% or more
of the outstanding Common Stock, (iv) the Company, directly or indirectly, in
one or more related transactions effects any reclassification, reorganization or
recapitalization of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property, or (v) the Company, directly or indirectly, in one
or more related transactions consummates a stock or share purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person or
group of Persons whereby such other Person or group acquires more than 50% of
the outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock or share
purchase agreement or other business combination) (each a “Fundamental
Transaction”), then, the Holder shall have the right to receive, for each
Warrant Share that would have been issuable upon such exercise immediately prior
to the occurrence of such Fundamental Transaction (as if the exercise of the
Warrant occurred immediately prior to the occurrence of such Fundamental
Transaction), at the option of the Holder (without regard to any limitation in
Section 2(e) on the exercise of this Warrant), the number of shares of common
stock of the successor or acquiring corporation or shares of Common Stock of the
Company, if it is the surviving corporation, and any additional consideration
(the “Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which this
Warrant is exercisable immediately prior to such Fundamental Transaction
(without regard to any limitation in Section 2(e) on the exercise of this
Warrant). For purposes of any such exercise, the determination of the Exercise
Price shall be appropriately adjusted to apply to such Alternate Consideration
based on the amount of Alternate Consideration issuable in respect of one share
of Common Stock in such Fundamental Transaction, and the Company shall apportion
the Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction.

 

11

 



e)   Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.

 

f)    Notice to Holder.

 

i.      Notice of Dilutive Issuance. The Company shall notify the Holder, in
writing, no later than the Trading Day following the issuance or deemed issuance
of any Common Stock or Common Stock Equivalents pursuant to a Dilutive Issuance,
indicating therein the applicable Base Share Price and the resulting Warrant
Share Amount.

 

ii.      Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 3, the Company shall within two (2)
Trading Days deliver to the Holder by facsimile or email a notice setting forth
the Exercise Price after such adjustment and any resulting adjustment to the
number of Warrant Shares and setting forth a brief statement of the facts
requiring such adjustment.

 

12

 



iii.      Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights, (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
delivered by facsimile or email to the Holder at its last facsimile number or
email address as it shall appear upon the Warrant Register of the Company, at
least 20 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange; provided that the failure to deliver such notice or any defect
therein or in the delivery thereof shall not affect the validity of the
corporate action required to be specified in such notice. To the extent that any
notice provided in this Warrant constitutes, or contains, material, non-public
information regarding the Company or any of the Subsidiaries, the Company shall
simultaneously file such notice with the Commission pursuant to a Current Report
on Form 8-K. The Holder shall remain entitled to exercise this Warrant during
the period commencing on the date of such notice to the effective date of the
event triggering such notice except as may otherwise be expressly set forth
herein.

 

Section 4. Transfer of Warrant.

 

a)                  Transferability. Subject to compliance with any applicable
securities laws and the conditions set forth in Section 4(d) hereof and to the
provisions of Section 4 and 7.3 of the Purchase Agreement, this Warrant and all
rights hereunder (including, without limitation, any registration rights) are
transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company or its designated agent, together with a written
assignment of this Warrant substantially in the form attached hereto duly
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer. Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees, as applicable, and
in the denomination or denominations specified in such instrument of assignment,
and shall issue to the assignor a new Warrant evidencing the portion of this
Warrant not so assigned, and this Warrant shall promptly be cancelled.
Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Warrant to the Company unless the Holder
has assigned this Warrant in full, in which case, the Holder shall surrender
this Warrant to the Company within three (3) Trading Days of the date the Holder
delivers an assignment form to the Company assigning this Warrant full. The
Warrant, if properly assigned in accordance herewith, may be exercised by a new
holder for the purchase of Warrant Shares without having a new Warrant issued.

 

13

 



b)                  New Warrants. This Warrant may be divided or combined with
other Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney.
Subject to compliance with Section 4(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice. All Warrants issued on transfers or
exchanges shall be dated the original issue date and shall be identical with
this Warrant except as to the number of Warrant Shares issuable pursuant
thereto.

 

c)                  Warrant Register. The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

d)                 Transfer Restrictions. If, at the time of the surrender of
this Warrant in connection with any transfer of this Warrant, the transfer of
this Warrant shall not be either (i) registered pursuant to an effective
registration statement under the Securities Act and under applicable state
securities or blue sky laws or (ii) eligible for resale without volume or
manner-of-sale restrictions or current public information requirements pursuant
to Rule 144, the Company may require, as a condition of allowing such transfer,
that the Holder or transferee of this Warrant, as the case may be, comply with
the provisions of Section 8.3 of the Purchase Agreement.

 

e)                  Representation by the Holder. The Holder, by the acceptance
hereof, represents and warrants that it is acquiring this Warrant and, upon any
exercise hereof, will acquire the Warrant Shares issuable upon such exercise,
for its own account and not with a view to or for distributing or reselling such
Warrant Shares or any part thereof in violation of the Securities Act or any
applicable state securities law, except pursuant to sales registered or exempted
under the Securities Act.

 

14

 



Section 5. Miscellaneous.

 

a)                  No Rights as Stockholder Until Exercise. This Warrant does
not entitle the Holder to any voting rights, dividends or other rights as a
stockholder of the Company prior to the exercise hereof as set forth in Section
2(d)(i), except as expressly set forth in Section 3.

 

b)      Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

c)      Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

d)     Authorized Shares.

 

During the period the Warrant is outstanding from and after the Initial Exercise
Date, the Company covenants that it will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of the Warrant Shares upon the exercise of any purchase rights under this
Warrant. The Company further covenants that its issuance of this Warrant shall
constitute full authority to its officers who are charged with the duty of
issuing the necessary Warrant Shares upon the exercise of the purchase rights
under this Warrant. The Company will take all such reasonable action as may be
necessary to assure that such Warrant Shares may be issued as provided herein
without violation of any applicable law or regulation, or of any requirements of
the Trading Market upon which the Common Stock may be listed. The Company
covenants that all Warrant Shares which may be issued upon the exercise of the
purchase rights represented by this Warrant will, upon exercise of the purchase
rights represented by this Warrant and payment for such Warrant Shares in
accordance herewith, be duly authorized, validly issued, fully paid and
nonassessable and free from all taxes, liens and charges created by the Company
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously with such issue).

 

15

 



Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (i) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant and (iii) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

e)      Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Purchase Agreement.

 

f)       Restrictions. The Holder acknowledges that the Warrant Shares acquired
upon the exercise of this Warrant, if not registered and the Holder does not
utilize cashless exercise, will have restrictions upon resale imposed by state
and federal securities laws.

 

g)      Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice the Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date. If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to the Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by the Holder in collecting
any amounts due pursuant hereto or in otherwise enforcing any of its rights,
powers or remedies hereunder.

 

16

 



h)      Notices. Any notice, request or other document required or permitted to
be given or delivered to the Holder by the Company shall be delivered in
accordance with the notice provisions of the Purchase Agreement.

 

i)        Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

 

j)        Remedies. The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.

 

k)      Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder. The provisions of
this Warrant are intended to be for the benefit of any Holder from time to time
of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.

 

l)        Amendment. This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and the Holder.

 

m)    Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

n)      Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

 

********************

 

 

(Signature Page Follows)

 

 

17

 



IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

 

 

AMYRIS, INC.

          By:

 

    Name:     Title:

 

 

 

 



18

 

NOTICE OF EXERCISE

 

To: AMYRIS, INC.

 

(5)   The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

 

(6)   Exercise Price: $

 

(7)   Payment shall take the form of (check applicable box):

 

[ ] in lawful money of the United States; or

 

[ ] [the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 2(c), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 2(c).

 

(8)   Please issue said Warrant Shares in the name of the undersigned or in such
other name as is specified below:

 

_______________________________

 

 

The Warrant Shares shall be delivered to the following DWAC Account Number:

 

_______________________________

 

_______________________________

 

_______________________________

 

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:    



Signature of Authorized Signatory of Investing Entity:    



Name of Authorized Signatory:    

 

19

 







Title of Authorized Signatory:    



Date:    

 

 

 

 

 



 



20

 

ASSIGNMENT FORM

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

 

Name:   (Please Print)     Address:

 

(Please Print)

    Phone Number:       Email Address:       Dated: _______________ __, ______  

 

Holder’s Signature:       Holder’s Address:      

 

 

 



21

 

Exhibit C

 

FORM OF STOCKHOLDER AGREEMENT

 

 

 

 

 

 



 

 

 

 



 
 

 

 

 

 

 

 

 

 

 

STOCKHOLDER AGREEMENT

 

Dated as of August [●], 2017

 

 

 

 

 

 

 

 

 



 

 

TABLE OF CONTENTS

 

Page

ARTICLE I DEFINITIONS   Section 1.1.   Definitions 1 Section 1.2.   General
Interpretive Principles 4 ARTICLE II GOVERNANCE   Section 2.1.   Board of
Directors 5 ARTICLE III TRANSFER RESTRICTIONS   Section 3.1.   General Transfer
Restrictions 8 Section 3.2.   Specific Transfer Restrictions 8 Section
3.3.   Permitted Transfers. 9 ARTICLE IV   SHARE OWNERSHIP   Section
4.1.   Standstill 10 Section 4.2.   Preemptive Rights 11 ARTICLE V REGISTRATION
RIGHTS   Section 5.1.   Certain Definitions 13 Section 5.2.   Registration 14
Section 5.3.   Piggyback Registration. 19 Section 5.4.   Expenses of
Registration 20 Section 5.5.   Obligations of the Company 20 Section
5.6.   Indemnification. 22

 

 

 



Section 5.7.   Information by Holder 25 Section 5.8.   Transfer of Registration
Rights 25 Section 5.9.   Delay of Registration 25 Section 5.10.   Termination of
Registration Rights 25 ARTICLE VI   TERMINATION   Section 6.1.   Termination 25
ARTICLE VII MISCELLANEOUS   Section 7.1.   Entire Agreement 25 Section
7.2.   Specific Performance 25 Section 7.3.   Governing Law 26 Section
7.4.   Amendment and Waiver 26 Section 7.5.   Binding Effect 26 Section
7.6.   Notices 26 Section 7.7.   Severability 26 Section 7.8.   Counterparts 26

 



ii

 

STOCKHOLDER AGREEMENT

 

This STOCKHOLDER AGREEMENT is made as of August [●], 2017, by and among Amyris,
Inc., a Delaware corporation (“Amyris” or the “Company”), and each of Vivo
Capital Fund VIII, L.P., a Delaware limited partnership, and Vivo Surplus Funds
VIII, L.P., a Delaware limited partnership (hereinafter collectively referred to
as “Vivo”).

 

WHEREAS, Vivo and Company have entered into the Securities Purchase Agreement,
dated as of August 2, 2017 (as may be amended from time to time, the “Securities
Purchase Agreement”), pursuant to which, upon the terms and subject to the
conditions set forth therein, Vivo agreed to purchase an aggregate of (i)
2,826,711 shares (the “Common Shares”) of the Company’s common stock, $0.0001
par value per share (the “Common Stock”), (ii) 12,958.21196 shares (the
“Preferred Shares” and together with the Common Shares, the “Shares”) of the
Company’s Series D Convertible Preferred Stock, $0.0001 par value per share (the
“Preferred Stock”), (iii) a warrant to acquire up to 5,575,118 shares of Common
Stock (the “Cash Warrant” and the shares of Common Stock issuable upon exercise
of the Cash Warrant, the “Cash Warrant Shares”), and (iv) a warrant to purchase
shares of Common Stock as a result of certain dilutive issuances of equity by
the Company (the “Anti-Dilution Warrant” and, together with the Cash Warrant,
the “Warrants,” and the shares of Common Stock issuable upon exercise of the
Anti-Dilution Warrant, the “Anti-Dilution Warrant Shares” and, together with the
Cash Warrant Shares, the “Warrant Shares”); and

 

WHEREAS, Vivo and the Company desire to set forth certain rights and obligations
of Vivo and the Company with respect to Vivo’s investment in the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties mutually agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1.                      Definitions. As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person that controls,
is controlled by, or is under common control with such Person. The term
“control”, as used with respect to any Person, means the power to direct or
cause the direction of the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise. “Controlled” and “controlling” have meanings correlative to the
foregoing.

 

“Agreement” means this Stockholder Agreement, as the same may be amended,
supplemented, restated or modified.

 

“Beneficial Ownership” and “Beneficially Own” and similar terms have the meaning
set forth in Rule 13d-3 under the Exchange Act. For the avoidance of doubt, and
except as otherwise provided herein, Vivo will be deemed to Beneficially Own all
of the Warrant Shares issuable upon exercise of the Warrants held by Vivo or any
of its Affiliates at the time of determination.

 

 

 



“Board” means the Board of Directors of the Company.

 

“Business Day” means any day, other than a Saturday, Sunday or one on which
banks are authorized or required by law to be closed in San Francisco,
California.

 

“Change of Control Transaction” has the meaning give to such term in the
Company’s Certificate of Designation of Preferences, Rights and Limitations of
Series D Convertible Preferred Stock.

 

“Closing” has the meaning set forth in the Securities Purchase Agreement.

 

“Competitor” means those Persons set forth on Exhibit A attached hereto and
their respective Subsidiaries and controlled Affiliates; provided, however, that
the Company may, based on the reasonable determination of the Board, update the
Persons set forth on Exhibit A attached hereto not more than once in any
consecutive 12-month period to include any other Persons that compete with any
material portion of the Company’s business as reasonably determined by the
Board; provided, further, that the total number of Persons set forth on Exhibit
A shall not exceed seven (7).

 

“Convertible Securities” means all outstanding securities exercisable or
exchangeable for, or convertible into, Voting Securities, including the
Warrants.

 

“DGCL” means the Delaware General Corporation Law.

 

“Disqualification Event” means the “bad actor” disqualifying events described in
Rule 506(d)(1)(i)-(viii) promulgated under the Securities Act.

 

“Disqualified Designee” means any director designee to whom any Disqualification
Event is applicable, except for a Disqualification Event as to which Rule
506(d)(2)(ii) or (iii) or (d)(3) is applicable.

 

“Vivo Director” means the Vivo Nominee who is elected or appointed to the Board.

 

“Vivo Nominee” means the individual that Vivo is entitled to nominate for
election to the Board pursuant to Section 2.1(a).

 

“Election Notice” shall have the meaning assigned to in Section 4.2(b).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

 

“Group” shall have the meaning assigned to it in Section 13(d)(3) of the
Exchange Act.

 

2

 



“Non-Vivo Directors” means the members of the Board other than the Vivo
Directors.

 

“Ownership Amount” means, as of the date of the relevant Election Notice, the
sum of (A) the number of Shares (on an as-if-converted-to-Common Stock basis,
disregarding for such purpose any conversion limitations thereon) and shares of
Common Stock then held by Vivo and its Affiliates, plus (B) the number of
Warrant Shares issuable if the Warrants then held by Vivo and its Affiliates and
that have an exercise price that is greater than the price per Participation
Share to be issued in the applicable Post-Closing Issuance were fully exercised
on such date.

 

“Ownership Percentage” means, as of the date of the relevant Election Notice, a
fraction, the numerator of which is the Ownership Amount and the denominator of
which is the total number of outstanding Share Equivalents as of the date of the
relevant Election Notice.

 

“Participation Shares” means the number of Voting Securities or Convertible
Securities or any other equity or equity-linked securities (including, for the
avoidance of doubt, convertible debt) proposed to be sold by the Company or one
of its Subsidiaries in a Post-Closing Issuance.

 

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, limited
liability company or any other entity of whatever nature, and shall include any
successor (by merger or otherwise) of such entity.

 

“Post-Closing Issuance” shall have the meaning assigned to it in Section 4.2(a).

 

“Restricted Shares” means the Shares, the Warrants and the Warrant Shares.

 

“Rule 144” means Rule 144 under the Securities Act.

 

“Rule 506(d) Related Party” shall mean with respect to any Person any other
Person that is a beneficial owner of such first Person’s securities for purposes
of Rule 506(d) of the Securities Act.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as the same may be amended from time to
time.

 

“Share Equivalents” means all outstanding shares of the Common Stock, together
with all shares of Common Stock issuable upon exercise, conversion or exchange
of all outstanding Convertible Securities (whether or not then exercisable,
convertible or exchangeable), including the Warrant Shares, that have an
exercise, conversion or exchange price that is greater than the price per
Participation Share to be issued in the applicable Post-Closing Issuance.

 

“Shares” shall have the meaning assigned to it in the preamble.

 

3

 



“Subsidiary” means, with respect to any party, any corporation, partnership,
trust, limited liability company or other non-corporate business enterprise in
which such party (or another Subsidiary of such party) holds stock or other
ownership interests representing (A) more that 50% of the voting power of all
outstanding stock or ownership interests of such entity, (B) the right to
receive more than 50% of the net assets of such entity available for
distribution to the holders of outstanding stock or ownership interests upon a
liquidation or dissolution of such entity or (C) a general or managing
partnership interest in such entity.

 

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of (by merger, testamentary
disposition, operation of law or otherwise), either voluntarily or
involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of (by merger, testamentary
disposition, operation of law or otherwise), any Transfer Restricted Shares.

 

“Transfer Restricted Shares” means any Shares, shares of Common Stock issued
upon conversion of the Shares, Warrants or Warrant Shares.

 

“Voting Securities” means shares of Common Stock and any other securities of the
Company that are permitted by their terms to vote generally in the election of
directors. Except as otherwise provided herein, references to the number or
percentage of Voting Securities outstanding or Beneficially Owned will be deemed
to include any Warrant Shares issuable upon exercise of the Warrants at the time
of determination.

 

“Warrants” shall have the meaning assigned to it in the preamble.

 

“Warrant Shares” shall have the meaning assigned to it in the preamble.

 

Section 1.2.                      General Interpretive Principles.

 

(a)                The name assigned to this Agreement and the section captions
used herein are for convenience of reference only and shall not be construed to
affect the meaning, construction or effect hereof.

 

(b)               Unless otherwise specified, the terms “hereof,” “herein” and
similar terms refer to this Agreement as a whole, and references herein to
Articles or Sections refer to Articles or Sections of this Agreement.

 

(c)                For purposes of this Agreement, the words, “include,”
“includes” and “including,” when used herein, shall be deemed in each case to be
followed by the words “without limitation.”

 

(d)               Any action that is required to be taken by the Non-Vivo
Directors or any consent that may be given by the Non-Vivo Directors herein
shall require the approval or consent of a majority of the Non-Vivo Directors.

 

(e)                The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties and no presumption or burden of proof will arise favoring
or disfavoring any party because of the authorship of any provision of this
Agreement.

 



4

 

ARTICLE II

GOVERNANCE

 

Section 2.1.                      Board of Directors.

 

(a)    Board Representation.

 

(i)            Following the Closing and for so long as Vivo Beneficially Owns
at least 4.5% of the Company’s outstanding Voting Securities, Vivo shall have
the right to nominate one individual for election to the Board (such individual,
the “Vivo Nominee”).

 

(ii)            In the event that Vivo is no longer entitled to nominate a
director to the Board pursuant to Section 2.1(a)(i) above, Vivo shall promptly
cause the then-serving Vivo Director to immediately resign. If any such director
is unwilling to resign, Vivo will take all such actions as are necessary to
cause the removal of the director, including voting (or causing to be voted) all
of the Voting Securities Beneficially Owned by it in favor of such removal.

 

(iii)            For so long as Vivo has the right to nominate a Vivo Nominee
for election pursuant to Section 2.1(a)(i), in connection with each election of
directors, subject to Section 2.1(a)(v), the Company shall nominate such Vivo
Nominee for election as a director as part of the management slate that is
included in the proxy statement of the Company relating to the election of
directors.

 

(iv)            In the event that any Vivo Director shall cease to serve as a
director for any reason (other than the resignation or removal of such director
as a result of Vivo not having the right to nominate a director pursuant to
Section 2.1(a)(i)), subject to Section 2.1(a)(v), Vivo shall have the right to
designate another Vivo Nominee to fill the vacancy resulting therefrom. For the
avoidance of doubt, it is understood that the failure of the stockholders of the
Company to elect any Vivo Nominee shall not affect the right of Vivo to
designate a Vivo Nominee for election pursuant to Section 2.1(a)(i) in
connection with any future election of directors of the Company.

 

(v)            Notwithstanding the foregoing, as a condition to any Vivo
Nominee’s appointment to the Board and nomination for election as a director of
the Company at the Company’s annual meetings of stockholders:

 

(A)Vivo and such Vivo Nominee must in all material respects provide to the
Company (1) all information reasonably requested by the Company that is required
to be or customarily disclosed for directors, candidates for directors, and
their affiliates in a proxy statement or other filings under applicable law or
regulation or stock exchange rules or listing standards, in each case, relating
to their nomination or election as a director of the Company and (2) information
reasonably requested by the Company in connection with assessing eligibility,
independence and other criteria applicable to directors or satisfying compliance
and legal or regulatory obligations, in each case, relating to their nomination
or election as a director of the Company, with respect to Vivo, its Affiliates
and the applicable Vivo Nominee, in each case, to the same extent as all other
directors of the Company;

 

5

 



(B)such Vivo Nominee must be qualified to serve as a director of the Company
under the DGCL to the same extent as all other directors of the Company;

 

(C)no Disqualification Event shall be applicable to such Vivo Nomine except, if
applicable, for a Disqualification Event as to which Rule 506(d)(2)(ii) or (iii)
or (d)(3) is applicable;

 

(D)such Vivo Nominee shall be reasonably acceptable to the Nominating and
Governance Committee of the Board; and

 

(E)such Vivo Nominee must satisfy the requirements set forth in the Company’s
Corporate Governance Guidelines, code of conduct and securities trading policy,
in each case as currently in effect with such changes thereto (or such successor
policies) as are applicable to all other directors, as are adopted in good faith
by the Board, and do not by their terms adversely impact any Vivo Nominee
relative to all other directors (provided that, for the avoidance of doubt, no
Vivo Nominee shall be required to qualify as an independent director under
applicable stock exchange rules or securities laws and regulations).

 

The Company will make all information requests pursuant to this Section
2.1(a)(v) in good faith in a timely manner that allows Vivo and the Vivo Nominee
a reasonable amount of time to provide such information, and will cooperate in
good faith with Vivo and the Vivo Nominee in connection with their efforts to
provide the requested information.

 

(vi)            Vivo hereby covenants and agrees (A) not to designate or
participate in the designation of any director designee who, to Vivo’s
knowledge, is a Disqualified Designee, (B) that in the event Vivo becomes aware
that any individual previously designated by Vivo is or has become a
Disqualified Designee or that a Disqualification Event has become applicable to
Vivo or any of its Rule 506(d) Related Parties, except, if applicable, for a
Disqualification Event as to which Rule 506(d)(2)(ii) or (iii) or (d)(3) is
applicable, then Vivo shall notify the Company promptly in writing and as
promptly as practicable Vivo shall take such actions as are necessary to remove
any such Disqualified Designee from the Board and designate a replacement
designee who is not a Disqualified Designee, and (C) for so long as there is a
Vivo Director, Vivo will comply with the Company’s insider trading policy as
currently in effect with such changes thereto (or such successor policies) as
are applicable to all other stockholders of the Company that have rights to
designate or nominate members of the Board.

 

6

 



(b)                     Identity of the Nominee. The initial Vivo Nominee shall
be Frank Kung. The Company confirms that Frank Kung is reasonably acceptable to
the Nominating and Governance Committee of the Board. The Company shall cause
the initial Vivo Nominee to be appointed to the Board on or prior to the date of
the first regular or special meeting of the Board occurring after the Closing
and in no event later than November 2, 2017.

 

(c)                      D&O Indemnification. The Vivo Director shall be
eligible to enter into an indemnification agreement consistent with the form
generally entered into with the Company’s officers and directors.

 

(d)                     Committees. The Vivo Director shall not serve on either
of the Compensation Committee, Audit Committee or Nominating and Governance
Committee of the Board and shall not be entitled to serve on any other committee
of the Board except as otherwise agreed by the Vivo Director and the other
members of the Board.

 

(e)                      Board Observer. Following the Closing and for so long
as Vivo Beneficially Owns at least 4.5% of the Company’s outstanding Voting
Securities, the Company shall invite a representative of Vivo to attend all
meetings of its Board in a nonvoting observer capacity (the “Vivo Board
Observer”) and, in this respect, shall give such representative copies of all
notices, minutes, consents, and other materials that it provides to its
directors at the same time and in the same manner as provided to such directors;
provided, however, that such representative shall agree to hold in confidence
any non-public information concerning the financial data, strategic business
plans and other non-public proprietary and confidential information concerning
the Company so provided (the “Confidential Information”); provided, that such
representative may make disclosure of such Confidential Information (i) to which
the Company gives its prior written consent, (ii) to Vivo and its affiliates,
agents and representatives (including its accountants and attorneys) who agree
to preserve the confidentiality thereof, and (iii) in the event and to the
extent required to do so by law, regulation or legal process; and provided
further, that the Company may withhold any Confidential Information and exclude
such representative from any meeting or portion thereof if the Company in good
faith determines, after consultation with outside counsel, that access to such
Confidential Information or attendance at such meeting or portion thereof could
adversely affect the attorney-client privilege between the Company and its
counsel or result in disclosure of material trade secrets or a material conflict
of interest.

 



7

 

ARTICLE III

TRANSFER RESTRICTIONS

 

Section 3.1.                      General Transfer Restrictions. The right of
Vivo to Transfer any Transfer Restricted Shares Beneficially Owned by Vivo is
subject to the restrictions set forth in this Article III, and no Transfer by
Vivo of such Transfer Restricted Shares Beneficially Owned by Vivo may be
affected except in compliance with this Article III. Any attempted Transfer in
violation of this Article III shall be of no effect and null and void,
regardless of whether the purported transferee has any actual or constructive
knowledge of the Transfer restrictions set forth in this Article III, and shall
not be recorded on the stock transfer books of the Company.

 

Section 3.2.                      Specific Transfer Restrictions.

 

(a)    Without the prior approval of the Non-Vivo Directors, Vivo shall not, and
shall not permit any of its Affiliates to:

 

(i)            Except as permitted under Section 3.3, Transfer any Transfer
Restricted Shares to any Person or Group that is or includes a Competitor; or

 

(ii)            Except as permitted under Section 3.3, Transfer any Transfer
Restricted Shares to any Person or Group during the one-year period immediately
following the Closing.

 

(b)   Other than with respect to any Transfer permitted by Section 3.3, prior to
any Transfer of Transfer Restricted Shares to any Person or Group, Vivo shall
first provide the Company with ten (10) days prior written notice of its intent
to Transfer any Transfer Restricted Shares. Thereafter, Vivo agrees to negotiate
in good faith with the Company with respect to the purchase by the Company or
any other third parties introduced to Vivo by the Company of such Transfer
Restricted Shares subject to such proposed Transfer.

 

(c)    Vivo acknowledges that the Restricted Shares have not been registered
under the Securities Act and may not be Transferred except pursuant to an
effective registration statement under the Securities Act or pursuant to an
exemption from registration under the Securities Act. Vivo covenants that the
Restricted Shares will only be disposed of pursuant to an effective registration
statement under, and in compliance with the requirements of, the Securities Act
or pursuant to an available exemption from the registration requirements of the
Securities Act, and in compliance with any applicable state and foreign
securities laws. In connection with any Transfer of Restricted Shares other than
pursuant to an effective registration statement or to the Company, or pursuant
to Rule 144, the Company may require Vivo to provide to the Company an opinion
of counsel selected by Vivo and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such Transfer does not require registration under the
Securities Act. Notwithstanding the foregoing, the Company hereby consents to
and agrees to register on the books of the Company and with its transfer agent,
without any legal opinion, except to the extent that the transfer agent requests
such legal opinion, any Transfer of Restricted Shares by Vivo to an Affiliate,
provided that the Transfer is effected in accordance with Section 3.3.

 

8

 



(d)   Vivo agrees to the imprinting, so long as is required by this Section 3.2,
of a legend in substantially the following form on any certificate evidencing
any of the Restricted Shares:

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
OR EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE
COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT
TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

Certificates evidencing the Restricted Shares shall not be required to contain
such legend or any other legend (i) following any sale of such Restricted Shares
pursuant to an effective registration statement (including the Registration
Statement) covering the resale of the Restricted Shares, (ii) following any sale
of such Restricted Shares pursuant to Rule 144 if the holder provides the
Company with a legal opinion reasonably acceptance to the Company to the effect
that the Restricted Shares were sold under Rule 144 or (iii) if the holder
provides the Company with a legal opinion reasonably acceptable to the Company
to the effect that the legend is not required under applicable requirements of
the Securities Act. Notwithstanding anything to the contrary in this Agreement
or the Securities Purchase Agreement, in the event of any conflict or
inconsistency between any provision of Section 3.2(d), Section 3.3 or Article IV
of this Agreement, on the one hand, and any provision of the Securities Purchase
Agreement, on the other hand, whichever provision is more favorable to Vivo
under the circumstances (as determined by Vivo in its sole discretion) will
control as between the Company and Vivo.

 

Section 3.3.                      Permitted Transfers. Vivo may Transfer any or
all of the Transfer Restricted Shares held by it (i) to an Affiliate, provided
that, at or prior to the Transfer, such transferee shall have agreed with the
Company in writing to be bound by all of the terms and condition of this
Agreement applicable to Vivo, or (ii) in connection with a Change of Control
Transaction or Fundamental Transaction (as such term is defined in the Company’s
Certificate of Designation of Preferences, Rights and Limitations of Series D
Convertible Preferred Stock), at the consummation of (and pursuant to the terms
of) such transaction.

 



9

 

ARTICLE IV 

 

SHARE OWNERSHIP

 

Section 4.1.                      Standstill.

 

(a)    Except as provided in Section 4.1(b), from the Closing until the later of
(i) three years from the Closing, and (ii) three months after no Vivo Nominee
serves on the Board (the “Standstill Period”), Vivo shall not, nor shall it
permit any Affiliate to, directly or indirectly, without the prior consent of
the Company (acting through a resolution of the Company’s Non-Vivo Directors):

 

(i)            acquire or agree to acquire, whether by purchase, tender or
exchange offer, by forming, joining or otherwise participating in a partnership,
syndicate or other Group, through the use of a derivative instrument or voting
agreement, or otherwise, (A) Beneficial Ownership of additional Voting
Securities or Convertible Securities after the Closing that would result in Vivo
(together with its Affiliates and any parties acting as members of a Group with
Vivo), having Beneficial Ownership of more than 33.0% in the aggregate of the
shares of Voting Securities outstanding at such time (assuming (1) the exercise
of all of then-outstanding Warrants for the maximum number of shares of Common
Stock issuable thereunder, regardless of whether such Warrants are then
exercisable, and (2) the conversion of the Preferred Shares for the maximum
number of shares of Common Stock issuable thereunder, regardless of whether such
Preferred Shares are then convertible, which number of shares shall be included
in the numerator and denominator for purposes of determining the percentage of
Voting Securities Beneficially Owned by Vivo (together with its Affiliates and
any parties acting as members of a Group with Vivo) for purposes of this clause
(A)), except pursuant to Section 4.2 of this Agreement, pursuant to the exercise
of the Warrants, pursuant to the Securities Purchase Agreement or pursuant to
the Company’s Certificate of Designation of Preferences, Rights and Limitations
of Series D Convertible Preferred Stock, or (B) any direct or indirect ownership
interest in any indebtedness or debt securities of the Company or any of its
Subsidiaries, except pursuant to Section 4.2 of this Agreement;

 

(ii)            (A) make, or in any way participate, directly or indirectly, in
any “solicitation” of “proxies” (as such terms are used in the rules of the SEC)
to vote Voting Securities, (B) seek to advise or knowingly influence any Person
with respect to the voting of any Voting Securities or (C) deposit any Voting
Securities in any voting trust or subject any Voting Securities to any
arrangement or agreement with respect to the voting of any Voting Securities,
except for this Agreement;

 

(iii)            make any public announcement of a proposal or offer (with or
without conditions) with respect to any extraordinary transaction involving Vivo
or its Affiliates and the Company including, without limitation, any tender
offer, merger, consolidation or business combination;

 

10

 



(iv)            effect or seek to effect any recapitalization, reclassification,
liquidation or dissolution of the Company;

 

(v)            publicly disclose any intention, plan or arrangement by Vivo
regarding the possibility of any of the events described in clauses (i) through
(iv) above;

 

(vi)            knowingly take any action that would require either the Company
or Vivo under applicable law or the rules of the principal exchange on which the
Company’s Common Stock is then listed or traded to make a public announcement
regarding the possibility of any of the events described in clauses (i) through
(iv) above; or

 

(vii)            enter into any discussions, negotiations, agreements or
understandings with any other third Person (excluding Vivo’s advisors) with
respect to any of the foregoing.

 

(b)   Notwithstanding the foregoing, the restrictions contained in Section
4.1(a) shall not (1) apply with respect to the designations of the Vivo Nominee
and Vivo Board Observer in accordance with this Agreement, (2) prevent a Vivo
Director from taking any action in his or her capacity as a director of the
Company, (3) prevent Vivo or any of its Affiliates from voting its Voting
Securities in its discretion, (4) apply to the acquisition of securities in or
control of another Person (including by way of merger or consolidation) or (5)
apply to any acquisitions or investments by any bona fide employee benefit plan
of Vivo or its Affiliates. In addition, the restrictions contained in Section
4.1(a) shall not prevent a private communication to the Board to the extent that
such private communication would not reasonably be expected to require a public
disclosure prior to any public announcement by the Company that it (or its
Board) has approved or entered into an agreement with respect to a Change of
Control Transaction or Fundamental Transaction.

 

Section 4.2.                      Preemptive Rights.

 

(a)    Other than as set forth in Section 4.2(d) and (e), if the Company or any
Subsidiary of the Company at any time shall propose to issue any Voting
Securities or Convertible Securities or any other equity or equity-linked
securities (including, for the avoidance of doubt, convertible debt) following
the Closing in a capital raising transaction for cash (other than pursuant to
the Securities Purchase Agreement) (a “Post-Closing Issuance”), Vivo shall have
the right to purchase for cash directly from the Company or such Subsidiary up
to its Ownership Percentage of such Participation Shares at the same purchase
price as the price for the Participation Shares to be issued; provided, however,
that the issuance of securities in connection with the DSM Financing (as defined
in the Securities Purchase Agreement) shall not be considered a Post-Closing
Issuance hereunder.

 

11

 



(b)   With respect to any Post-Closing Issuance, the Company, on behalf of
itself or its applicable Subsidiary, will notify Vivo in writing (the “Notice”)
stating (i) its bona fide intention to offer such Participation Securities, (ii)
the number of such Participation Securities to be offered, and (iii) the price
and terms, if any, upon which it proposes to offer such Participation
Securities.

 

(c)    Within thirty (30) business days after giving of the Notice, Vivo may
elect to purchase or obtain, at the price and on the terms specified in the
Notice, up to its Ownership Percentage of such Participation Shares. Vivo shall
be entitled to allocate, as among its Affiliates (who agree or have agreed in
writing to be bound by the terms of this Agreement), the number of Participation
Shares entitled to be purchased by Vivo pursuant to this Section 4.2. In the
event that Vivo elects to exercise its purchase rights pursuant to this Section
4.2, Vivo shall provide to the Company written notice of such election (the
“Election Notice”) to purchase up to its Ownership Percentage of the
Participation Shares hereunder, which notice shall (i) certify the Ownership
Amount as of the date of the Election Notice, (ii) specify the number of
Participation Shares to be purchased by Vivo and its Affiliates (not to exceed
Vivo’s Ownership Percentage of the Participation Shares, the “Specified
Number”), and (iii) the allocation of such Participation Shares among Vivo and
its Affiliates. Vivo shall, or shall cause its Affiliates (as applicable) to,
purchase, and the Company shall, or shall cause its applicable Subsidiary to,
issue and sell to Vivo and its Affiliates (as applicable), the Specified Number
of the Participation Shares concurrently with the related Post-Closing Issuance
by the Company or its applicable Subsidiary.

 

(d)   In the event that the Post-Closing Issuance which gave rise to the
exercise by Vivo of its purchase rights pursuant to this Section 4.2 shall be
terminated or abandoned by the Company without the issuance of any securities,
then the purchase rights of Vivo pursuant to this Section 4.2 shall also
terminate as to such proposed Post-Closing Issuance (but not any subsequent or
future issuance), and any funds in respect thereof paid to the Company by Vivo
shall be refunded in full.

 

(e)    Notwithstanding the foregoing, the provisions of this Section 4.2 shall
not apply to, and Vivo shall not have any purchase rights with respect to, any
of the following types of Post-Closing Issuances by the Company or any of its
Subsidiaries:

 

(i)            any Post-Closing Issuance of Voting Securities or Convertible
Securities to officers, employees, directors or consultants of the Company in
connection with such Person’s employment or consulting arrangements with the
Company or the service of such person as a director;

 

(ii)            any Post-Closing Issuance of Voting Securities or Convertible
Securities (i) in any business combination or acquisition transaction involving
the Company or any of its Subsidiaries or (ii) in connection with the incurrence
of indebtedness by the Company or any of its Subsidiaries (provided that such
indebtedness does not constitute a Convertible Security);

 

(iii)            any Post-Closing Issuance of Voting Securities or Convertible
Securities in connection with any stock split, stock dividend or
recapitalization approved by the Board (so long as all holders of the same class
or series of Voting Securities is treated equally with all other holders of such
class or series of Voting Securities); or

 

12

 



(iv)            any Post-Closing Issuance of Voting Securities pursuant to a
public offering registered under the Securities Act; or

 

(v)            any Post-Closing Issuance of Voting Securities or Convertible
Securities to any Person (or any Affiliate of a Person), which is an operating
company or an owner of an asset in a business synergistic with the Company’s
business as determined in good faith by the Board, to induce such Person to
enter into any joint venture or other strategic or commercial relationship with
the Company or any of its Subsidiaries that provides to the Company additional
benefits in addition to the investment of funds, as determined in good faith by
the Non-Vivo Directors, but shall not include a transaction in which the Company
or any of its Subsidiaries is issuing securities primarily for the purpose of
raising capital or to a Person whose primary business is investing in securities
of other Persons.

 

(f)    The Company may, during the seventy-five (75) day period following the
expiration of the period provided in Section 4.2(c) hereof, offer the remaining
unsubscribed portion of such Participation Securities to any Person or Persons
at a price not less than, and upon terms no more favorable to the offeree than,
those specified in the Notice. If the Company does not consummate the sale of
such Participation Securities, or enter into a definitive agreement for the sale
of such Participation Securities, within such period, or if the Company enters
into such a definitive agreement and such agreement is not consummated within
seventy-five (75) days of the execution thereof, the purchase right pursuant to
this Section 4.2 shall be deemed to be revived and no such Participation
Securities shall be offered unless first reoffered to Vivo in accordance
herewith.

 

ARTICLE V
REGISTRATION RIGHTS

 

The Company hereby grants to each of the Holders (as defined below) the
registration rights set forth in this Article V, with respect to the Registrable
Securities (as defined below) owned by such Holders.

 

Section 5.1.                      Certain Definitions. As used in this Article
V:

 

(a)    “Effective Date” means the date that the Initial Registration Statement
has been declared effective by the SEC.

 

(b)   “Effectiveness Deadline” means December 22, 2017.

 

(c)    “Filing Deadline” means November 7, 2017.

 

(d)   “Holder” (collectively, “Holders”) means (i) Vivo and (ii) any Affiliate
of Vivo that Vivo designates in writing as a Holder, in each case to the extent
holding Registrable Securities, securities exercisable or convertible into
Registrable Securities or securities exercisable for securities convertible into
Registrable Securities.

 

13

 



(e)    “Prospectus” means the prospectus included in any Registration Statement,
all amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus.

 

(f)    “register”, “registered” and “registration” refer to a registration
effected by filing with the SEC a Registration Statement in compliance with the
Securities Act, and the declaration or ordering by the SEC of the effectiveness
of such Registration Statement.

 

(g)   “Registrable Securities” means (i) Underlying Shares held by, or issuable
to, Holders and (ii) any shares of Voting Securities issued as (or issuable
upon) a stock split, stock dividend or other distribution with respect to, or in
exchange or in replacement of, such Registrable Securities set forth in clause
(i), in each case, until the earliest to occur of (A) the date on which a
Registration Statement covering such securities has been declared effective by
the SEC and such security has been disposed of pursuant to such effective
Registration Statement, (B) the date on which such security is sold pursuant to
Rule 144, (C) the date on which such security ceases to be outstanding or (D)
the date on which the Holder thereof, together with its Affiliates, is able to
dispose of all of its Registrable Securities in any 90 day period pursuant to
Rule 144 (or any similar or analogous rule promulgated under the Securities
Act).

 

(h)   “Registration Statement” means a registration statement or registration
statements of the Company filed under the Securities Act covering the
Registrable Securities.

 

(i)     “Required Registration Amount” means the lesser of (i) 100% of the sum
of the maximum number of Underlying Shares issued and issuable as of the Trading
Day immediately preceding the applicable date of determination or (ii) such
other amount as may be required by the staff of the SEC pursuant to Rule 415
with any cutback applied pro rata to all Holders.

 

(j)                       “Underlying Shares” means the Warrant Shares, the
Common Shares and the shares of Common Stock issuable upon conversion of the
Preferred Shares.

 

Section 5.2.                      Registration

 

(a)    (i) Initial Mandatory Registration. The Company shall use reasonable
efforts to prepare, and, as soon as practicable, but in no event later than the
Filing Deadline, file with the SEC a Registration Statement on Form S-3 covering
the resale of all of the Registrable Securities (the “Initial Registration
Statement”). The Initial Registration Statement prepared pursuant hereto shall
register for resale at least the number of shares of Common Stock equal to the
total number of then outstanding Registrable Securities determined as of the
date the Initial Registration Statement is initially filed with the SEC. The
Company shall use its reasonable best efforts to have the Initial Registration
Statement declared effective by the SEC as soon as practicable, but in no event
later than the Initial Effectiveness Deadline. The Company shall use its
reasonable efforts to file with the SEC in accordance with Rule 424 under the
Securities Act the final prospectus to be used in connection with sales pursuant
to such Initial Registration Statement by 9:30 am on the Business Day following
the Effective Date, but in any case no later than the deadline required by Rule
424.

 

14

 



(ii)            Additional Registrations. Notwithstanding anything herein to the
contrary, to the extent the staff of the SEC does not permit all of the
Registrable Securities to be registered on the Initial Registration Statement,
the Company shall file additional Registration Statements successively trying to
register on each such Registration Statement the maximum number of remaining
Registrable Securities until all of the Registrable Securities have been
registered for resale. Each such additional Registration Statement prepared
pursuant hereto shall register for resale at least that number of shares of
Common Stock equal to the Additional Registrable Securities determined as of the
date such Additional Registration Statement is initially filed with the SEC. The
Company shall use its reasonable efforts to have each such additional
Registration Statement declared effective by the SEC as soon as practicable. The
Company shall file with the SEC in accordance with Rule 424 under the Securities
Act the final prospectus to be used in connection with sales pursuant to such
additional Registration Statement by 9:30 am on the Business Day following the
effective date of such Registration Statement, but in any case no later than the
deadline required by Rule 424.

 

(iii)            Underwritten Registrations. With respect to any of the
registrations contemplated by this Section 5.2(a), VIVO may request that up to
three such registrations provide for an underwritten offering of the Registrable
Securities. In connection with any such underwritten offering, the right of any
Holder to registration pursuant to this Section 5.2(a)(iv) shall be conditioned
upon such Holder’s participation in such underwriting and the inclusion of such
Holder’s Registrable Securities in the underwriting to the extent provided
herein in subject to the limitations expressed in this Section 5.2. All Holders
proposing to distribute their Registrable Securities through such underwriting
shall, together with any other parties distributing their securities through
such underwriting, enter into an underwriting agreement in customary form with
the underwriter or underwriters selected for such underwriting by the Company.
Notwithstanding any other provision of this Section 5.2, if the underwriter
determines that marketing factors require a limitation of the number of shares
to be underwritten, the underwriter may limit the number of Registrable
Securities to be included in the registration and underwriting.

 

(iv)            Subject to the provisions of this Section 5.2 and further
subject to the availability of a Registration Statement on Form S-3 (or any
successor form thereto) to the Company pursuant to the Securities Act and the
rules and interpretations of the SEC, the Company will use its reasonable
efforts to keep the Initial Registration Statement (or any replacement
Registration Statement) continuously effective until the earlier of: (A) the
date on which all Registrable Securities covered by the Registration Statement
have been sold thereunder in accordance with the plan and method of distribution
disclosed in the prospectus included in the Registration Statement and (B) there
otherwise cease to be any Registrable Securities.

 

15

 



(v)            Allocation of Registrable Securities. The initial number of
Registrable Securities included in any Registration Statement and any increase
or decrease in the number of Registrable Securities included therein shall be
allocated pro rata among the Holders based on the number of Registrable
Securities held by each Holder at the time the Registration Statement covering
such initial number of Registrable Securities or increase or decrease thereof is
declared effective by the SEC. In the event that a Holder sells or otherwise
transfers any of such Holder’s Registrable Securities, each transferee that
becomes a Holder shall be allocated a pro rata portion of the then remaining
number of Registrable Securities included in such Registration Statement for
such transferor. Any shares of Common Stock included in a Registration Statement
and which remain allocated to any Person which ceases to hold any Registrable
Securities covered by such Registration Statement shall be allocated to the
remaining Holders, pro rata based on the number of Registrable Securities then
held by such Holders which are covered by such Registration Statement.

 

(b)   Suspension of Filing or Registration. If the Company shall furnish to the
Holders a certificate signed by the Chief Executive Officer or Chief Financial
Officer of the Company, stating that the filing, effectiveness or continued use
of a Registration Statement would require the Company to make an Adverse
Disclosure, then the Company shall have a period of not more than 75 days (or
such longer period as Vivo shall consent to in writing) within which to delay
the filing or effectiveness of such Registration Statement or, in the case of a
Registration Statement that has been declared effective, to suspend the use by
Holders of such Registration Statement (in each case, a “Shelf Suspension”);
provided, however, that, unless consented to in writing by the Vivo, the Company
shall not be permitted to exercise a Suspension more than twice during any
12-month period for each Shelf Registration Statement. In the case of a Shelf
Suspension that occurs after the effectiveness of a Registration Statement, the
Holders agree to suspend use of the applicable Prospectus in connection with any
sale or purchase of, or offer to sell or purchase, Registrable Securities, upon
receipt of the notice referred to above. The Company shall immediately notify
the Holders upon the termination of any Shelf Suspension, and (i) in the case of
a Registration Statement that has not been declared effective, shall promptly
thereafter file a Registration Statement and use its reasonable best efforts to
have such Registration Statement declared effective under the Securities Act and
(ii) in the case of an effective Registration Statement, shall amend or
supplement the Prospectus, if necessary, so it does not contain any untrue
statement or omission and furnish to the Holders such numbers of copies of the
Prospectus as so amended or supplemented as the Holders may reasonably request.
The Company agrees, if necessary, to supplement or make amendments to the
applicable Registration Statement, if required by the registration form used by
the Company for the shelf registration or by the instructions applicable to such
registration form or by the Securities Act or the rules or regulations
promulgated thereunder.

 

(c)    The Company shall use its commercially reasonable efforts to take all
actions reasonably necessary to ensure that the transactions contemplated herein
are effected as so contemplated in Section 5.2(a) hereof, and to submit to the
SEC, within five Business Days after the Company learns that no review of a
Registration Statement will be made by the staff of the SEC or that the staff
has no further comments on a Shelf Registration Statement, as the case may be, a
request for acceleration of effectiveness (or post effective amendment, if
applicable) of such Registration Statement to a time and date not later than 48
hours after the submission of such request.

 

16

 



(d)   Any reference herein to a registration statement or prospectus as of any
time shall be deemed to include any document incorporated, or deemed to be
incorporated, therein by reference as of such time and any reference herein to
any post-effective amendment to a registration statement as of any time shall be
deemed to include any document incorporated, or deemed to be incorporated,
therein by reference as of such time. Any reference to a prospectus as of any
time shall include any supplement thereto, preliminary prospectus, or any free
writing prospectus in respect thereof.

 

(e)    In connection with the filing of a Registration Statement, the Company
shall:

 

(i)            prepare and file with the SEC within the time periods specified
in Section 5.2(a), a Registration Statement on any form which may be utilized by
the Company and which shall register all of the Registrable Securities for
resale by the holders thereof in accordance with such method or methods of
disposition (but which shall not include an underwritten offering as to which
the Company needs to assist) as may be specified by Vivo and use reasonable best
efforts to cause such Registration Statement to become effective as soon as
reasonably practicable but in any case within the time periods specified in
Section 5.2(a);

 

(ii)            as soon as reasonably practicable prepare and file with the SEC
such amendments and supplements to such Registration Statement (including
without limitation, any required post effective amendments) and the prospectus
included therein as may be necessary to effect and maintain the effectiveness of
such Registration Statement for the period specified in Section 5.2(a) hereof
and as may be required by the applicable rules and regulations of the SEC and
the instructions applicable to the form of such Registration Statement;

 

(iii)            comply with the provisions of the Securities Act with respect
to the disposition of all of the Registrable Securities covered by such
Registration Statement in accordance with the intended methods of disposition by
Vivo provided for in such Registration Statement;

 

(iv)            provide Vivo and its legal counsel (“Legal Counsel”) a
reasonable opportunity to participate in the preparation of such Registration
Statement, each prospectus included therein or filed with the SEC and each
amendment or supplement thereto (but not including any documents incorporated by
reference), in each case subject to customary confidentiality restrictions,
and give reasonable consideration to any comments Legal Counsel provides with
respect to any Shelf Registration Statement or amendment or supplement thereto.
The Company shall furnish to Legal Counsel copies of any correspondence from the
SEC or the staff of the SEC to the Company or its representatives relating to
any Registration Statement;

 

17

 



(v)            promptly notify Vivo (A) when such Registration Statement or the
Prospectus included therein or any prospectus amendment or supplement or
post-effective amendment has been filed, and, with respect to such Registration
Statement or any post-effective amendment, when the same has become effective,
(B) of any comments by the SEC with respect thereto or any request by the SEC
for amendments or supplements to such Registration Statement or prospectus or
for additional information, (C) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or the initiation or
threatening of any proceedings for that purpose, (D) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, or (E) if at any time when a
prospectus is required to be delivered under the Securities Act, that such
Registration Statement, prospectus, prospectus amendment or supplement or
post-effective amendment does not conform in all material respects to the
applicable requirements of the Securities Act and the rules and regulations of
the SEC thereunder or contains an untrue statement of a material fact or omits
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances then
existing; and

 

(vi)            in the event that Form S-3 is not available for the registration
of the resale of Registrable Securities hereunder, the Company shall
(i) register the resale of the Registrable Securities on another appropriate
form reasonably acceptable to Vivo and (ii) undertake to register the
Registrable Securities on Form S-3 as soon as such form is available, provided
that the Company shall maintain the effectiveness of the Registration Statement
then in effect until such time as a Registration Statement on Form S-3 covering
the Registrable Securities has been declared effective by the SEC.

 

(f)    In connection with a shelf registration, the Company may require each
Holder whose Registrable Securities are covered by the shelf registration, to
furnish to the Company such information regarding the Holder, including, without
limitation, its intended method of distribution of Registrable Securities as may
be required in order to comply with the Securities Act. The Holder agrees to
notify the Company as promptly as practicable of any inaccuracy or change in
information previously furnished by the Holder to the Company or of the
occurrence of any event in either case that could cause the prospectus to
contain an untrue statement of a material fact regarding the Holder or its
intended method of disposition of such Registrable Securities or omits to state
any material fact regarding the Holder or its intended method of disposition of
such Registrable Securities required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances then
existing, and promptly to furnish to the Company any additional information
required to correct and update any previously furnished information or required
so that such prospectus shall not contain, with respect to the Holder or the
disposition of such Registrable Securities, an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing. If the Holder fails to provide to the Company any information required
to be provided pursuant to this Section 5.2 after the Holder became aware of the
inaccuracy, omission or required change, the Company may suspend the use of the
Registration Statement and the prospectus contained therein until such time as
the Holder provides the required information to the Company.

 

18

 



Section 5.3.                      Piggyback Registration.

 

(a)    Company Registration. If at any time or from time to time the Company
shall determine to register any of its equity securities, either for its own
account or for the account of security holders (other than (1) in a registration
relating solely to employee benefit plans, (2) a registration on Form S-4 or S-8
(or such other similar successor forms then in effect under the Securities Act),
(3) a primary registration of securities under Rule 415 of the Securities Act,
(4) a registration pursuant to which the Company is offering to exchange its own
securities, (5) a registration statement relating solely to dividend
reinvestment or similar plans, (6) a resale shelf registration statement
relating solely to debt securities of the Company that are convertible into
Common Stock and the underlying shares of Common Stock or (7) a registration
pursuant to Section 5.2), the Company will:

 

(i)            promptly (but in no event less than 10 days before the effective
date of the relevant Registration Statement) give to each Holder written notice
thereof; and

 

(ii)            include in such registration (and any related qualification
under state securities laws or other compliance), and in any underwriting
involved therein, all the Registrable Securities specified in a written request
or requests, made within 5 days after receipt of such written notice from the
Company, by any Holder or Holders, subject, in each case, to the limitations
expressed in Section 5.2 and except as set forth in Section 5.3(b) below.

 

(b)   Underwriting. If the registration of which the Company gives notice is for
a registered public offering involving an underwriting, the Company shall so
advise the Holders as a part of the written notice given pursuant to Section
5.3(a)(i). In such event the right of any Holder to registration pursuant to
this Section 5.3 shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein in subject to the limitations
expressed in Section 5.2. All Holders proposing to distribute their Registrable
Securities through such underwriting shall, together with the Company and the
other parties distributing their securities through such underwriting, enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting by the Company. Notwithstanding any
other provision of this Section 5.3, if the underwriter determines that
marketing factors require a limitation of the number of shares to be
underwritten, the underwriter may limit the number of Registrable Securities to
be included in the registration and underwriting, subject to the terms of this
Section 5.3. The Company shall so advise all holders of the Company’s securities
that would otherwise be registered and underwritten pursuant hereto, and the
number of shares of such securities, including Registrable Securities, that may
be included in the registration and underwriting shall be allocated first to the
Company and second to the Holders and any other holders with registration rights
on a pro rata basis based on the total number of Registrable Securities held by
the Holders and such other holders. No such reduction shall (i) reduce the
securities being offered by the Company for its own account to be included in
the registration and underwriting, or (ii) subject to the limitations expressed
in Section 5.2, reduce the amount of securities of the selling Holders included
in the registration below twenty-five percent (25%) of the total amount of
securities included in such registration by all selling stockholders. No
securities excluded from the underwriting by reason of the underwriter’s
marketing limitation shall be included in such registration. For the avoidance
of doubt, nothing in this Section 5.3(b) is intended to diminish the number of
securities to be included by the Company in the underwriting.

 

19

 



(c)    Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 5.3
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration.

 

Section 5.4.                      Expenses of Registration. All expenses
incurred in connection with all registrations effected pursuant to Sections 5.2
and 5.3, including all registration, filing and qualification fees (including
state securities law fees and expenses), printing expenses, escrow fees, fees
and disbursements of counsel for the Company; provided, however, that the
Company shall not be required to pay the fees of Legal Counsel, stock transfer
taxes or underwriters’ discounts or selling commissions relating to Registrable
Securities.

 

Section 5.5.                      Obligations of the Company. Whenever required
under this Article V to effect the registration of any Registrable Securities,
the Company shall (in addition to the requirements set forth in Section 5.2(e)
with respect to a Registration Statement), as expeditiously as reasonably
possible:

 

(a)    prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to keep such Registration Statement
effective and to comply with the provisions of the Securities Act with respect
to the disposition of all securities covered by such registration statement in
accordance with the intended methods of disposition by sellers thereof set forth
in such registration statement;

 

(b)   permit any Holder which Holder, in the reasonable judgment of the Company,
if deemed to be a controlling person of the Company, to participate in good
faith in the preparation of such Registration Statement and to cooperate in good
faith to include therein material, furnished to the Company in writing, that in
the reasonable judgment of the Company should be included;

 

(c)    furnish to the Holders such numbers of copies of a prospectus, including
all exhibits thereto and documents incorporated by reference therein and a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them;

 

20

 



(d)   in the event of any underwritten public offering, enter into and perform
its obligations under an underwriting agreement, in usual and customary form,
with the managing underwriter(s) of such offering. Each Holder participating in
such underwriting shall also enter into and perform its obligations under such
an agreement;

 

(e)    notify each Holder of Registrable Securities covered by such Registration
Statement as soon as reasonably practicable after notice thereof is received by
the Company of any written comments by the SEC or any request by the SEC or any
other federal or state governmental authority for amendments or supplements to
such Registration Statement or such prospectus or for additional information;

 

(f)    notify each Holder of Registrable Securities covered by such Registration
Statement, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of the happening of any event as a result of
which the prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing;

 

(g)   notify each Holder of Registrable Securities covered by such Registration
Statement as soon as reasonably practicable after notice thereof is received by
the Company of the issuance by the SEC of any stop order suspending the
effectiveness of such Registration Statement or any order by the SEC or any
other regulatory authority preventing or suspending the use of any preliminary
or final prospectus or the initiation or threatening of any proceedings for such
purposes, or any notification with respect to the suspension of the
qualification of the Registrable Securities for offering or sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose;

 

(h)   use its reasonable efforts to prevent the issuance of any stop order
suspending the effectiveness of any Registration Statement or of any order
preventing or suspending the use of any preliminary or final prospectus and, if
any such order is issued, to obtain the withdrawal of any such order as soon as
practicable;

 

(i)     in the case of an underwritten offering, make available for inspection,
at the Company's headquarters during normal business hours, by each Holder
including Registrable Securities in such registration, any underwriter
participating in any distribution pursuant to such registration, and any
attorney, accountant or other agent retained by such Holder or underwriter, all
financial and other records, pertinent corporate documents and properties of the
Company, as such parties may reasonably request, and cause the Company’s
officers, directors and employees to supply all information reasonably requested
by any such Holder, underwriter, attorney, accountant or agent in connection
with such Registration Statement;

 

21

 



(j)     use its reasonable efforts to register or qualify, and cooperate with
the Holders of Registrable Securities covered by such Registration Statement,
the underwriters, if any, and their respective counsel, in connection with the
registration or qualification of such Registrable Securities for offer and sale
under the securities or “blue sky” laws of each state and other jurisdiction of
the United States as any such Holder or underwriters, if any, or their
respective counsel reasonably request in writing, and do any and all other
things reasonably necessary or advisable to keep such registration or
qualification in effect for such period as required by Section 5.2(a), as
applicable; provided that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified or take any
action which would subject it to taxation or general service of process in any
such jurisdiction where it is not then so subject;

 

(k)   in the case of an underwritten offering, obtain for delivery to the
underwriters, if any, an opinion or opinions from counsel for the Company, dated
the effective date of the Registration Statement or, in the event of an
underwritten offering, the date of the closing under the underwriting agreement,
in customary form, scope and substance, which opinions shall be reasonably
satisfactory to such underwriters and their respective counsel;

 

(l)     in the case of an underwritten offering, obtain for delivery to the
Company and the underwriters, a cold comfort letter from the Company’s
independent certified public accountants in customary form and covering such
matters of the type customarily covered by cold comfort letters as managing
underwriter or underwriters reasonably request, dated the date of execution of
the underwriting agreement and brought down to the closing under the
underwriting agreement;

 

(m)        use its reasonable efforts to list the Registrable Securities covered
by such Registration Statement with any securities exchange on which the Common
Stock is then listed;

 

(n)   provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;

 

(o)   cooperate with Holders including Registrable Securities in such
registration and the underwriters, if any, to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be sold,
such certificates to be in such denominations and registered in such names as
such Holders or the managing underwriters may request at least two Business Days
prior to any sale of Registrable Securities; and

 

(p)   use its reasonable efforts to comply with all applicable securities laws
and make available to its Holders, as soon as reasonably practicable, an
earnings statement satisfying the provisions of Section 11(a) of the Securities
Act and the rules and regulations promulgated thereunder.

 

Section 5.6.                      Indemnification.

 

22

 



(a)    The Company will, and does hereby undertake to, indemnify and hold
harmless each Holder of Registrable Securities, each of such Holder’s officers,
directors, employees, partners and agents, and each Person controlling such
Holder, with respect to any registration, qualification or compliance effected
pursuant to this Article V, and each underwriter, if any, and each Person who
controls any underwriter, of the Registrable Securities held by or issuable to
such Holder, against all claims, losses, damages and liabilities (or actions in
respect thereto) to which they may become subject under the Securities Act, the
Exchange Act, or other federal or state law arising out of or based on (A) any
untrue statement (or alleged untrue statement) of a material fact contained in
any prospectus, offering circular or other similar document (including any
related Registration Statement, notification, or the like) incident to any such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances in which they were made, (B) any violation or alleged violation by
the Company of any federal, state or common law rule or regulation applicable to
the Company in connection with any such registration, qualification or
compliance, or (C) any failure to register or qualify Registrable Securities in
any state where the Company or its agents have affirmatively undertaken or
agreed in writing that the Company (the undertaking of any underwriter chosen by
the Company being attributed to the Company) will undertake such registration or
qualification on behalf of the Holders of such Registrable Securities (provided
that in such instance the Company shall not be so liable if it has undertaken
its reasonable efforts to so register or qualify such Registrable Securities)
and will reimburse, as incurred, each such Holder, each such underwriter and
each such director, officer, partner, agent and controlling person, for any
legal and any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action;
provided that the Company will not be liable in any such case to the extent that
any such claim, loss, damage, liability or expense arises out of or is based on
any untrue statement or omission made in reliance and in conformity with written
information furnished to the Company by such Holder or underwriter expressly for
use therein.

 

(b)   Each Holder will, and if Registrable Securities held by or issuable to
such Holder are included in such registration, qualification or compliance
pursuant to this Article V, does hereby undertake to indemnify and hold harmless
the Company, each of its directors, employees, agents and officers, and each
Person controlling the Company, each underwriter, if any, and each Person who
controls any underwriter, of the Company’s securities covered by such a
Registration Statement, and each other Holder, each of such other Holder’s
officers, partners, directors and agents and each Person controlling such other
Holder, against all claims, losses, damages and liabilities (or actions in
respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any such Registration
Statement, prospectus, offering circular or other document, or any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances in which they were made, and will reimburse, as incurred, the
Company, each such underwriter, each such other Holder, and each such director,
officer, employee, agent, partner and controlling Person of the foregoing, for
any legal or any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action, in
each case to the extent, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) was made in such
Registration Statement, prospectus, offering circular or other document, in
reliance upon and in conformity with written information furnished to the
Company by such Holder expressly for use therein; provided, however, that the
liability of each Holder hereunder shall be limited to the net proceeds received
by such Holder from the sale of securities under such Registration Statement. It
is understood and agreed that the indemnification obligations of each Holder
pursuant to any underwriting agreement entered into in connection with any
Registration Statement shall be limited to the obligations contained in this
subsection 5.6(b).

 

23

 



(c)    Each party entitled to indemnification under this Section 5.6 (the
“Indemnified Party”) shall give notice to the party required to provide such
indemnification (the “Indemnifying Party”) of any claim as to which
indemnification may be sought promptly after such Indemnified Party has actual
knowledge thereof, and shall permit the Indemnifying Party to assume the defense
of any such claim or any litigation resulting therefrom; provided that counsel
for the Indemnifying Party, who shall conduct the defense of such claim or
litigation, shall be subject to approval by the Indemnified Party (whose
approval shall not be unreasonably withheld) and the Indemnified Party may
participate in such defense at the Indemnifying Party’s expense if
representation of such Indemnified Party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding; and provided further that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Article V, except
to the extent that such failure to give notice shall materially adversely affect
the Indemnifying Party in the defense of any such claim or any such litigation.
An Indemnifying Party, in the defense of any such claim or litigation, may,
without the consent of each Indemnified Party, consent to entry of any judgment
or enter into any settlement that includes as an unconditional term thereof the
giving by the claimant or plaintiff therein, to such Indemnified Party, of a
release from all liability with respect to such claim or litigation.

 

(d)   In order to provide for just and equitable contribution in case
indemnification is prohibited or limited by law, the Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect the relative fault
of the Indemnifying Party and Indemnified Party in connection with the actions
which resulted in such losses, claims, damages or liabilities, as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of material fact or omission or alleged omission to state a material
fact, has been made by, or relates to information supplied by, such Indemnifying
Party or Indemnified Party, and such party’s relative intent, knowledge, access
to information and opportunity to correct or prevent such actions; provided,
however, that, in any case, (i) no Holder will be required to contribute any
amount in excess of the public offering price of all securities offered by it
pursuant to such Registration Statement less all underwriting fees and discounts
and (ii) no Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

 

24

 



Section 5.7.                      Information by Holder. The Holder or Holders
of Registrable Securities included in any registration shall furnish to the
Company such information regarding such Holder or Holders and the distribution
proposed by such Holder or Holders as the Company may reasonably request in
writing and as shall be required in connection with any registration,
qualification or compliance referred to in this Article V.

 

Section 5.8.                      Transfer of Registration Rights. The rights,
contained in Sections 5.2 and 5.3 hereof, to cause the Company to register the
Registrable Securities, may be assigned or otherwise conveyed by Vivo pursuant
to a transfer not prohibited by Section 3.2.

 

Section 5.9.                      Delay of Registration. No Holder shall have
any right to obtain or seek an injunction restraining or otherwise delaying any
such registration as the result of any controversy that might arise with respect
to the interpretation or implementation of this Article V.

 

Section 5.10.                  Termination of Registration Rights. In addition
to any termination of this Agreement in accordance with Section 6.1 hereof, the
rights of Vivo to cause the Company to register securities under Article V
hereof shall terminate on the date when there no longer remaining any
Registrable Securities.

 

ARTICLE VI 

 

TERMINATION

 

Section 6.1.                      Termination. This Agreement shall terminate
and be of no further force and effect upon and after the Company’s consummation
of a Change of Control; provided, however, that such termination shall not waive
or release any party from any liability for such party’s willful breach of this
Agreement occurring prior to such termination.

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.1.                      Entire Agreement. This Agreement (together
with the Securities Purchase Agreement, the Warrants and the Company’s
Certificate of Designation of Preferences, Rights and Limitations of Series D
Convertible Preferred Stock) constitutes the entire understanding and agreement
between the parties as to the matters covered herein and supersedes and replaces
any prior understanding, agreement or statement of intent, in each case, written
or oral, of any and every nature with respect thereto.

 

Section 7.2.                      Specific Performance. The parties hereto agree
that the obligations imposed on them in this Agreement are special, unique and
of an extraordinary character, and that, in the event of breach or threatened
breach by any party, damages would not be an adequate remedy and each of the
other parties shall be entitled to specific performance and injunctive and other
equitable relief in addition to any other remedy to which it may be entitled, at
law or in equity; and the parties hereto further agree to waive any requirement
for the securing or posting of any bond in connection with the obtaining of any
such injunctive or other equitable relief.

 

25

 



Section 7.3.                      Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts entered into and performed entirely within such state,
without regard to conflict of laws principles.

 

Section 7.4.                      Amendment and Waiver.

 

(a)    This Agreement may be amended or modified, and any provision hereof may
be waived, in whole or in part, at any time pursuant to an agreement in writing
executed by the Company and Vivo.

 

(b)   Any failure by any party at any time to enforce any of the provisions of
this Agreement shall not be construed a waiver of such provision or any other
provisions hereof.

 

Section 7.5.                      Binding Effect. Except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the parties’ successors and permitted assigns.

 

Section 7.6.                      Notices. Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(a) the date of transmission, if such notice or communication is delivered via
facsimile or email at the facsimile number or email address specified in this
Section prior to 6:30 p.m. (Pacific Time) on a Business Day, (b) the next
Business Day after the date of transmission, if such notice or communication is
delivered via facsimile or email at the facsimile number or email address
specified in this Section on a day that is not a Business Day or later than 6:30
p.m. (Pacific Time) on any Business Day, (c) the Business Day following the date
of deposit with a nationally recognized overnight courier service, or (d) upon
actual receipt by the party to whom such notice is required to be given. The
addresses, facsimile numbers and email addresses for such notices and
communications are those set forth on the signature pages hereof, or such other
address or facsimile number as may be designated in writing hereafter, in the
same manner, by any such Person.

 

Section 7.7.                      Severability. If any portion of this Agreement
shall be declared void or unenforceable by any court or administrative body of
competent jurisdiction, such portion shall be deemed severable from the
remainder of this Agreement, which shall continue in all respects valid and
enforceable.

 

Section 7.8.                      Counterparts. This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original, but
all of which together shall constitute a single instrument.

 

[The remainder of this page intentionally left blank]

 

26

 



IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be executed on its behalf as of the date first written
above.

 

 



  AMYRIS, INC.         By:       Name:     Title:         Address for Notice:   
                     

 

 

 

  Facsimile No.:   Email Address:   Attn:       with a copy (which shall not
constitute notice) to:       Fenwick & West LLP   801 California Street  
Mountain View, CA 94110   Attention: David Michaels

  Email Address:  

 

 

 

[Signature Page to Stockholder Agreement]

 



IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be executed on its behalf as of the date first written
above.

 

  Vivo Capital Fund VIII, L.P.         By:       Name:     Title:      

 

  Vivo Surplus Funds VIII, L.P.         By:       Name:     Title:      

  Address:              

 

 

  Facsimile No.:     Email Address:  

 



  with a copy to (which shall not constitute notice) to:       Perkins Coie LLP
  3150 Porter Drive   Palo Alto, CA 94303   Attention: Edward Wes

  Email Address:  

 

 

 

 



[Signature Page to Stockholder Agreement]

 

 

Exhibit D

 

PURCHASER SUITABILITY QUESTIONNAIRE

FOR

AMYRIS, INC.

 

This Questionnaire is to be completed by each ENTITY (trust, corporation,
partnership or other organization) purchasing securities of Amyris, Inc., a
Delaware corporation (the “Company”). The purpose of this Questionnaire is to
assure the Company that the proposed investor will meet certain suitability
standards in connection with investment in the Company and the purchase of
shares of (i) the Company’s common stock, $0.0001 par value per share, and (ii)
the Company’s Series D Convertible Preferred Stock, $0.0001 par value per share
(collectively, the “Shares”), including those imposed by applicable state and
federal securities laws and the regulations under those laws.

If the answer to any question is “None” or ”Not Applicable,” please so state. If
more space is needed for any answer, additional sheets may be attached.

Your answers will be kept confidential at all times. However, by signing this
Questionnaire, you agree that the Company may present this Questionnaire to such
parties as it deems appropriate to establish the availability of exemptions from
registration or qualification requirements under federal and state securities
laws.

1. IDENTIFICATION

 

 



1.1 Name(s) in which the Shares are to be registered:             1.2 Tax
Identification Number:         1.3 Address of principal place of business:      
      1.4 Telephone
number:______________________________________________________________     1.5
Jurisdiction of formation or of incorporation (Name the State or Country):      
  1.6 Form of entity (e.g., corporation, general partnership, limited
partnership, trust, etc.):    



 







 

 

 

 



1.7 Nature of business (e.g., investment, banking, manufacturing, venture
capital investment fund, etc.):        

 



 

2. ACCREDITATION

 



2.1 Amount of the proposed investment: $ _________________________       2.2 Is
the entity's cash flow from all sources sufficient to satisfy its current needs,
including possible contingencies, such that the entity has no need for liquidity
in this proposed investment?         Yes_____                  No_____       2.3
Was the entity specifically formed for the purpose of investing in the Company?
        Yes_____                  No_____       2.4 Does the entity have the
ability to bear the economic risk of the investment, i.e., can the entity afford
to lose its entire investment?         Yes_____                  No_____      
2.5 Is the entity an employee benefit plan governed by the Employee Retirement
Income Security Act of 1974 (a 401(k) Plan, Keogh Plan, pension plan, etc.,
maintained by an employer for its employees)?        
Yes_____                  No_____         IF YES, please indicate which, if any,
of the following categories accurately describes the entity:         _____ the
employee benefit plan has total assets in excess of $5,000,000.         _____
the plan is a self-directed plan with investment decisions made solely by
persons listed in Section 2.6 below or who are individuals, and each such
individual has a net worth in excess $1,000,000 or had an individual income in
excess of $200,000 in each of the two most recent years and has a reasonable
expectation of reaching the same income level in the current year.         _____
investment decisions are made by a plan fiduciary which is either a bank,
savings and loan association, insurance company or registered investment
advisor.       2.6 Please indicate which, if any, of the following categories
accurately describes the entity:         _____ A bank.         _____ A savings
and loan association.      

 



 

 

_____A broker-dealer registered under Section 15 of the Securities Exchange Act
of 1934.      _____An insurance company.

 

_____An investment company registered under the Investment Company Act of 1940
or a business development company as defined in Section 2(a)(48) of that Act.
   

_____A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.    

_____A private business development company defined in Section 202(a)(22) of the
Investment Advisors Act of 1940.    

_____An organization described in Section 501(c)(3) of the Internal Revenue Code
with total assets in excess of $5,000,000 not formed for the purpose of
investing in the Company.    

_____A corporation with total assets in excess of $5,000,000, not formed for the
purpose of investing in the Company.    

_____A partnership with total assets in excess of $5,000,000, not formed for the
purpose of investing in the Company.    

_____A Massachusetts or similar business trust with total assets in excess of
$5,000,000, not formed for the purpose of investing in the Company.    

_____Any other trust with total assets in excess of $5,000,000, not formed for
the purpose of investing in the Company.     2.7Please indicate if one of the
following describes the equity owners of the entity:



 

_____Each equity owner of the entity (i.e., all shareholders, all general and/or
limited partners or all beneficiaries, as applicable) is an individual whose net
worth or joint net worth with his or her spouse exceeds $1,000,000.    

_____Each equity owner of the entity is an individual who had a personal income
in excess of $200,000 in each of the two (2) most recent years or joint income
with that person's spouse in excess of $300,000 in each of those years and
reasonably expects to reach the same income level in the current year.    

_____Each equity owner of the entity is an entity described in at least one
category of Question 2.6 above.    

_____Although not all equity owners are described in the same category above in
this Question 2.7, each equity owner is described in at least one such category.

 

 



2.8Please indicate which of the following also describes the equity owners of
the entity:    _____Each equity owner of the entity has, by reason of his, her
or its business and financial experience, the capacity to evaluate the merits
and risks of the entity's proposed investment and to protect his, her or its own
interests in connection with the investment.    

_____Each of the equity owners of the entity is able to bear the economic risk
of the entity's investment, i.e., can afford loss of the entity's entire
investment.    

_____The beneficial interest of each equity owner in the entity's proposed
investment is less than 10% of such equity owner's net worth, or joint net worth
with his or her spouse.    

_____Although not all equity owners are described in the same category above in
this Question 2.8, each equity owner is described in at least one such category.

 

3. ADDITIONAL INFORMATION

 

3.1Has your entity previously invested in private placements of securities of
newly-formed, non-public companies or companies without a history of significant
profits or earnings?

 

Never _______          Rarely _______          On Several Occasions _______

 

3.2Does your entity, by reason of its business and financial knowledge and
experience, have the capacity to evaluate the merits and risks of the entity's
proposed investment and to protect the entity's own interests in connection with
its investment in the Company?

 

    Yes_____                  No_____

 

    IF YES, please describe the business and financial knowledge and experience,
indicating factual basis for your conclusion that the entity has such capacity.
                       



 



3.3Do the persons responsible for making the investment decision for the entity,
by reason of their business and financial knowledge and experience, have the
capacity to evaluate the merits and risks of the entity's proposed investment?

 

    Yes_____                  No_____

 



    IF YES, please describe the business and financial knowledge and experience,
indicating factual basis for your conclusion that those persons have such
capacity.            

 

 

 

 

 



           

 

3.4If you have used the services of a securities broker or dealer or a finder in
submitting subscription documentation for the Shares, please identify the
broker, dealer or finder:            

 

3.5Are you relying on the business or financial experience of an accountant,
attorney or other professional advisor in evaluating the merits and risks of
this investment in order to protect your own interest?    

    Yes_____                  No_____

 

    IF YES, please (a) have your advisor complete the Company's form of
Advisor's Questionnaire and submit it with this Questionnaire, and (b) identify
the advisor.           Name of professional
advisor:________________________________________________





 

4. EXECUTION

 

The information provided in this Questionnaire is true and complete as of the
date provided below in all material respects and the undersigned recognizes that
the Company is relying on the truth and accuracy of such information. The
undersigned agrees to notify the Company promptly of any changes in the
foregoing information that may occur prior to the closing of the sale of Shares
of the Company.

 

 



  Name of Entity:             (Please Print or Type)         By:      
(Signature)         Name:       (Please Print or Type)         Title:      
(Please Print or Type)         Date:        

 



 



 

 

Exhibit E

 

FORM OF CERTIFICATE OF DESIGNATION

 

 

 

 

 

 



 

 

AMYRIS, INC.

 

CERTIFICATE OF DESIGNATION OF PREFERENCES,

RIGHTS AND LIMITATIONS

OF

SERIES D CONVERTIBLE PREFERRED STOCK

 

PURSUANT TO SECTION 151 OF THE

DELAWARE GENERAL CORPORATION LAW

 

The undersigned, John Melo and Stephen Dobson, do hereby certify that:

 

1. They are the President and Assistant Secretary, respectively, of Amyris,
Inc., a Delaware corporation (the “Corporation”).

 

2. The Corporation is authorized to issue 5,000,000 shares of preferred stock,
none of which have been issued.

 

3. The following resolutions were duly adopted by the board of directors of the
Corporation (the “Board of Directors”):

 

WHEREAS, the certificate of incorporation of the Corporation provides for a
class of its authorized stock known as preferred stock, consisting of 5,000,000
shares, $0.0001 par value per share, issuable from time to time in one or more
series;

 

WHEREAS, the Board of Directors is authorized to fix the dividend rights,
dividend rate, voting rights, conversion rights, rights and terms of redemption
and liquidation preferences of any wholly unissued series of preferred stock and
the number of shares constituting any series and the designation thereof, of any
of them; and

 

WHEREAS, it is the desire of the Board of Directors, pursuant to its authority
as aforesaid, to fix the rights, preferences, restrictions and other matters
relating to a series of preferred stock, which shall consist of up to 15,000
shares of the preferred stock which the Corporation has the authority to issue,
as follows:

 

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of preferred stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of preferred
stock as follows:

 



1

 

TERMS OF PREFERRED STOCK

 

Section 1. Definitions. For the purposes hereof, the following terms shall have
the following meanings:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 of the Securities
Act.

 

“Alternate Consideration” shall have the meaning set forth in Section 7(e).

 

“Beneficial Ownership Limitation” shall have the meaning set forth in Section
6(d).

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Change of Control Transaction” means the occurrence after the applicable
Original Issue Date of any of (a) an acquisition by an individual or legal
entity or “group” (as described in Rule 13d-5(b)(1) promulgated under the
Exchange Act) of effective control (whether through legal or beneficial
ownership of capital stock of the Corporation, by contract or otherwise) of in
excess of 50% of the voting securities of the Corporation, (b) the Corporation
merges into or consolidates with any other Person, or any Person merges into or
consolidates with the Corporation and, after giving effect to such transaction,
the stockholders of the Corporation immediately prior to such transaction own
less than 50% of the aggregate voting power of the Corporation or the successor
entity of such transaction, (c) the Corporation sells or transfers all or
substantially all of its assets to another Person and the stockholders of the
Corporation immediately prior to such transaction own less than 50% of the
aggregate voting power of the acquiring entity immediately after the
transaction, (d) a replacement at one time or within a one year period of more
than one-half of the members of the Board of Directors which is not approved by
a majority of those individuals who are members of the Board of Directors on the
applicable Original Issue Date (or by those individuals who are serving as
members of the Board of Directors on any date whose nomination to the Board of
Directors was approved by a majority of the members of the Board of Directors
who are members on the applicable Original Issue Date), or (e) the execution by
the Corporation of an agreement to which the Corporation is a party or by which
it is bound, providing for any of the events set forth in clauses (a) through
(d) above.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1 of the Purchase Agreement.

 

“Commission” means the United States Securities and Exchange Commission.

2

 



“Common Shares” means the shares of Common Stock issued and sold by the Company
pursuant to the Purchase Agreement.

 

“Common Stock” means the Corporation’s common stock, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Corporation or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Conversion Amount” means the Stated Value at issue.

 

“Conversion Date” shall have the meaning set forth in Section 6(a).

 

“Conversion Price” shall have the meaning set forth in Section 6(b).

 

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Preferred Stock in accordance with the terms
hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Fundamental Transaction” shall have the meaning set forth in Section 7(e).

 

“Holder” shall have the meaning given such term in Section 2.

 

“Liquidation” shall have the meaning set forth in Section 5.

 

“New York Courts” shall have the meaning set forth in Section 8(d).

 

“Notice of Conversion” shall have the meaning set forth in Section 6(a).

 

“Original Issue Date” means, with respect to a share of Preferred Stock, the
date of the first issuance of any such share of Preferred Stock regardless of
the number of transfers of any such share of Preferred Stock and regardless of
the number of certificates which may be issued to evidence such Preferred Stock.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Preferred Stock” shall have the meaning set forth in Section 2.

 

3

 



“Purchase Agreement” means the Securities Purchase Agreement, dated as of August
2, 2017, among the Corporation and the Holder, as amended, modified or
supplemented from time to time in accordance with its terms.

 

“Securities” means the Common Shares, Preferred Stock, the Warrants, and the
Underlying Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Share Delivery Date” shall have the meaning set forth in Section 6(c).

 

“Stated Value” shall have the meaning set forth in Section 2, as the same may be
increased pursuant to Section 3.

 

“Subsidiary” means any subsidiary of the Corporation as disclosed in the
Corporation’s Annual Report on Form 10-K for the year ended December 31, 2016
and shall, where applicable, also include any direct or indirect subsidiary of
the Corporation formed or acquired after December 31, 2016.

 

“Successor Entity” shall have the meaning set forth in Section 7(e).

 

“Trading Day” means a day on which the principal Trading Market is open for
business.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTCQB or OTCQX (or any successors to
any of the foregoing).

 

“Transfer Agent” means Wells Fargo Shareholder Services, the current transfer
agent of the Corporation with a mailing address of 1110 Centre Point Curve,
Suite 101, Mendota Heights, MN 55120 and a telephone number of (855) 217-6361,
and any successor transfer agent of the Corporation.

 

“Underlying Shares” means the shares of Common Stock issued and issuable (a)
upon conversion of the Preferred Stock in accordance with the terms of this
Certificate of Designation and (b) upon exercise of the Warrants.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if OTCQB or OTCQX is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on OTCQB or OTCQX as applicable, (c) if the Common Stock is not then listed or
quoted for trading on OTCQB or OTCQX and if prices for the Common Stock are then
reported in the “Pink Sheets” published by OTC Markets, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported, or (d) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Holders of a majority in
interest of the Preferred Stock then outstanding and reasonably acceptable to
the Corporation, the fees and expenses of which shall be paid by the
Corporation.

 

4

 



“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Holder at the Closing in accordance with Section 6(g) of the Purchase
Agreement, in the forms of Exhibit A and Exhibit B attached to the Purchase
Agreement.

 

Section 2. Designation, Amount and Par Value. The series of preferred stock
shall be designated as its Series D Convertible Preferred Stock (the “Preferred
Stock”) and the number of shares so designated shall be up to 15,000 (which may
be increased without the written consent of all of the holders of the Preferred
Stock (each, a “Holder” and collectively, the “Holders”)). Each share of
Preferred Stock shall have a par value of $0.0001 per share and a stated value
equal to $1,000 (the “Stated Value”).

 

Section 3. Dividends. Prior to declaring any dividend or other distribution of
its assets (or right to acquire its assets) to holders of shares of Common
Stock, by way of return of capital or otherwise (including, without limitation,
any distribution of cash, stock or other securities, property or options by way
of a dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction, but excluding any dividend that
results in adjustment to the Conversion Price pursuant to Section 7(a) below) (a
“Distribution”), the Corporation shall first declare a dividend per share on the
Preferred Stock equal to $0.0001 per share. Subject to the preceding sentence,
if the Corporation declares or makes any other Distribution to the holders of
shares of Common Stock, then Holders shall be entitled to receive, and the
Corporation shall make payments on shares of Preferred Stock equal (on an
as-if-converted-to-Common-Stock basis, disregarding for such purpose any
conversion limitations hereunder) to and in the same form as such Distribution
is actually paid on shares of the Common Stock when, as and if such dividends
are paid on shares of the Common Stock. Except as set forth in the first
sentence of this Section 3, no other Distributions shall be paid on shares of
Preferred Stock. The Corporation shall not pay any dividends on the Common Stock
unless the Corporation simultaneously complies with this provision.

 

Section 4. Voting Rights. Except as otherwise provided herein or as otherwise
required by law, the Preferred Stock shall have no voting rights. However, as
long as any shares of Preferred Stock are outstanding, the Corporation shall
not, without the affirmative vote of the Holders of a majority of the then
outstanding shares of the Preferred Stock, (a) alter or change adversely the
powers, preferences or rights given to the Preferred Stock, (b) authorize or
create any class of stock ranking as to dividends, redemption or distribution of
assets upon a Liquidation (as defined in Section 5) senior to, or otherwise pari
passu with, the Preferred Stock, (c) amend its certificate of incorporation or
other charter documents, including this Certificate of Designation, in any
manner that adversely affects any rights of the Holders, (d) increase the number
of authorized shares of Preferred Stock, or (e) enter into any agreement with
respect to any of the foregoing.

 

5

 



Section 5. Liquidation. Upon any liquidation, dissolution or winding-up of the
Corporation, whether voluntary or involuntary (a “Liquidation”), the Holders
shall be entitled to receive out of the assets, whether capital or surplus, of
the Corporation the same amount and form of consideration that a holder of
Common Stock would receive if the Preferred Stock were fully converted
(disregarding for such purposes any conversion limitations hereunder) to Common
Stock which amounts shall be paid pari passu with all holders of Common Stock. A
Fundamental Transaction or Change of Control Transaction shall be deemed a
Liquidation; provided, that a Change of Control Transaction where the
Corporation is the surviving corporation and the Common Stock remains listed or
quoted on any trading market, shall not be deemed a Liquidation. The Corporation
shall mail written notice of any such Liquidation, not less than 20 days prior
to the payment date stated therein, to each Holder.

 

Section 6. Conversion.

 

a)                  Conversions at Option of Holder. Each share of Preferred
Stock shall be convertible, at any time and from time to time from and after the
applicable Original Issue Date at the option of the Holder thereof, into that
number of shares of Common Stock (subject to the limitation set forth in Section
6(d)) determined by dividing the Stated Value of such share of Preferred Stock
by the Conversion Price. Holders shall effect conversions by providing the
Corporation with the form of conversion notice attached hereto as Annex A (a
“Notice of Conversion”). Each Notice of Conversion shall specify the number of
shares of Preferred Stock to be converted, the number of shares of Preferred
Stock owned prior to the conversion at issue, the number of shares of Preferred
Stock owned subsequent to the conversion at issue and the date on which such
conversion is to be effected, which date may not be prior to the date the
applicable Holder delivers by facsimile or email such Notice of Conversion to
the Corporation (such date, the “Optional Conversion Date”). If no Optional
Conversion Date is specified in a Notice of Conversion, the Optional Conversion
Date shall be the date that such Notice of Conversion to the Corporation is
deemed delivered hereunder. No ink-original Notice of Conversion shall be
required, nor shall any medallion guarantee (or other type of guarantee or
notarization) of any Notice of Conversion form be required. The calculations and
entries set forth in the Notice of Conversion shall control in the absence of
manifest or mathematical error. To effect conversions of shares of Preferred
Stock, a Holder shall not be required to surrender the certificate(s)
representing the shares of Preferred Stock to the Corporation unless all of the
shares of Preferred Stock represented thereby are so converted, in which case
such Holder shall deliver the certificate representing such shares of Preferred
Stock promptly following the Conversion Date at issue. Shares of Preferred Stock
converted into Common Stock or redeemed in accordance with the terms hereof
shall be canceled and shall not be reissued.

 

6

 



b)                  Conversion Price. The conversion price for the Preferred
Stock shall equal $4.26, subject to adjustment as set forth herein (the
“Conversion Price”).

 

c)                  Mechanics of Conversion

 

i.                        Delivery of Conversion Shares Upon Conversion. Not
later than three (3) Trading Days and after each Conversion Date (the “Share
Delivery Date”), the Corporation shall deliver, or cause to be delivered, to the
converting Holder the number of Conversion Shares being acquired upon the
conversion of the Preferred Stock.

 

ii.                        Failure to Deliver Conversion Shares. If, in the case
of any Notice of Conversion, such Conversion Shares are not delivered to or as
directed by the applicable Holder by the Share Delivery Date, the Holder shall
be entitled to elect by written notice to the Corporation at any time on or
before its receipt of such Conversion Shares, to rescind such Conversion, in
which event the Corporation shall promptly return to the Holder any original
Preferred Stock certificate delivered to the Corporation and the Holder shall
promptly return to the Corporation the Conversion Shares issued to such Holder
pursuant to the rescinded Notice of Conversion.

 

iii.                        Obligation Absolute. The Corporation’s obligation to
issue and deliver the Conversion Shares upon conversion of Preferred Stock in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by a Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by such
Holder or any other Person of any obligation to the Corporation or any violation
or alleged violation of law by such Holder or any other person, and irrespective
of any other circumstance which might otherwise limit such obligation of the
Corporation to such Holder in connection with the issuance of such Conversion
Shares; provided, however, that such delivery shall not operate as a waiver by
the Corporation of any such action that the Corporation may have against such
Holder. In the event a Holder shall elect to convert any or all of the Stated
Value of its Preferred Stock or in connection with any mandatory conversion
pursuant to Section 6(a)(ii), the Corporation may not refuse conversion based on
any claim that such Holder or any one associated or affiliated with such Holder
has been engaged in any violation of law, agreement or for any other reason,
unless an injunction from a court, on notice to Holder, restraining and/or
enjoining conversion of all or part of the Preferred Stock of such Holder shall
have been sought and obtained, and the Corporation posts a surety bond for the
benefit of such Holder in the amount of 150% of the Stated Value of Preferred
Stock which is subject to the injunction, which bond shall remain in effect
until the completion of arbitration/litigation of the underlying dispute and the
proceeds of which shall be payable to such Holder to the extent it obtains
judgment. In the absence of such injunction, the Corporation shall issue
Conversion Shares upon a properly noticed conversion.

 

7

 



iv.                        Reservation of Shares Issuable Upon Conversion. The
Corporation covenants that it will at all times reserve and keep available out
of its authorized and unissued shares of Common Stock for the sole purpose of
issuance upon conversion of the Preferred Stock, as herein provided, free from
preemptive rights or any other actual contingent purchase rights of Persons
other than the Holder (and the other holders of the Preferred Stock), not less
than such aggregate number of shares of the Common Stock as shall (subject to
the terms and conditions set forth in the Purchase Agreement) be issuable
(taking into account the adjustments and restrictions of Section 7) upon the
conversion of the then outstanding shares of Preferred Stock. The Corporation
covenants that all shares of Common Stock that shall be so issuable shall, upon
issue, be duly authorized, validly issued, fully paid and nonassessable.

 

v.                        Fractional Shares. No fractional shares or scrip
representing fractional shares shall be issued upon the conversion of the
Preferred Stock. As to any fraction of a share which the Holder would otherwise
be entitled to purchase upon such conversion, the Corporation shall at its
election, either pay a cash adjustment in respect of such final fraction in an
amount equal to such fraction multiplied by the Conversion Price or round up to
the next whole share.

 

vi.                        Transfer Taxes and Expenses. The issuance of
Conversion Shares on conversion of this Preferred Stock shall be made without
charge to any Holder for any documentary stamp or similar taxes that may be
payable in respect of the issue or delivery of such Conversion Shares, provided
that the Corporation shall not be required to pay any tax that may be payable in
respect of any transfer involved in the issuance and delivery of any such
Conversion Shares upon conversion in a name other than that of the Holders of
such shares of Preferred Stock and the Corporation shall not be required to
issue or deliver such Conversion Shares unless or until the Person or Persons
requesting the issuance thereof shall have paid to the Corporation the amount of
such tax or shall have established to the reasonable satisfaction of the
Corporation that such tax has been paid. The Corporation shall pay all Transfer
Agent fees required for same-day processing of any Notice of Conversion and all
fees to the Depository Trust Company (or another established clearing
corporation performing similar functions) required for same-day electronic
delivery of the Conversion Shares.

 

8

 



d)                 Beneficial Ownership Limitation. Notwithstanding anything to
the contrary contained herein, the Corporation shall not effect any conversion
of the Preferred Stock, and a Holder shall not have the right to convert any
portion of the Preferred Stock, to the extent that, after giving effect to the
conversion set forth on the applicable Notice of Conversion, such Holder
(together with such Holder’s Affiliates, and any Persons acting as a group
together with such Holder or any of such Holder’s Affiliates (such Persons,
“Attribution Parties”)) would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below).  For purposes of the foregoing
sentence, the number of shares of Common Stock beneficially owned by such Holder
and its Affiliates and Attribution Parties shall include the number of shares of
Common Stock issuable upon conversion of the Preferred Stock with respect to
which such determination is being made, but shall exclude the number of shares
of Common Stock which are issuable upon (i) conversion of the remaining,
unconverted Stated Value of Preferred Stock beneficially owned by such Holder or
any of its Affiliates or Attribution Parties and (ii) exercise or conversion of
the unexercised or unconverted portion of any other securities of the
Corporation subject to a limitation on conversion or exercise analogous to the
limitation contained herein (including, without limitation, the Preferred Stock
or the Warrants) beneficially owned by such Holder or any of its Affiliates or
Attribution Parties.  Except as set forth in the preceding sentence, for
purposes of this Section 6(d), beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder. To the extent that the limitation contained in this
Section 6(d) applies, the determination of whether the Preferred Stock is
convertible (in relation to other securities owned by such Holder together with
any Affiliates and Attribution Parties) and of how many shares of Preferred
Stock are convertible shall be in the sole discretion of such Holder (provided
that such determination by Holder shall be reasonably acceptable to the
Corporation), and the submission of a Notice of Conversion shall be deemed to be
such Holder’s determination of whether the shares of Preferred Stock may be
converted (in relation to other securities owned by such Holder together with
any Affiliates and Attribution Parties) and how many shares of the Preferred
Stock are convertible, in each case subject to the Beneficial Ownership
Limitation. To ensure compliance with this restriction, each Holder will be
deemed to represent to the Corporation each time it delivers a Notice of
Conversion that such Notice of Conversion has not violated the restrictions set
forth in this paragraph and the Corporation shall have no obligation to verify
or confirm the accuracy of such determination. In addition, a determination as
to any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 6(d), in determining the number of
outstanding shares of Common Stock, a Holder may rely on the number of
outstanding shares of Common Stock as stated in the most recent of the
following: (i) the Corporation’s most recent periodic or annual report filed
with the Commission, as the case may be, (ii) a more recent public announcement
by the Corporation or (iii) a more recent written notice by the Corporation or
the Transfer Agent setting forth the number of shares of Common Stock
outstanding.  Upon the written or oral request of a Holder, the Corporation
shall within two Trading Days confirm orally and in writing to such Holder the
number of shares of Common Stock then outstanding.  In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Corporation, including the
Preferred Stock, by such Holder or its Affiliates or Attribution Parties since
the date as of which such number of outstanding shares of Common Stock was
reported. The “Beneficial Ownership Limitation” shall be 9.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock issuable upon conversion of Preferred Stock
held by the applicable Holder. A Holder, upon notice to the Corporation, may
waive the Beneficial Ownership Limitation provisions of this Section 6(d)
applicable to its Preferred Stock, provided that such waiver (i) will not be
effective until the 61st day after such notice is delivered to the Corporation,
(ii) shall only apply to such Holder and no other Holder and (iii) will not be
effective to the extent such waiver would require the prior approval of the
Corporation’s stockholders, unless such approval has been obtained. If such
stockholder approval is required and has not been obtained, the Corporation
shall use its commercially reasonable efforts to timely obtain such stockholder
approval. The provisions of this paragraph shall be construed and implemented in
a manner otherwise than in strict conformity with the terms of this Section 6(d)
to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation contained herein
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of Preferred Stock.

 

9

 



Section 7. Certain Adjustments.

 

a)                  Stock Dividends and Stock Splits. If the Corporation, at any
time while this Preferred Stock is outstanding: (i) pays a stock dividend or
otherwise makes a distribution or distributions payable in shares of Common
Stock on shares of Common Stock or any other Common Stock Equivalents (which,
for avoidance of doubt, shall not include any shares of Common Stock issued by
the Corporation upon conversion of, or payment of a dividend on, this Preferred
Stock), (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, (iii) combines (including by way of a reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (iv)
issues, in the event of a reclassification of shares of the Common Stock, any
shares of capital stock of the Corporation, then the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding any treasury shares of the Corporation) outstanding
immediately before such event, and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event. Any
adjustment made pursuant to this Section 7(a) shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

 

b)                  Subsequent Rights Offerings. In addition to any adjustments
pursuant to Section 7(a) above, if at any time subsequent to the applicable
Original Issue Date the Corporation grants, issues or sells any Common Stock
Equivalents or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of shares of Common Stock, but
excluding any issuances under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Corporation (the “Purchase Rights”), then each Holder of Preferred Stock
will be entitled to acquire, upon the terms applicable to such Purchase Rights,
the aggregate Purchase Rights which the Holder could have acquired if the Holder
had held the number of shares of Common Stock acquirable upon complete
conversion of such Holder’s Preferred Stock (without regard to any limitations
on exercise hereof, including without limitation, the Beneficial Ownership
Limitation) immediately before the date on which a record is taken for the
grant, issuance or sale of such Purchase Rights, or, if no such record is taken,
the date as of which the record holders of shares of Common Stock are to be
determined for the grant, issue or sale of such Purchase Rights (provided,
however, to the extent that the right of a Holder to participate in any such
Purchase Right would result in the Holder exceeding the Beneficial Ownership
Limitation and the Beneficial Ownership Limitation is not waived by the Holder,
then the Holder shall not be entitled to participate in such Purchase Right to
such extent (or beneficial ownership of such shares of Common Stock as a result
of such Purchase Right to such extent) and such Purchase Right to such extent
shall be held in abeyance for the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Beneficial Ownership
Limitation).

 

10

 



c)                  Pro Rata Distributions. During such time as this Preferred
Stock is outstanding, if the Corporation shall declare or make any Distribution,
at any time after the issuance of this Preferred Stock, then, in each such case,
the Holder shall be entitled to participate in such Distribution to the same
extent that the Holder would have participated therein if the Holder had held
the number of shares of Common Stock acquirable upon complete conversion of this
Preferred Stock (without regard to any limitations on conversion hereof,
including without limitation, the Beneficial Ownership Limitation) immediately
before the date of which a record is taken for such Distribution, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the participation in such Distribution (provided,
however, to the extent that the right of a Holder to participate in any such
Distribution would result in the Holder exceeding the Beneficial Ownership
Limitation and the Beneficial Ownership Limitation is not waived by the Holder,
then the Holder shall not be entitled to participate in such Distribution to
such extent (or in the beneficial ownership of any shares of Common Stock as a
result of such Distribution to such extent) and the portion of such Distribution
shall be held in abeyance for the benefit of the Holder until such time, if
ever, as its right thereto would not result in the Holder exceeding the
Beneficial Ownership Limitation).

 

d)                 Fundamental Transaction. If, at any time while this Preferred
Stock is outstanding, (i) the Corporation, directly or indirectly, in one or
more related transactions effects any merger or consolidation of the Corporation
with or into another Person, (ii) the Corporation, directly or indirectly,
effects any sale, lease, license, assignment, transfer, conveyance or other
disposition of all or substantially all of its assets in one or a series of
related transactions, (iii) any, direct or indirect, purchase offer, tender
offer or exchange offer (whether by the Corporation or another Person) is
completed pursuant to which holders of Common Stock are permitted to sell,
tender or exchange their shares for other securities, cash or property and has
been accepted by the holders of 50% or more of the outstanding Common Stock,
(iv) the Corporation, directly or indirectly, in one or more related
transactions effects any reclassification, reorganization or recapitalization of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property, or (v) the Corporation, directly or indirectly, in one or more related
transactions consummates a stock or share purchase agreement or other business
combination (including, without limitation, a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person whereby such other Person
acquires more than 50% of the outstanding shares of Common Stock (not including
any shares of Common Stock held by the other Person or other Persons making or
party to, or associated or affiliated with the other Persons making or party to,
such stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, the Holder shall have the right to receive,
for each Conversion Share that would have been issuable upon such conversion
immediately prior to the occurrence of such Fundamental Transaction (had the
Conversion Time occurred immediately prior to the occurrence of such Fundamental
Transaction and without regard to any limitation in Section 6(d) on the
conversion of this Preferred Stock), the number of shares of common stock of the
successor or acquiring corporation or shares of Common Stock of the Corporation,
if it is the surviving corporation, and any additional consideration (the
“Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of the number of shares of Common Stock for which this
Preferred Stock is convertible immediately prior to such Fundamental Transaction
(without regard to any limitation in Section 6(d) on the conversion of this
Preferred Stock). For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the
Corporation shall apportion the Conversion Price among the Alternate
Consideration in a reasonable manner reflecting the relative value of any
different components of the Alternate Consideration. If holders of Common Stock
are given any choice as to the securities, cash or property to be received in a
Fundamental Transaction, then the Holder shall be given the same choice as to
the Alternate Consideration it receives upon any conversion of this Preferred
Stock following such Fundamental Transaction.

 

11

 



e)                  Calculations. All calculations under this Section 7 shall be
made to the nearest cent or the nearest 1/100th of a share, as the case may be.
For purposes of this Section 7, the number of shares of Common Stock deemed to
be issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Corporation) issued
and outstanding.

 

f)                   Notice to the Holders.

 

i.                        Adjustment to Conversion Price. Whenever the
Conversion Price is adjusted pursuant to any provision of this Section 7, the
Corporation shall promptly deliver to each Holder by facsimile or email a notice
setting forth the Conversion Price after such adjustment and setting forth a
brief statement of the facts requiring such adjustment.

 

12

 



ii.                        Notice to Allow Conversion by Holder. If (A) the
Corporation shall declare a dividend (or any other distribution in whatever
form) on the Common Stock, (B) the Corporation shall declare a special
nonrecurring cash dividend on or a redemption of the Common Stock, (C) the
Corporation shall authorize the granting to all holders of the Common Stock of
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights, (D) the approval of any stockholders of the
Corporation shall be required in connection with any reclassification of the
Common Stock, any consolidation or merger to which the Corporation is a party,
any sale or transfer of all or substantially all of the assets of the
Corporation, or any compulsory share exchange whereby the Common Stock is
converted into other securities, cash or property or (E) the Corporation shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Corporation, then, in each case, the Corporation shall cause
to be filed at each office or agency maintained for the purpose of conversion of
this Preferred Stock, and shall cause to be delivered by facsimile or email to
each Holder at its last facsimile number or email address as it shall appear
upon the stock books of the Corporation, at least twenty (20) calendar days
prior to the applicable record or effective date hereinafter specified, a notice
stating (x) the date on which a record is to be taken for the purpose of such
dividend, distribution, redemption, rights or warrants, or if a record is not to
be taken, the date as of which the holders of the Common Stock of record to be
entitled to such dividend, distributions, redemption, rights or warrants are to
be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice. To the extent that any notice provided hereunder constitutes, or
contains, material, non-public information regarding the Corporation or any of
the Subsidiaries, the Corporation shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K. The Holder shall remain
entitled to convert the Conversion Amount of this Preferred Stock (or any part
hereof) during the 20-day period commencing on the date of such notice through
the effective date of the event triggering such notice except as may otherwise
be expressly set forth herein.

 

Section 8. Miscellaneous.

 

a)                  Notices. Any and all notices or other communications or
deliveries to be provided by the Holders hereunder including, without
limitation, any Notice of Conversion, shall be in writing and delivered
personally, by facsimile or e-mail, or sent by a nationally recognized overnight
courier service, addressed to the Corporation, at the address set forth above
Attention: General Counsel, facsimile number (510) 225-2645, e-mail address
GeneralCounsel@amyris.com, or such other facsimile number, e-mail address or
address as the Corporation may specify for such purposes by notice to the
Holders delivered in accordance with this Section 8. Any and all notices or
other communications or deliveries to be provided by the Corporation hereunder
shall be in writing and delivered personally, by facsimile or e-mail, or sent by
a nationally recognized overnight courier service addressed to each Holder at
the facsimile number, e-mail address or address of such Holder appearing on the
books of the Corporation, or if no such facsimile number, e-mail address or
address appears on the books of the Corporation, at the principal place of
business of such Holder. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number or e-mail at the e-mail address set forth in this Section prior
to 5:30 p.m. (New York City time) on any date, (ii) the next Trading Day after
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number or e-mail at the e-mail address set forth in
this Section on a day that is not a Trading Day or later than 5:30 p.m. (New
York City time) on any Trading Day, (iii) the second Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.

 

13

 



b)                  Absolute Obligation. Except as expressly provided herein, no
provision of this Certificate of Designation shall alter or impair the
obligation of the Corporation, which is absolute and unconditional, to pay late
fees, liquidated damages, accrued dividends and accrued interest, as applicable,
on the shares of Preferred Stock at the time, place, and rate, and in the coin
or currency, herein prescribed.

 

c)                  Lost or Mutilated Preferred Stock Certificate. If a Holder’s
Preferred Stock certificate shall be mutilated, lost, stolen or destroyed, the
Corporation shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated certificate, or in lieu of or in substitution for a
lost, stolen or destroyed certificate, a new certificate for the shares of
Preferred Stock so mutilated, lost, stolen or destroyed, but only upon receipt
of evidence of such loss, theft or destruction of such certificate, and of the
ownership hereof reasonably satisfactory to the Corporation.

 

d)                 Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Certificate of Designation
shall be governed by and construed and enforced in accordance with the internal
laws of the State of Delaware, without regard to the principles of conflict of
laws thereof. Each party agrees that all legal proceedings concerning the
interpretation, enforcement and defense of the transactions contemplated this
Certificate of Designation (whether brought against a party hereto or its
respective Affiliates, directors, officers, shareholders, employees or agents)
shall be commenced in the state and federal courts sitting in the City of New
York, Borough of Manhattan (the “New York Courts”). Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such New York Courts,
or such New York Courts are improper or inconvenient venue for such proceeding.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Certificate of Designation and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by applicable law. Each party hereto hereby irrevocably waives,
to the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Certificate of
Designation or the transactions contemplated hereby. If any party shall commence
an action or proceeding to enforce any provisions of this Certificate of
Designation, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.

 

14

 



e)                  Severability. If any provision of this Certificate of
Designation is invalid, illegal or unenforceable, the balance of this
Certificate of Designation shall remain in effect, and if any provision is
inapplicable to any Person or circumstance, it shall nevertheless remain
applicable to all other Persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder violates the applicable
law governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum rate of interest permitted under
applicable law.

 

f)                   Next Business Day. Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.

 

g)                  Headings. The headings contained herein are for convenience
only, do not constitute a part of this Certificate of Designation and shall not
be deemed to limit or affect any of the provisions hereof.

 

h)                  Status of Converted or Redeemed Preferred Stock. If any
shares of Preferred Stock shall be converted, redeemed or reacquired by the
Corporation, such shares shall resume the status of authorized but unissued
shares of preferred stock and shall no longer be designated as Series D
Convertible Preferred Stock.

 

 

*********************

15

 



RESOLVED, FURTHER, that the Chairman, the president or any vice-president, and
the secretary or any assistant secretary, of the Corporation be and they hereby
are authorized and directed to prepare and file this Certificate of Designation
of Preferences, Rights and Limitations in accordance with the foregoing
resolution and the provisions of Delaware law.

 

IN WITNESS WHEREOF, the undersigned have executed this Certificate this ___ day
of August 2017.

 



      Name: John Melo   Name: Stephen Dobson Title: President and CEO   Title:
Assistant Secretary            

 

 

 

 

 

 

 

 



 16 

 

 



ANNEX A

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert Shares of Preferred
Stock)

 

The undersigned hereby elects to convert the number of shares of Series D
Convertible Preferred Stock indicated below into shares of common stock, par
value $0.0001 per share (the “Common Stock”), of Amyris, Inc., a Delaware
corporation (the “Corporation”), according to the conditions hereof, as of the
date written below. If shares of Common Stock are to be issued in the name of a
Person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as may be required by the Corporation in accordance with the Purchase
Agreement. No fee will be charged to the Holders for any conversion, except for
any such transfer taxes.

 

Conversion calculations:

 

 



Date to Effect Conversion:    

 

Number of shares of Preferred Stock owned prior to Conversion:    

 



Number of shares of Preferred Stock to be Converted:    

 



Stated Value of shares of Preferred Stock to be Converted:    

 



Number of shares of Common Stock to be Issued:    

 



Applicable Conversion Price:    

 



Number of shares of Preferred Stock subsequent to Conversion:    

 

Address for Delivery: _________________________________

or

DWAC Instructions:

Broker no: _________

Account no: ___________

   

 

 



  [HOLDER]           By:       Name:     Title:

 

 

 

 17



--------------------------------------------------------------------------------



